Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

September 27, 2018,

among

GARRETT MOTION INC.,

as Holdings,

The Intermediate Holdcos Party Hereto,

GARRETT LX III S.À R.L.,

as Lux Borrower,

GARRETT BORROWING LLC,

as U.S. Co-Borrower,

HONEYWELL TECHNOLOGIES SÀRL,

as Swiss Borrower,

The Lenders and Issuing Banks Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

CITIGROUP GLOBAL MARKETS LIMITED and

DEUTSCHE BANK AG, LONDON BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA,

CITIGROUP GLOBAL MARKETS LIMITED and

DEUTSCHE BANK AG, LONDON BRANCH,

as Syndication Agents

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED

BARCLAYS BANK PLC,

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,

BNP PARIBAS,

MUFG BANK, LTD. and

UNICREDIT BANK AG

as Joint Lead Arrangers and Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

  Defined Terms      2  

SECTION 1.02.

  Classification of Loans and Borrowings      65  

SECTION 1.03.

  Terms Generally      65  

SECTION 1.04.

  Accounting Terms; GAAP; Borrower Representative      66  

SECTION 1.05.

  Pro Forma Calculations      66  

SECTION 1.06.

  Exchange Rates; Currency Equivalents      66  

SECTION 1.07.

  Agreed Guaranty and Security Principles      67  

SECTION 1.08.

  Limited Condition Transaction      67  

SECTION 1.09.

  Luxembourg Terms      68  

SECTION 1.10.

  Australian Code of Banking Practice      69  

SECTION 1.11.

  Change in GAAP      69  

SECTION 1.12.

  Restricted Credit Parties      69   ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

  Commitments      70  

SECTION 2.02.

  Loans and Borrowings      70  

SECTION 2.03.

  Requests for Borrowings      71  

SECTION 2.04.

  [Reserved]      72  

SECTION 2.05.

  Letters of Credit      72  

SECTION 2.06.

  Funding of Borrowings      78  

SECTION 2.07.

  Interest Elections      78  

SECTION 2.08.

  Termination and Reduction of Commitments      80  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      80  

SECTION 2.10.

  Amortization of Tranche A Term Loans and Dollar Tranche B Term Loans      81  

SECTION 2.11.

  Prepayment of Loans      84  

SECTION 2.12.

  Fees      87  

SECTION 2.13.

  Interest      89  

SECTION 2.14.

  Alternate Rate of Interest      90  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 2.15.

  Increased Costs      91  

SECTION 2.16.

  Break Funding Payments      92  

SECTION 2.17.

  Taxes      93  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      97  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      98  

SECTION 2.20.

  Defaulting Lenders      99  

SECTION 2.21.

  Incremental Extensions of Credit      101  

SECTION 2.22.

  Extension of Maturity Date      105  

SECTION 2.23.

  Refinancing Facilities      107  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

  Organization; Powers      109  

SECTION 3.02.

  Authorization; Due Execution and Delivery; Enforceability      109  

SECTION 3.03.

  Governmental Approvals; No Conflicts      109  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      109  

SECTION 3.05.

  Properties      110  

SECTION 3.06.

  Litigation and Environmental Matters      110  

SECTION 3.07.

  Compliance with Laws      111  

SECTION 3.08.

  Sanctions; Anti-Corruption Laws      111  

SECTION 3.09.

  Investment Company Status      111  

SECTION 3.10.

  Federal Reserve Regulations      111  

SECTION 3.11.

  Taxes      111  

SECTION 3.12.

  ERISA      111  

SECTION 3.13.

  Disclosure      112  

SECTION 3.14.

  Subsidiaries      112  

SECTION 3.15.

  [Reserved]      112  

SECTION 3.16.

  Solvency      112  

SECTION 3.17.

  Collateral Matters      112  

SECTION 3.18.

  [Reserved]      113  

SECTION 3.19.

  Centre of Main Interest      113  

SECTION 3.20.

  Non-Bank Rules      114  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.

  Effective Date      114  

SECTION 4.02.

  Each Credit Event      116   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

  Financial Statements and Other Information      117  

SECTION 5.02.

  Notices of Material Events      119  

SECTION 5.03.

  Information Regarding Collateral      119  

SECTION 5.04.

  Existence; Conduct of Business      120  

SECTION 5.05.

  Payment of Taxes      120  

SECTION 5.06.

  Maintenance of Properties      120  

SECTION 5.07.

  Insurance      120  

SECTION 5.08.

  Swiss Tax      120  

SECTION 5.09.

  Books and Records; Inspection and Audit Rights      121  

SECTION 5.10.

  Compliance with Laws      121  

SECTION 5.11.

  Use of Proceeds; Letters of Credit      121  

SECTION 5.12.

  Additional Subsidiaries      122  

SECTION 5.13.

  Further Assurances      122  

SECTION 5.14.

  Credit Ratings      123  

SECTION 5.15.

  Post-Effective Date Matters      123  

SECTION 5.16.

  [Reserved]      123  

SECTION 5.17.

  Designation of Subsidiaries      123  

SECTION 5.18.

  Non-Bank Rules      124   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

  Indebtedness; Certain Equity Securities      124  

SECTION 6.02.

  Liens      130  

SECTION 6.03.

  Fundamental Changes      132  

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      134  

SECTION 6.05.

  Asset Sales      137  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.06.

  Sale and Leaseback Transactions      139  

SECTION 6.07.

  Hedging Agreements      139  

SECTION 6.08.

  Restricted Payments; Certain Payments of Junior Indebtedness      140  

SECTION 6.09.

  Transactions with Affiliates      142  

SECTION 6.10.

  Restrictive Agreements      143  

SECTION 6.11.

  Amendment of Material Documents, Etc      144  

SECTION 6.12.

  Consolidated Interest Coverage Ratio      145  

SECTION 6.13.

  Consolidated Total Leverage Ratio      145  

SECTION 6.14.

  Changes in Fiscal Periods      145  

SECTION 6.15.

  Indemnity Documents      145  

SECTION 6.16.

  Limitation on Activities      145  

SECTION 6.17.

  Intragroup Transactions      146  

SECTION 6.18.

  IFRS Equity Amount      147   ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.

  Events of Default      147  

SECTION 7.02.

  Exclusion of Certain Subsidiaries      150   ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.

  Appointment and Other Matters      150  

SECTION 8.02.

  Administrative Agent’s Reliance, Indemnification, Etc      154  

SECTION 8.03.

  Successor Administrative Agent      155  

SECTION 8.04.

  Acknowledgements of Lenders and Issuing Banks      156  

SECTION 8.05.

  Collateral Matters      156  

SECTION 8.06.

  Certain ERISA Matters      158   ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

  Notices      159  

SECTION 9.02.

  Waivers; Amendments      162  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      165  

SECTION 9.04.

  Successors and Assigns      167  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.05.

  Survival      172  

SECTION 9.06.

  Counterparts; Integration; Effectiveness      173  

SECTION 9.07.

  Severability      173  

SECTION 9.08.

  Right of Setoff      173  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      174  

SECTION 9.10.

  WAIVER OF JURY TRIAL      175  

SECTION 9.11.

  Headings      175  

SECTION 9.12.

  Confidentiality      175  

SECTION 9.13.

  Interest Rate Limitation      176  

SECTION 9.14.

  Release of Liens and Guarantees      176  

SECTION 9.15.

  USA PATRIOT Act Notice      177  

SECTION 9.16.

  No Fiduciary Relationship      177  

SECTION 9.17.

  Non-Public Information      178  

SECTION 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      178
 

SECTION 9.19.

  Joint and Several Liability      179  

SECTION 9.20.

  Swiss Limitations      179  

SECTION 9.21.

  Exclusion of the Australian PPSA Provisions      181  

SECTION 9.22.

  Judgment Currency      181  

SECTION 9.23.

  Cashless Settlement      182  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01      —      Agreed Guaranty and Security Principles Schedule 1.02
     —      Material Real Property and Mortgaged Property Schedule 1.03      —  
   Non-U.S. Security Documents and Non-U.S. Local Counsel Schedule 1.04      —  
   Existing Letters of Credit Schedule 2.01      —      Commitments
Schedule 3.14      —      Subsidiaries Schedule 5.15      —      Post-Closing
Undertakings Schedule 6.01      —      Existing Indebtedness Schedule 6.02     
—      Existing Liens Schedule 6.04      —      Existing Investments
Schedule 6.05      —      Proposed Asset Sales Schedule 6.10      —     
Existing Restrictions

EXHIBITS:

 

Exhibit A      —      Form of Assignment and Assumption Exhibit B      —     
Form of Intercreditor Agreement Exhibit C      —      Form of U.S. Collateral
Agreement Exhibit D      —      Form of Perfection Certificate Exhibit E      —
     Form of Guarantee Agreement Exhibit F      —      Form of Global
Intercompany Note Exhibit G      —      Auction Procedures Exhibit H      —     
Form of Affiliated Lender Assignment and Assumption Exhibit I      —      Form
of Maturity Date Extension Request Exhibit J-1      —      Form of U.S. Tax
Compliance Certificate for Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes Exhibit J-2      —      Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit J-3      —      Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit J-4      —      Form of U.S. Tax Compliance
Certificate for Foreign Lenders that are Partnerships for U.S. Federal Income
Tax Purposes Exhibit K      —      Form of Solvency Certificate Exhibit L      —
     Form of Borrowing Request

 

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 27, 2018 (this “Agreement”), among
GARRETT MOTION INC., a Delaware corporation (“Holdings”), GARRETT LX I S.à r.l.,
a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg with
registered office at 19, rue de Bitbourg, L-1273 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies’ Register
under number B225642 (“LuxCo 1”), GARRETT LX II S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of the Grand Duchy of Luxembourg with registered office at 19,
rue de Bitbourg, L-1273 Luxembourg, Grand Duchy of Luxembourg and registered
with the Luxembourg Trade and Companies’ Register under number B225679 (“LuxCo
2”), GARRETT LX III S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg with registered office at 19, rue de Bitbourg, L-1273
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg Trade
and Companies’ Register under number B225716 (the “Lux Borrower”), GARRETT
BORROWING LLC, a Delaware limited liability company (the “U.S. Co-Borrower” and,
together with the Lux Borrower, the “Tranche B Term Borrowers”) and HONEYWELL
TECHNOLOGIES Sàrl, a limited liability company (société à responsabilité
limitée) organized under the laws of Switzerland (the “Swiss Borrower”), the
LENDERS and ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrowers have requested that (a) the Euro Tranche B Term Lenders extend
credit in the form of Euro Tranche B Term Loans on the Effective Date to the
Tranche B Term Borrowers in an aggregate principal amount not in excess of
€375,000,000, (b) the Dollar Tranche B Term Lenders extend credit in the form of
Dollar Tranche B Term Loans on the Effective Date to the Tranche B Term
Borrowers in an aggregate principal amount not in excess of $425,000,000, (c)
the Tranche A Term Lenders extend credit in the form of Tranche A Term Loans to
the Swiss Borrower on the Effective Date in an aggregate principal amount not in
excess of €330,000,000 and (d) the Revolving Lenders extend credit in the form
of Revolving Loans and the Issuing Banks issue Letters of Credit, in each case
at any time and from time to time during the Revolving Availability Period to
the Swiss Borrower such that the Aggregate Revolving Exposure will not exceed
€430,000,000 at any time. The Net Proceeds of the Euro Tranche B Term Loans and
the Dollar Tranche B Term Loans will be used to make the TLB Proceeds Loan to
the Swiss Borrower, which Net Proceeds, together with the Net Proceeds of the
Tranche A Term Loans, the Net Proceeds of the Senior Subordinated Notes in an
aggregate amount not in excess of €350,000,000 issued by LuxCo 1 and on-lent to
the Swiss Borrower as the HY Proceeds Loan and cash on hand, will be used (a) to
repay outstanding intercompany loans owed by the Swiss Borrower to Honeywell
and/or a subsidiary of Honeywell in an aggregate amount not to exceed
€1,380,000,000, (b) to pay fees and expenses related to the foregoing and
(c) for general corporate purposes. The proceeds of the Revolving Loans will be
used (i) on the Effective Date, for working capital purposes (including payments
under the Indemnity Agreement) and (ii) after the Effective Date, for working
capital and other general corporate purposes (including acquisitions permitted
by this Agreement) of Holdings, the Borrowers and the Restricted Subsidiaries.
Letters of Credit will be used by Holdings, the Borrowers and the Restricted
Subsidiaries for general corporate purposes.

The Lenders are willing to extend such credit to the Borrowers, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrowers,
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“10 Non-Bank Rule” means the rule that the aggregate number of creditors of a
Swiss Loan Party under this Agreement which are not Qualifying Banks must not at
any time exceed ten (10), all in accordance with the meaning of the Guidelines
or legislation or explanatory notes addressing the same issues that are in force
at such time.

“20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks, of a Swiss Loan Party
under all its outstanding debts relevant for classification as debenture
(Kassenobligation) must not at any time exceed twenty (20), all in accordance
with the meaning of the Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accrued Amounts” has the meaning assigned to such term in the Indemnity
Agreement.

“Additional Lender” has the meaning assigned to such term in Section 2.21(c).

“Additional Senior Subordinated Notes” means any additional senior subordinated
notes (in the form of either a reopening of the Senior Subordinated Notes or an
additional series of senior subordinated notes) which additional senior
subordinated notes shall be equally and ratably secured with the Senior
Subordinated Notes pursuant to the Intercreditor Agreement.

“Adjusted EURIBOR Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the EURIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Notwithstanding the foregoing, in
no event shall the Adjusted EURIBOR Rate at any time be less than 0.00% per
annum.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period (or such date, as applicable)
multiplied by (ii) the Statutory Reserve Rate and (b) for Borrowings denominated
in a Permitted Foreign Currency (other than Euro), the LIBO Rate for such
currency for such Interest Period. Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate at any time be less than 0.00% per annum.

“Administrative Agent” means JPMCB (including its branches and affiliates,
including JPMorgan Europe Limited with respect to Euro Tranche B Term Loans), in
its capacity as administrative agent and collateral agent hereunder and under
the other Loan Documents, and its successors in such capacity as provided in
Article VIII.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and a Purchasing Borrower Party (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit H or any other form approved by the
Administrative Agent.

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time measured in Euro (or Euro
Equivalent).

“Agreed Guaranty and Security Principles” means those principles set forth on
Schedule 1.01 or as such principles may be supplemented or modified from time to
time.

“Agreement” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.22.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the applicable
LIBO Screen Rate (or if that LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Alternative Incremental Facility Debt” means any Indebtedness incurred by a
Borrower in the form of one or more series of senior secured notes, senior
subordinated notes (including Additional Senior Subordinated Notes), bonds or
debentures and/or term loans secured on a pari passu basis with or junior basis
to the Loans or senior unsecured notes, or any bridge facility; provided that
(i) if such Indebtedness is secured, such Indebtedness shall be secured by the
Collateral on a pari passu or junior basis with the Loan Document Obligations
and is not secured by any property or assets of any member of the Restricted
Group other than the Collateral, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal prior to the

 

3



--------------------------------------------------------------------------------

Latest Maturity Date (or in the case of Indebtedness secured on a junior basis
to the Loan Document Obligations or unsecured Indebtedness, the date that is 90
days after the Latest Maturity Date) at the time such Indebtedness is incurred
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition); provided that the
requirements set forth in this clause (ii) shall not apply to any Indebtedness
consisting of a customary bridge facility so long as such bridge facility,
subject to customary conditions, would either automatically be converted into or
required to be exchanged for permanent refinancing that does not mature earlier
than the Latest Maturity Date, (iii) the mandatory prepayment provisions of any
such Indebtedness shall not be more favorable to the applicable lenders or
creditors than those of the Term Loans unless (x) the Lenders of the Term Loans
also receive the benefit of such more favorable terms or (y) such provisions
apply after the Latest Maturity Date at the time, (iv) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties and (v) the holders
of, or an agent, trustee or note agent acting on behalf of the holders of, such
Indebtedness shall comply with the requirement set forth in the last paragraph
in Section 6.01.

“Anti-Corruption Laws” means all laws, and regulations of any Governmental
Authority applicable to any Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning given to such term in Section 9.01(d)(iii).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Revolving lender’s share of the total Revolving
Exposure at that time); provided that, at any time any Revolving Lender shall be
a Defaulting Lender, for purposes of Section 2.20(c)(ii), “Applicable
Percentage” shall mean the percentage of the total Revolving Commitments
(disregarding any such Defaulting Lender’s Revolving Commitment) represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
of Revolving Loans and LC Exposures that occur after such termination or
expiration and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day:

(a) with respect to any Loan that is a Dollar Tranche B Term Loan, 3.00% per
annum in the case of Eurocurrency Loans and 2.00% per annum in the case of ABR
Loans;

(b) with respect to any Loan that is a Euro Tranche B Term Loan, 3.00% per
annum;

(c) with respect to (i) any Loan that is a Tranche A Loan or Revolving Loan and
(ii) the commitment fees payable hereunder in respect of unused Revolving
Commitments after the Effective Date, the applicable rate per annum set forth
below in the “Eurocurrency Loans and EURIBOR Loans”, “ABR Loans” or “Commitment
Fee” column, as applicable, based upon the Consolidated Total Leverage Ratio as
of the end of the fiscal quarter of Holdings for which consolidated financial
statements have most recently been delivered to the Administrative Agent
pursuant to Section 5.01(a) or 5.01(b); provided that until the delivery of such
consolidated financial statements as of and for the first fiscal quarter of
Holdings beginning after the Effective Date, the Applicable Rate shall be that
set forth below in Level I:

 

4



--------------------------------------------------------------------------------

Level

   Consolidated
Total Leverage
Ratio    Eurocurrency
Loans and
EURIBOR Loans     ABR Loans     Commitment
Fee  

I

   ³ 2.50 to 1.00      2.50 %      1.50 %      0.50 % 

II

   ³ 2.00 to 1.00 and


< 2.50 to 1.00

     2.25 %      1.25 %      0.45 % 

III

   < 2.00 to 1.00      2.00 %      1.00 %      0.40 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated Total Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Consolidated Total
Leverage Ratio shall be deemed to be in Level I at the option of the
Administrative Agent or at the request of the Required Lenders if Holdings fails
to deliver the consolidated financial statements required to be delivered by it
pursuant to Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer
required to be delivered by it pursuant to Section 5.01(c) during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.

“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.

“Arranger Issuing Banks” means (a) JPMCB, (b) Goldman Sachs Bank USA,
(c) Citibank, N.A. London Branch and (d) Deutsche Bank AG New York Branch, each
in its capacity as an issuer of Letters of Credit hereunder. Each Arranger
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Arranger Issuing Bank, in which case the term
“Arranger Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Goldman Sachs Bank
USA, Citigroup Global Markets Limited and Deutsche Bank AG, London Branch, in
their capacities as joint lead arrangers and joint bookrunners for the credit
facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Auction” means an auction pursuant to which a Purchasing Borrower Party offers
to purchase Term Loans pursuant to the Auction Procedures.

 

5



--------------------------------------------------------------------------------

“Auction Manager” means any financial institution or advisor employed by a
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction; provided that no Borrower shall
designate the Administrative Agent as the Auction Manager without the written
consent of the Administrative Agent (it being understood and agreed that the
Administrative Agent shall be under no obligation to agree to act as the Auction
Manager).

“Auction Procedures” means the procedures set forth in Exhibit G.

“Auction Purchase Offer” means an offer by a Purchasing Borrower Party to
purchase Term Loans of one or more Classes pursuant to an auction process
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 9.04(e).

“Audited Financial Statements” the audited combined balance sheets of Holdings
dated December 31, 2017 and December 31, 2016, and the related audited combined
statements of operations, comprehensive income, equity (deficit) and cash flows
as of and for the fiscal years ended December 31, 2017, December 31, 2016 and
December 31, 2015, audited and reported on by Deloitte & Touche, LLP.

“Australia” shall mean the Commonwealth of Australia.

“Australian Corporations Acts” means the Corporations Act 2001 (Cth) of
Australia.

“Australian Dollars” means the lawful currency of Australia.

“Australian PPSA” means Personal Property Securities Act 2009 (Cth) and any
regulations in force at any time under the PPSA, including the Personal Property
Securities Regulations 2010 (Cth).

“Australian PPSR” means the personal property securities register established
under the Australian PPSA.

“Available Amount” means, at any time,

(a) the sum of:

(i) €85,000,000, plus

(ii) the sum of the Available Retained Excess Cash Flow (but not less than zero
for any period) for each fiscal year (commencing with the fiscal year ending
December 31, 2019) ending on or prior to such date, plus

(iii) the Net Proceeds from any sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of Holdings to the extent such Net Proceeds are
received by any Borrower, plus

(iv) the aggregate amount of prepayments declined by the Term Lenders and
retained by the applicable Borrower pursuant to Section 2.11(f), plus

 

6



--------------------------------------------------------------------------------

(v) to the extent not already included in the calculation of Consolidated Net
Income and without duplication of clause (vi) below and of any amount deducted
from the calculation of Investments pursuant to the definition of Investment,
the amounts of any dividends in cash or Permitted Investments or other returns,
profits, distributions and similar amounts (whether by means of a sale or other
disposition, a repayment of a loan or advance, a dividend or otherwise) received
by the Borrowers and the Restricted Subsidiaries on Investments made using the
Available Amount, in each case up to the original amount of such Investments;
plus

(vi) to the extent not already included in the calculation of Consolidated Net
Income and without duplication of clause (v) above and of any amount deducted
from the calculation of Investments pursuant to the definition of Investment,
the amount of any Investment made using the Available Amount in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged, amalgamated or consolidated with or into a Borrower or any of the
Restricted Subsidiaries (up to the lesser of (A) the fair market value
determined in good faith by the Swiss Borrower of the Investments of Holdings
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such re-designation or merger or consolidation and (B) the fair market value
determined in good faith by the Swiss Borrower of the original Investment by
Holdings and the Restricted Subsidiaries in such Unrestricted Subsidiary); minus

(b) the sum since the Effective Date of (i) Investments, loans and advances
previously or concurrently made in reliance on the Available Amount, plus
(ii) Restricted Payments previously or concurrently made in reliance on the
Available Amount, plus (iii) Restricted Debt Payments previously or concurrently
made in reliance on the Available Amount.

Notwithstanding the foregoing, in no event shall any payments by Honeywell or a
subsidiary of Honeywell to Holdings or any of its Restricted Subsidiaries made
in connection with the Transactions be added to the Available Amount.

“Available Retained Excess Cash Flow” means, for any fiscal year, the amount of
Excess Cash Flow for such fiscal year minus the ECF Sweep Amount, to the extent
such amount exceeds $0.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Back to Back Arrangements” shall mean any “back-to-back” transactions between
Holdings, the Borrowers or any Restricted Subsidiary, in connection with
facilitating any Hedging Agreements (provided that, for such arrangements to
constitute Back to Back Arrangements, such arrangements must be settled in cash,
which for this purpose shall include netting of obligations, within five
Business Days of any corresponding settlement with the third party counterparty
to such Hedging Agreement).

 

7



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, insolvency proceeding or Bail-in Action, or
has had a receiver, conservator, trustee, administrator, custodian, examiner,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment or has become the subject of a Bail-In
Action; provided that a Bankruptcy Event shall not result solely by virtue of
any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority; provided further that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by 31 C.F.R. §
1010.230 (“Beneficial Ownership Regulation”).

“Beneficial Ownership Regulation” has the meaning specified in the definition of
Beneficial Ownership Certification.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowers” means, collectively, the Swiss Borrower, the Lux Borrower and the
U.S. Co-Borrower.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $5,000,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Euro Equivalent in excess of €5,000,000, (c) in the case
of a EURIBOR Borrowing denominated in Euros, €5,000,000 and (d) in the case of
an ABR Borrowing, $1,000,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
denominated in dollars, $500,000, (b) in the case of a Eurocurrency Borrowing
denominated in any Permitted Foreign Currency, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Euro Equivalent in excess of €500,000, (c) in the case
of a EURIBOR Borrowing denominated in Euros, €500,000 and (d) in the case of an
ABR Borrowing, $100,000.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, which shall be substantially in the form of Exhibit L (or in
such other form as may be approved by the Administrative Agent and otherwise
consistent with the requirements of Section 2.03).

 

8



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City and Zurich, Switzerland are
authorized or required by law to remain closed; provided that (a) when used in
connection with a Eurocurrency Loan (i) which is denominated in any Permitted
Foreign Currency other than Australian Dollars, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
applicable currency in the London interbank market or any day on which banks in
London are not open for general business and (ii) (which is denominated in
Australian Dollars), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
Sydney interbank market or any day on which banks in Sydney are not open for
general business and (b) when used in connection with any EURIBOR Loan, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for the settlement of payments in Euro or any day on which banks in London are
not open for general business.

“Calculation Date” has the meaning specified in Section 2.11(b).

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Restricted Group that
are (or should be) set forth in a consolidated statement of cash flows of
Holdings for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Restricted Group during such period, but excluding
in each case any such expenditure (i) constituting reinvestment of the Net
Proceeds of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, to the extent permitted by Section 2.11(c), (ii) made
by the Restricted Group to effect leasehold improvements to any property leased
by the Restricted Group as lessee, to the extent that such expenses have been
reimbursed by the landlord, (iii) in the form of a substantially contemporaneous
exchange of similar property, plant, equipment or other capital assets, except
to the extent of cash or other consideration (other than the assets so
exchanged), if any, paid or payable by the Restricted Group and (iv) made with
the Net Proceeds from the issuance of Qualified Equity Interests

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” means a Subsidiary of Holdings established for
the purpose of, and to be engaged solely in the business of, insuring the
businesses or facilities owned or operated by Holdings or any of its
Subsidiaries or joint ventures.

“Cash Management Financing Facilities” has the meaning assigned to such term in
the definition of “Secured Cash Management Obligations”.

“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, single entity or
multi-entity multicurrency notional pooling structures, temporary advances,
interest and fees and interstate depository network services), netting services,
employee credit or purchase card programs and similar programs, in each case
provided to Holdings, any Borrower or any Restricted Subsidiary.

 

9



--------------------------------------------------------------------------------

“Centre of Main Interest” means “centre of main interest” as that term is used
in Article 3(1) of the Insolvency Regulation.

“Change in Control” means (i) prior to the consummation of the Spin-Off, any
Person other than Honeywell or any of its wholly owned Subsidiaries shall have
acquired ownership, directly or indirectly, beneficially or of record, of any of
the Equity Interests in Holdings or any Borrower or (ii) after the consummation
of the Spin-Off, (a) Holdings ceases to own, directly or indirectly through one
or more Intermediate Holdcos, all of the Equity Interests of U.S. HoldCo 1; (b)
U.S. HoldCo 1 ceases to own, directly or indirectly, all of the Equity Interests
of U.S. HoldCo 2, LuxCo 1 and each Borrower; (c) LuxCo 2 ceases to be a direct
wholly owned Subsidiary of LuxCo 1; (d) the Lux Borrower ceases to be a direct
wholly owned Subsidiary of LuxCo 2; (e) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of 35% or more
of the Voting Equity Interests in Holdings; provided, however, that this clause
(e) shall not include any transaction where (x) Holdings becomes a direct or
indirect wholly owned subsidiary of a holding company, and (y) the direct or
indirect holders of the Voting Equity Interests of such holding company
immediately following that transaction are substantially the same as the holders
of Holding’s Voting Equity Interests immediately prior to that transaction; or
(f) the occurrence of a “Change in Control” as defined in the Senior
Subordinated Notes Documents.

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and (ii) the phrase Person
or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Loans, Euro Tranche B Term Loans, Dollar Tranche B Term Loans, Incremental
Revolving Loans or Incremental Term Loans, (b) any Commitment, refers to whether
such Commitment is a Revolving Commitment, Tranche A Term Commitment, Euro
Tranche B Term Commitment, Dollar Tranche B Term Commitment, a Commitment in
respect of any Incremental Revolving Loans or a

 

10



--------------------------------------------------------------------------------

Commitment in respect of any Incremental Term Loans and (c) any Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class. Incremental Revolving Loans and Incremental Term Loans that have
different terms and conditions (together with the Commitments in respect
thereof) shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations, but excluding, for the avoidance of
doubt, the Excluded Property.

“Collateral and Guarantee Requirement” means, at any time and, in the case of
Non-U.S. Loan Parties, subject to the Agreed Guaranty and Security Principles in
all respects, the requirement that:

(a) the Administrative Agent shall have received from Holdings, each other Loan
Party and each Designated Subsidiary (i) a counterpart of each Security Document
to which such Person is a party duly executed and delivered on behalf of such
Person or (ii) in the case of any Subsidiary that becomes a Loan Party or a
Designated Subsidiary after the Effective Date, (A) if such Subsidiary is a U.S.
Subsidiary, a supplement to the U.S. Collateral Agreement in substantially the
form attached as Exhibit I thereto, a supplement to the Guarantee Agreement in
substantially the form attached as Exhibit I thereto, a Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement
(each as defined in the U.S. Collateral Agreement, and to the extent applicable)
and other security documents reasonably requested by the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Documents in effect on the Effective Date), duly
executed and delivered on behalf of such Person, in each case, together with
opinions and documents of the type referred to in Sections 4.01(b) and (c) with
respect to such Person and (B) if such Subsidiary is a Non-U.S. Subsidiary,
subject to the Agreed Guaranty and Security Principles, a supplement to each
applicable Non-U.S. Security Document and other local law security documents
reasonably requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Documents in effect on the Effective Date), duly executed and delivered
on behalf of such Person, in each case, together with opinions and documents of
the type referred to in Sections 4.01(b) and (c) with respect to such Person;
provided that any such obligation arising under this definition (including
paragraph (b) below) in respect of an entity organized or incorporated in
Australia shall be subject to prior completion of any and all applicable steps
and procedures required pursuant to the Australian Corporations Act in respect
of the provision of financial assistance (where applicable), it being understood
that such steps shall be completed no later than 90 days after the obligation
has arisen for any such entity organized or incorporated in Australia to comply
with the relevant Collateral and Guarantee Requirement;

(b) the Administrative Agent shall, to the extent required by the Security
Documents and, with respect to Non-U.S. Loan Parties, by the Agreed Guaranty and
Security Principles, have received certificates or other instruments
representing all Equity Interests of any Restricted Subsidiary (other than any
Equity Interests constituting Excluded Property) held by any Loan Party
(including, without limitation, all Equity Interests issued by the Borrowers),
together with undated stock powers or other appropriate instruments of transfer
with respect thereto endorsed in blank (to the extent applicable) (provided that
no Loan Party shall have any obligation to deliver a certificate or other
instrument representing any such Equity Interest if such Equity Interest is
uncertificated);

 

11



--------------------------------------------------------------------------------

(c) subject to, in the case of Non-U.S. Loan Parties, the Agreed Guaranty and
Security Principles, (i) all Indebtedness of Holdings, each Borrower and each
Subsidiary that is owing to any Loan Party shall be evidenced by, at the Loan
Party’s option, a Global Intercompany Note, or standalone promissory notes, and
shall be Collateral pursuant to the applicable Security Documents; and (ii) all
other Indebtedness of Holdings or any Person that is a wholly owned Subsidiary
of Holdings in a principal amount of €20,000,000 or more that is owing to any
Loan Party and is evidenced by a promissory note, shall be Collateral pursuant
to the applicable Security Documents; and further, in each case of (i) and (ii)
the Administrative Agent shall have received the Global Intercompany Note and
all such promissory notes with a principal amount of €20,000,000 or more,
together with undated instruments of transfer with respect thereto endorsed in
blank;

(d) all financing statements and other appropriate filings or recordings,
including Uniform Commercial Code financing statements (and the equivalent
thereof in any applicable jurisdiction), required by law or specified in the
Security Documents to be filed, registered or recorded on the Effective Date
shall have been so filed, registered or recorded or delivered to the
Administrative Agent for such filing, registration or recording;

(e) subject to the Agreed Guaranty and Security Principles with respect to the
Non-U.S. Loan Parties, the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property (provided
that if the Mortgaged Property is in a jurisdiction that imposes a mortgage
recording or similar tax on the amount secured by such Mortgage, then the amount
secured by such Mortgage shall be limited to the fair market value, as
reasonably determined by Holdings in good faith, of such Mortgaged Property),
(ii) with respect to U.S. Mortgages, a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid and enforceable first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request to the extent
available in the applicable jurisdiction at commercially reasonable rates (it
being agreed that the Administrative Agent shall accept zoning reports from a
nationally recognized zoning company in lieu of zoning endorsements to such
title insurance policies), in an amount equal to the fair market value of such
Mortgaged Property as reasonably determined by Holdings in good faith, provided
that in no event will Holdings be required to obtain independent appraisals or
other third-party valuations of such Mortgaged Property, unless required by
FIRREA or other applicable law, provided, however, Holdings shall provide to the
title company such supporting information with respect to its determination of
Fair Market Value as may be reasonably required by the title company, (iii) with
respect to each Mortgaged Property located in the United States, a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance, which, if applicable, shall be duly executed by the
applicable Loan Party relating to such Mortgaged Property), and, if any such
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors and (iv) such customary surveys (or existing surveys together
with no-change affidavits of such Mortgaged Property or survey alternatives,
including express maps), abstracts, legal opinions, title documents and other
documents as the Administrative Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided that
(x) the requirements of the foregoing clauses (i), (ii), (iv) and (v) shall be
completed on or before the date that is, with respect to U.S. Mortgages, 90
days, and with respect to Non-U.S. Mortgages, 120 days after the Effective Date
(or such longer period as the Administrative Agent may, in its reasonable

 

12



--------------------------------------------------------------------------------

discretion, agree to in writing (such approval or consent not to be unreasonably
withheld or delayed) in accordance with Section 5.15, (y) legal opinions
referred to in the foregoing clause (iv) shall be limited to the purposes of
obtaining customary legal opinions from counsel qualified to opine in the
jurisdiction where such Mortgaged Property is located regarding solely to the
enforceability of the Mortgage for such Mortgaged Property and such other
customary matters as may be in form and substance reasonably satisfactory to the
Administrative Agent; and (z) no delivery of new surveys shall be required for
any Mortgaged Property where the title company will issue a lender’s title
policy with the standard survey exception omitted from such title policy and
affirmative endorsements that require a survey; and

(f) except as otherwise provided for in the Security Documents, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with the execution and delivery of all Security Documents to which it
is a party, the performance of its obligations thereunder and the granting by it
of the Liens thereunder.

Notwithstanding anything to the contrary, subject to the proviso set forth in
the following sentence, no U.S. Loan Party shall be required, nor shall the
Administrative Agent be authorized, (i) to perfect pledges, security interests
and mortgages of Collateral of U.S. Loan Parties by any means other than by
(A) filings pursuant to the Uniform Commercial Code, in the office of the
Secretary of State (or similar central filing office) of the relevant
jurisdiction where the grantor is located (as determined pursuant to the Uniform
Commercial Code) and filings in the applicable real estate records with respect
to Mortgaged Properties, (B) filings in the United States Patent and Trademark
Office and the United States Copyright Office with respect to intellectual
property as expressly required in the U.S. Security Documents, and (C) delivery
to the Administrative Agent to be held in its possession of the Global
Intercompany Note and all Collateral consisting of intercompany notes in a
principal amount of €20,000,000 or more, owed by a single obligor, stock
certificates of Restricted Subsidiaries and instruments, in each case as
expressly required in the Security Documents or (ii) to enter into any control
agreement with respect to any cash and Permitted Investments, other deposit
accounts, securities accounts or commodities accounts, in each case to the
extent in the name of otherwise held or located in the United States. For the
avoidance of doubt, and notwithstanding anything to the contrary, including the
foregoing, (x) other than the U.S. HoldCo Lux Share Pledge Agreement, no actions
shall be required in order to create or perfect any security interest in any
assets of U.S. Loan Parties located outside of the United States, (y) no actions
(including filings or searches) shall be required in order to perfect any
security interest in any intellectual property assets of any Loan Parties
(whether a U.S. Loan Party or a non-U.S. Loan Party), that are located,
protected or arising under the laws of any jurisdiction outside of the United
States (including any intellectual property registered or applied-for, or
otherwise located, protected or arising under the laws of any jurisdiction
outside the United States) and (z) no foreign law security or pledge agreements
or foreign law mortgages or deeds shall be required outside of the United States
with respect to any U.S. Loan Party. Furthermore, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, nothing in this
Agreement or any other Loan Document shall require any Non-U.S. Loan Party to
make any filings or take any actions other than in a manner consistent with the
Agreed Guaranty and Security Principles.

Notwithstanding the foregoing and subject to the last paragraph of Section 6.02,
no Loan Party shall be required to deliver a Mortgage with respect to Material
Real Property with a Fair Market Value that is less than €40,000,000.

 

13



--------------------------------------------------------------------------------

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Tranche A Term Commitment, Euro Tranche B Term Commitment, Dollar
Tranche B Term Commitment, commitment in respect of any Incremental Revolving
Loans or commitment in respect of any Incremental Term Loans or any combination
thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).

“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in the following clauses of the definition of
“Indebtedness”: clauses (a) (excluding Indebtedness of the type set forth in
Section 6.01(a)(ix) that is non-recourse to the Borrowers, Holdings and the
Restricted Subsidiaries and excluding any Excluded Refinanced Debt), (b)
(excluding Indebtedness owing to Honeywell and its Subsidiaries in connection
with the Effective Date Repayment and the Post-Effective Date Repayment), (e)
(but only to the extent supporting Indebtedness of the types specified in
clauses (a), (b) and (g) of the definition thereof), (f) (but only to the extent
supporting Indebtedness of the types specified in clauses (a), (b) and (g) of
the definition thereof), (g), (h) (but only to the extent drawn and unreimbursed
after one Business Day) and (k), in each case relating to the Restricted Group
outstanding as of such date determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:

(i) total interest expense for such period, and, to the extent not reflected in
such total interest expense, the sum of (A) premium payments, debt discount,
fees, charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets plus (B) the portion of rent expense with respect to such period
under Capital Leases that is treated as interest expense in accordance with
GAAP, plus (C) any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations or such derivative instruments,
plus (D) bank and letter of credit fees and costs of surety bonds in connection
with financing activities, plus (E) any commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Permitted
Receivables Facility, plus (F) amortization or write-off of deferred financing
fees, debt issuance costs, debt discount or premium, terminated hedging
obligations and other commissions, financing fees and expenses and, adjusted, to
the extent included, to exclude any refunds or similar credits received in
connection with the purchasing or procurement of goods or services under any
purchasing card or similar program,

 

14



--------------------------------------------------------------------------------

(ii) provision for Taxes based on income, profits, revenue or capital for such
period, including, without limitation, state, franchise, excise, gross receipts,
value added, margins, and similar taxes and foreign withholding taxes (including
penalties and interest related to taxes or arising from tax examinations) and,
without duplication of the foregoing, any payments to any direct or indirect
parent in respect of such taxes (including, without limitation, the amount of
any distributions in respect of the foregoing items pursuant to
Section 6.08(a)(xiii)),

(iii) depreciation and amortization expense for such period,

(iv) costs and expenses incurred in connection with the Spin-Off, including but
not limited to severance costs, relocation costs, repositioning and other
restructuring costs, integration and facilities’ opening costs and other
business optimization expenses and operating improvements and establishment
costs, recruiting fees, signing costs, retention or completion bonuses,
transition costs, costs related to closure/consolidation of facilities, internal
costs in respect of Spin-Off related initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing, in each
case incurred in connection with the Spin-Off during such period to the extent
such incurrence occurs prior to the one-year anniversary of the Effective Date,

(v) fees, costs and expenses incurred during such period in connection with any
proposed or actual permitted merger, acquisition, Investment, asset sale, other
disposition or capital markets transaction, without regard to the consummation
thereof,

(vi) unusual, non-recurring or exceptional expenses, losses or charges incurred
during such period in an aggregate amount not to exceed, together with any
amounts added back pursuant to clause (xii) of this definition of “Consolidated
EBITDA” (beginning with the period ending on the last day of the first full
fiscal quarter following the Effective Date) and/or clause (b) of the definition
of “Pro Forma Basis” for such period, 10% of Consolidated EBITDA for such period
(determined prior to the adjustment contemplated by this clause (vi)).

(vii) amounts paid in respect of U.S. HoldCo 2’s Section 965 Liability (as
defined in the Tax Matters Agreement) pursuant to the Tax Matters Agreement for
such period,

(viii) any non-cash charges, losses or expenses for such period except to the
extent representing an accrual for future cash outlays (but excluding any
non-cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write-off of inventory, other than any
write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by the credit facilities
provided for under this Agreement),

(ix) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments;

(x) (A) any losses relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any losses during such period
attributable to early extinguishment of indebtedness or obligations under any
Hedging Agreement and (C) any gain relating to hedging obligations associated
with transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (b)(iii) below,

 

15



--------------------------------------------------------------------------------

(xi) any losses during such period resulting from the sale or disposition of any
asset outside the ordinary course of business, and

(xii) other add-backs and adjustments of the type set forth in (x) the Lender
Presentation, (y) the Form 10 and/or (z) the Information Memorandum incurred
during such period; provided, that any add-backs and adjustments made pursuant
to this clause (xii) for any full fiscal period ending after the Effective Date
shall not exceed, together with any amounts added back pursuant to clause
(vi) of this definition of “Consolidated EBITDA” and/or clause (b) of the
definition of “Pro Forma Basis” for such period, 10% of Consolidated EBITDA in
the aggregate for such period (determined prior to the adjustment contemplated
by this clause (xii)), minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of

(i) any non-cash gains for such period (other than any such non-cash gains
(A) in respect of which cash was received in a prior period or will be received
in a future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges),

(ii) all gains during such period resulting from the sale or disposition of any
asset outside the ordinary course of business,

(iii) (A) any gains relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any gains during such period
attributable to early extinguishment of Indebtedness or obligations under any
Hedging Agreement and (C) any loss relating to hedging obligations associated
with transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (a)(x) above, and

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments.

In the event any Subsidiary shall be a subsidiary that is not wholly owned by
Holdings, all amounts added back in computing Consolidated EBITDA for any period
pursuant to clause (a) above, and all amounts subtracted in computing
Consolidated EBITDA pursuant to clause (b) above, to the extent such amounts
are, in the reasonable judgment of a Financial Officer of Holdings, attributable
to such subsidiary, shall be reduced by the portion thereof that is attributable
to the non-controlling interest in such subsidiary.

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal
(a) $105,000,000 for the fiscal quarter ended September 30, 2017, (b)
$125,000,000 for the fiscal quarter ended December 31, 2017, (c) $140,000,000
for the fiscal quarter ended March 31, 2018 and (d) $143,000,000 for the fiscal
quarter ended June 30, 2018 (it being understood that such amounts are subject
to adjustments, as and to the extent otherwise contemplated in this Agreement,
in connection with any pro forma adjustment or any calculation on a Pro Forma
Basis); provided that such amounts of Consolidated EBITDA for any such fiscal
quarter may be further increased to include, without duplication, any
adjustments that would otherwise be included pursuant to clause (a)(iv) of this
definition; provided further that, notwithstanding any requirements of GAAP to
the contrary, the determination of Consolidated EBITDA for purposes of
calculating the Consolidated Interest Coverage Ratio, the Consolidated Secured
Leverage Ratio and the Consolidated Total

 

16



--------------------------------------------------------------------------------

Leverage Ratio (including in connection with determining compliance with
Sections 6.12 and Section 6.13 on the last day of each fiscal quarter of
Holdings) shall be calculated on a Euro-basis by converting any
Dollar-denominated income-statement accounts of Holdings and its Subsidiaries
into Euros as of the end of each calendar month during such four-quarter period
on the basis of the Period Average Exchange Rate.

“Consolidated Interest Coverage Ratio” means the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the four
consecutive fiscal quarters of Holdings ended on such date.

“Consolidated Interest Expense” means for any period, the excess of (a) the sum
of, without duplication, (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Restricted Group for
such period, determined on a consolidated basis in accordance with GAAP and
(ii) any interest or other financing costs accrued during such period in respect
of Indebtedness of the Restricted Group that are required to be capitalized
rather than included in Consolidated Interest Expense of Holdings for such
period in accordance with GAAP, (iii) any cash payments made during such period
in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, and (iv) all cash dividends paid or
payable during such period in respect of Disqualified Equity Interests of
Holdings; provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of Holdings (expressed as a decimal) for such period
(as estimated by a Financial Officer of Holdings in good faith) minus (b) the
sum of, without duplication, (i) interest income of the Restricted Group for
such period, determined on a consolidated basis in accordance with GAAP, (ii) to
the extent included in such Consolidated Interest Expense for such period,
non-cash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period and (iii) to the
extent included in such Consolidated Interest Expense for such period, non-cash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period; provided further that, notwithstanding any
requirements GAAP to the contrary, the determination of Consolidated EBITDA for
purposes of calculating the Consolidated Interest Coverage Ratio (including in
connection with determining compliance with Section 6.12 on the last day of each
fiscal quarter of Holdings) shall be calculated on a Euro-basis by converting
any Dollar-denominated income-statement accounts of Holdings and its
Subsidiaries into Euros as of the end of each calendar month during such
four-quarter period on the basis of the Period Average Exchange Rate.
Notwithstanding anything herein to the contrary, in no event shall payments in
respect of the Indemnity Documents or the Tax Matters Agreement be included in
the calculation of Consolidated Interest Expense.

“Consolidated Net Income” means, for any period, (a) the net income or loss of
the Restricted Group for such period determined in accordance with GAAP as set
forth on the consolidated financial statements of the Restricted Group for such
period (as adjusted for any non-cash impact of the obligations arising under the
Indemnity Agreement) minus (b) to the extent such amounts were not deducted in
net income or loss, the aggregate amounts due and payable in cash under the
Indemnity Agreement for such period regardless of whether such amounts are
permitted to be made under this Agreement during such period and without
duplication of Accrued Amounts from a prior period to the extent such Accrued
Amounts were deducted from Consolidated Net Income for such prior period
(provided that in no event shall amounts deducted under this clause (b) exceed
the Cap (as defined in the Indemnity Agreement as of the Effective Date) for any
period of four consecutive fiscal quarters), minus (c) amounts paid in respect
of U.S. HoldCo 2’s Section 965 Liability (as defined in the Tax Matters
Agreement) pursuant to the Tax Matters Agreement for such period, minus (d) any
Transaction Costs incurred during such period, minus (e) fees and

 

17



--------------------------------------------------------------------------------

expenses incurred during such period in connection with any proposed or actual
permitted merger, acquisition, Investment, asset sale, other disposition or
capital markets transaction, without regard to the consummation thereof and any
gains (loss) and all fees and expenses or charges relating thereto for such
period attributable to early extinguishment of Indebtedness or obligations under
any Hedging Agreement; provided that there shall be excluded (i) the income of
any Person that is not a member of the Restricted Group, except to the extent of
the amount of cash dividends or other cash distributions (or, in the case of
non-cash distributions, to the extent converted into cash) actually paid by such
Person to a Borrower or any Restricted Subsidiary of Holdings during such
period, (ii) any extraordinary gain or loss, together with any related provision
for taxes on such extraordinary gain or loss, (iii) any unrealized or realized
gain or loss due solely to fluctuations in currency values and the related tax
effects, determined in accordance with GAAP, and (iv) the cumulative effect of a
change in accounting principles in such period, if any.

“Consolidated Secured Debt” means, as of any date, Consolidated Debt minus the
portion of Indebtedness of the Restricted Group included in Consolidated Debt
that is not secured by any Lien on property or assets of the Restricted Group.
Notwithstanding anything to the contrary, the Senior Subordinated Notes shall
not be considered Consolidated Secured Debt solely as a result of the Senior
Subordinated Notes being secured by the HY Proceeds Loan and the Equity
Interests in LuxCo 2 held by LuxCo 1.

“Consolidated Secured Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt to (b) Consolidated EBITDA
for the four consecutive fiscal quarters of Holdings ended on such date.

“Consolidated Total Assets” means the total assets of the Restricted Group
determined in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Debt to (b) Consolidated EBITDA for the
four consecutive fiscal quarters of Holdings ended on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Agreement” shall mean, with respect to any deposit account or
securities account maintained by any Loan Party, a control agreement or similar
agreement, notice or acknowledgment to the extent required under applicable Law
to create, perfect or maintain the priority of the Administrative Agent’s
security interest in any account located in a US Jurisdiction or any other
Material Jurisdiction, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered by such
Loan Party and the depositary bank or the securities intermediary, as the case
may be, with which such account is maintained.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.22(a).

“Deadline” has the meaning assigned to such term in Section 2.11(i).

 

18



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Revolving Lender
notifies the Administrative Agent in writing that such failure is the result of
such Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) has not been satisfied, (b) has notified
Holdings, the Swiss Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Revolving
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, made in good faith, to provide a certification
in writing from an authorized officer of such Revolving Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit; provided that such Revolving Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event. Any determination by the Administrative Agent
that a Revolving Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Revolving Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20) upon delivery of written notice of such determination to the Swiss
Borrower, each Issuing Bank and each other Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).

“Designated Subsidiary” has the meaning assigned to such term in
Section 5.12(b).

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise, prior to the date that is 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof), other
than (i) upon payment in full of the Loan Document Obligations, reduction of the
LC Exposure to zero and termination of the Commitments or (ii) upon a “change in
control” or asset sale or casualty or condemnation event; provided that any
payment required pursuant to this clause (ii) shall be subject to the prior
repayment in full of the Loan Document Obligations, reduction of the LC Exposure
to zero and termination of the Commitments or (b) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (i) of the
definition thereof) or (ii)

 

19



--------------------------------------------------------------------------------

any Equity Interests or other assets other than Qualified Equity Interests, in
each case at any time prior to the date that is 91 days after the Latest
Maturity Date (determined as of the date of issuance thereof or, in the case of
any such Equity Interests outstanding on the date hereof, as of the date
hereof); provided that an Equity Interest in any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Disqualified Institution” means (i) the competitors of Holdings, the Borrowers
and their respective subsidiaries and the banks, financial institutions and
other institutional lenders and persons, in each case set forth in a list
provided to the Administrative Agent prior to the Effective Date at
JPMDQ_Contact@jpmorgan.com or such other address provided by the Administrative
Agent from time to time and (ii) any of their Affiliates that are clearly
identifiable solely on the basis of such Affiliates’ name (other than any such
Affiliates that are primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans in the ordinary course of their business
and with respect to which no competitor so identified by you possesses the
power, directly or indirectly, to direct or cause the investment policies of
such entity) (provided that the exclusion as to Disqualified Institutions shall
not apply retroactively to disqualify any entity that has previously acquired an
assignment or participation interest in the Loans to the extent such entity was
not a Disqualified Institution at the time of the applicable assignment or
participation, as the case may be).

“Distribution Agreement” means the Separation and Distribution Agreement between
Honeywell and Holdings, to be dated on or about the Effective Date.

“Documentation Agents” means, collectively, Bank of America Merrill Lynch
International Limited, Barclays Bank PLC, Banco Bilbao Vizcaya Argentaria, S.A.,
New York Branch, BNP Paribas, MUFG Bank, Ltd. and UniCredit Bank AG.

“Dollar Tranche Borrowing” means Dollar Tranche B Term Loans of the same
Class and Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Dollar Tranche B Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Dollar Tranche B Term Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Dollar Tranche B Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Dollar Tranche B Term Commitment is set forth on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Dollar Tranche B Term Commitment, as applicable. The initial
aggregate amount of the Lenders’ Dollar Tranche B Term Commitments is
$425,000,000.

“Dollar Tranche B Term Lender” means a Lender with a Dollar Tranche B Term
Commitment or an outstanding Dollar Tranche B Term Loan.

“Dollar Tranche B Term Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

 

20



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful currency of the United States of America.

“ECF Sweep Amount” has the meaning assigned to such term in Section 2.11(d).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means September 27, 2018.

“Effective Date Repayment” means the cash debt repayment on the Effective Date
in an aggregate amount not to exceed €1,380,000,000 by the Swiss Borrower to
Honeywell and/or a subsidiary of Honeywell with the Net Proceeds of the Term
Loans and the Senior Subordinated Notes.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, Holdings, any Borrower, any Subsidiary, any other
Affiliate of Holdings and to the extent posted to the Lenders, a Disqualified
Institution.

“Employee Matters Agreement” means the Employee Matters Agreement between
Honeywell and Holdings, to be dated on or about the Effective Date.

“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any Hazardous Material
or (d) health and safety matters, to the extent relating to the exposure to
Hazardous Materials.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any legally binding contract or agreement or other legally binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

21



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4)(A) of the Code), (e) the incurrence by a Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan under Section 4041 or 4041(A) of ERISA,
respectively, (f) the receipt by a Borrower or any of its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan under Section 4041 or 4041A of ERISA, respectively, or to
appoint a trustee to administer any Plan, (g) the incurrence by a Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, (h) the receipt by a
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Borrower or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or (i) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBOR Rate.

“EURIBOR Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the rate appearing on the Reuters “EURIBOR 01” screen displaying the
EURIBOR Rate (or on any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent in consultation with the Swiss Borrower from time to time
for purposes of providing quotations of interest rates applicable to deposits in
Euro in the European interbank market) at approximately 11:00 a.m., Brussels
time, on the Quotation Day for such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period.

 

22



--------------------------------------------------------------------------------

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Euro Equivalent” means, at any time:

(a) with respect to any Loan denominated in Euro, the principal amount thereof
then outstanding (or in which such participation is held);

(b) with respect to any Loan denominated in dollars or a Permitted Foreign
Currency, the principal amount thereof then outstanding in dollars or the
relevant Permitted Foreign Currency, converted to Euro in accordance with
Section 1.06; and

(c) with respect to Letters of Credit (or any participation therein), (i) if
denominated in Euro, the amount thereof and (ii) if denominated in Dollars or a
Permitted Foreign Currency, the amount thereof converted to Euro in accordance
with Section 1.06.

“Euro Tranche B Term Borrowing” means Euro Tranche B Term Loans of the same
Class and Type made, converted or continued on the same date as to which a
single Interest Period is in effect.

“Euro Tranche B Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Euro Tranche B Term Loan hereunder
on the Effective Date, expressed as an amount representing the maximum principal
amount of the Euro Tranche B Term Loan to be made by such Lender hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s Euro
Tranche B Term Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Euro Tranche B
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Euro Tranche B Term Commitments is €375,000,000.

“Euro Tranche B Term Lender” means a Lender with a Euro Tranche B Term
Commitment or an outstanding Euro Tranche B Term Loan.

“Euro Tranche B Term Loan” means a Loan made pursuant to clause (a) of
Section 2.01.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of Holdings, the sum (without
duplication) of:

(a) the Consolidated Net Income (or loss) of the Restricted Group for such
fiscal year, adjusted to exclude (i) net income (or loss) of any consolidated
Restricted Subsidiary that is not wholly owned by Holdings to the extent such
income or loss is attributable to the non-controlling interest in such
consolidated Restricted Subsidiary and (ii) any non-cash gains (or non-cash
losses) attributable to sale or disposition of any asset of the Restricted Group
outside the ordinary course of business to the extent included (or deducted) in
calculating Consolidated Net Income; plus

 

23



--------------------------------------------------------------------------------

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income (or loss) for such fiscal year; plus

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of the reclassification of items
from short-term to long-term or vice-versa), (ii) the net amount, if any, by
which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Restricted Group increased during such
fiscal year and (iii) the net amount, if any, by which the consolidated accrued
long-term asset accounts of the Restricted Group decreased during such fiscal
year; minus

(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income (or loss) for such fiscal year, (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of the
reclassification of items from long-term to short-term or vice-versa), (iii) the
net amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Restricted Group
decreased during such fiscal year and (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Restricted Group increased
during such fiscal year; minus

(e) the sum (without duplication) of (i) Capital Expenditures made in cash for
such fiscal year (and, at the Swiss Borrower’s option (and without deducting
such amounts against the subsequent fiscal year’s Excess Cash Flow calculation),
after the end of such fiscal year but prior to the date on which the prepayment
pursuant to Section 2.11(d) for such fiscal year is required to have been made)
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed from Excluded Sources (other than Revolving
Loans)) and (ii) cash consideration paid during such fiscal year to make
acquisitions or other Investments (other than Permitted Investments) (except to
the extent financed from Excluded Sources (other than Revolving Loans)); minus

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Restricted Group during such fiscal year (and, at the Swiss Borrower’s
option (and without deducting such amounts against the subsequent fiscal year’s
Excess Cash Flow calculation), after the end of such fiscal year but prior to
the date on which the prepayment pursuant to Section 2.11(d) for such fiscal
year is required to have been made), excluding (i) Indebtedness in respect of
Revolving Loans and Letters of Credit or other revolving credit facilities
(unless there is a corresponding reduction in the Revolving Commitments or the
commitments in respect of such other revolving credit facilities, as
applicable), (ii) Term Loans voluntarily prepaid or prepaid pursuant to
Section 2.11(c) or (d) and, to the extent Revolving Commitments are permanently
reduced, Revolving Loans voluntarily prepaid and (iii) repayments or prepayments
of Long-Term Indebtedness financed from Excluded Sources (other than Revolving
Loans); minus

(g) the aggregate amount of Restricted Payments made in cash during such fiscal
year in accordance with Section 6.08(a)(v) (and, at the Swiss Borrower’s option
(and without deducting such amounts against the subsequent fiscal year’s Excess
Cash Flow calculation), after the end of such fiscal year but prior to the date
on which the prepayment pursuant to Section 2.11(d) for such fiscal year is
required to have been made), except to the extent that such Restricted Payments
(i) are made to fund expenditures that reduce Consolidated Net Income (or loss)
of the Restricted Group or (ii) are financed from Excluded Sources; minus

 

24



--------------------------------------------------------------------------------

(h) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
such amounts exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period.

For the avoidance of doubt, amounts paid under the Indemnity Documents shall not
be included in any of clauses (d) through (g) above.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Swiss Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Euro for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Swiss Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

“Excluded Deposit Account” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses in the ordinary course of business, (b) [reserved], (c) any
deposit account that is a zero-balance disbursement account and (d) any deposit
account the funds in which consist solely of (i) funds held by Holdings, the
Borrowers or any Restricted Subsidiary in trust for any director, officer or
employee of Holdings, the Borrowers or any Restricted Subsidiary or any employee
benefit plan maintained by Holdings, the Borrowers or any Restricted Subsidiary
or (ii) funds representing deferred compensation for the directors and employees
of Holdings, the Borrowers or any Restricted Subsidiary.

“Excluded Property” means (a) any assets or property of any Non-U.S. Loan Party
that is excluded from the Collateral due to the Agreed Guaranty and Security
Principles and (b) the following assets and property of any U.S. Loan Party (or,
with respect to clause (iii) below, any Loan Party): (i) all leasehold interests
and any fee-owned real property other than Material Real Property (including
requirements to deliver landlord waivers, estoppels and collateral access
letters); (ii) aircraft, rolling stock, motor vehicles and other assets subject
to certificates of title, letter of credit rights (except to the extent
perfection can be obtained by filing of Uniform Commercial Code financing
statements) and commercial tort claims for which a complaint or a counterclaim
has not yet been filed in a court of competent jurisdiction and commercial tort
claims reasonably expected to result in a judgment not in excess of €10,000,000;
(iii) “margin stock” (within the meaning of Regulation U), and pledges and
security interests prohibited by applicable law, rule or regulation; (iv) Equity
Interests in (x) any Excluded Subsidiary of the type described in clauses (a),
(b), (d) (other than any Unrestricted Subsidiary that is a Receivables Entity to
the extent a pledge of the equity of such Receivables Entity is not prohibited
by the terms of the Permitted Receivables Facility Documents), (e) or (h) of the
definition thereof or (y) any Person other than wholly owned Subsidiaries to the
extent the pledge thereof is not permitted by the terms

 

25



--------------------------------------------------------------------------------

of such Person’s organizational documents, joint venture documents or similar
contractual obligations; (v) assets to the extent a security interest in such
assets would result in material adverse tax consequences to Holdings and its
Subsidiaries (as determined by the Swiss Borrower in its reasonable judgment in
consultation with the Administrative Agent); (vi) rights, title or interest in
any lease, license, sublicense or other agreement or in any equipment or
property subject to a purchase money security interest, capitalized lease
obligation or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, sublicense or
agreement or purchase money arrangement, capitalized lease obligation or similar
arrangement or require the consent of any Person or create a right of
termination in favor of any other party thereto (other than a Loan Party or any
of its subsidiaries) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or equivalent law, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code or equivalent law notwithstanding such
prohibition; (vii) assets that are (x) prohibited by applicable law, rule or
regulation or require governmental (including regulatory) consent, approval,
license or authorization to pledge such assets or (y) contractually prohibited
on the Effective Date or the date of acquisition of such asset (or on the date
an Excluded Subsidiary becomes a Loan Party by guaranteeing the Obligations)
from pledging such assets, so long as such prohibition is not created in
contemplation of such transaction, and unless such consent, approval, license or
authorization has been received, in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code and other
applicable requirements of law; (viii) any intent-to-use trademark application
filed in the United States Patent and Trademark Office pursuant to Section 1(b)
of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a
“Statement of Use” and issuance of a “Certificate of Registration” pursuant to
Section 1(d) of the Lanham Act or an accepted filing of an “Amendment to Allege
Use” whereby such intent-to-use trademark application is converted to a “use in
commerce” application pursuant to Section 1(c) of the Lanham Act and any other
intellectual property in any jurisdiction where such pledge or security interest
would cause the invalidation or abandonment of such intellectual property under
applicable law; (ix) accounts primarily holding funds received from insurance
companies in connection with the third party claims of management and handling
business of Holdings and the Restricted Subsidiaries (together with the funds
held in such accounts); (x) Excluded Deposit Accounts; (xi) Excluded Securities
Accounts; (xii) any governmental licenses or state or local franchises, charters
and authorizations, to the extent security interests in favor of the
Administrative Agent in such licenses, franchises, charters or authorizations
are prohibited or restricted thereby or under applicable law, after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code and other applicable requirements of law; provided that in the event of the
termination or elimination of any such prohibition or restriction contained in
any applicable license, franchise, charter or authorization or applicable Law, a
security interest in such licenses, franchises, charters or authorizations shall
be automatically and simultaneously granted under the applicable Security
Documents and such license, franchise, charter or authorization shall be
included as Collateral; (xiii) assets of U.S. Loan Parties located in any
jurisdiction outside of the United States (but excluding (1) Equity Interests of
any Non-U.S. entity or any other Person organized in a jurisdiction outside of
the United States and (2) assets owned by a Loan Party organized under the laws
of the United States in which a security interest can be perfected by the filing
of a Uniform Commercial Code financing statement or by delivery of certificates
evidencing Equity Interests) and (xiv) those assets as to which the
Administrative Agent and Holdings reasonably agree that the cost or other
consequences of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby. Notwithstanding anything to the contrary, in no circumstances
shall (x) the Equity Interests in any of LuxCo 1, LuxCo 2, the Lux Borrower, the
U.S. Borrower, U.S. HoldCo 1 or U.S. HoldCo 2, (y) the TLB Proceeds Loan or the
HY Proceeds Loan constitute Excluded Property.

 

26



--------------------------------------------------------------------------------

“Excluded Refinanced Debt” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness”.

“Excluded Securities Account” shall mean (a) any securities account the funds in
which are used solely for the payment of salaries and wages, workers’
compensation and similar expenses in the ordinary course of business, (b)
[reserved] and (c) any securities account the funds or assets in which consist
solely of (i) funds or assets held by Holdings, the Borrowers or any Restricted
Subsidiary in trust for any director, officer or employee of Holdings, the
Borrowers or any Restricted Subsidiary or any employee benefit plan maintained
by Holdings, the Borrowers or any Restricted Subsidiary or (ii) funds or assets
representing deferred compensation for the directors and employees of Holdings,
the Borrowers or any Restricted Subsidiary.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations and (b) proceeds of any issuance or
sale of Equity Interests in any member of the Restricted Group (other than
issuances or sales of Equity Interests to a member of the Restricted Group) or
any capital contributions to any member of the Restricted Group (other than any
capital contributions made by a member of the Restricted Group).

“Excluded Subsidiary” shall mean (a) each Subsidiary of Holdings designated by
the Swiss Borrower for the purpose of this clause (a) from time to time, for so
long as any such Subsidiary does not constitute a Material Subsidiary as of the
most recently ended four fiscal quarters of Holdings; provided that if such
Subsidiary would constitute a Material Subsidiary as of the end of such four
fiscal quarter period, the Swiss Borrower shall cause such Subsidiary to become
a Loan Party pursuant to Section 5.12, (b) each Subsidiary that is not a wholly
owned Subsidiary or otherwise constitutes a joint venture (for so long as such
Subsidiary remains a non-wholly owned Subsidiary or joint venture), (c) each
Subsidiary that is prohibited by any applicable law, regulation or contract to
provide the Guarantee required by the Collateral and Guarantee Requirement (so
long as any such contractual restriction is not incurred in contemplation of
such Person becoming a Subsidiary) (unless such prohibition is removed or any
necessary consent, approval, waiver or authorization has been received), or
would require governmental (including regulatory) consent, approval, license or
authorization to provide such Guarantee, unless such consent, approval, license
or authorization has been received (and for so long as such restriction or any
replacement or renewal thereof is in effect), (d) each Unrestricted Subsidiary,
(e) any special purpose entity or broker-dealer entity, (f) any Subsidiary to
the extent that the guarantee of the Obligations by such Subsidiary would result
in material adverse tax or accounting consequences (as determined by the Swiss
Borrower in its reasonable judgment in consultation with the Administrative
Agent), (g) any Captive Insurance Subsidiary, (h) any non-profit Subsidiary,
(i) any Subsidiary of Holdings that is, or would become as a result of providing
the Guarantee required by the Collateral and Guarantee Requirement, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act or (j) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Swiss Borrower, the
cost, burden, difficulty or other consequence of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom; provided that a Subsidiary that has become a Designated Subsidiary
shall not constitute an Excluded Subsidiary. Notwithstanding anything to the
contrary, none of the Intermediate Holdcos shall constitute an Excluded
Subsidiary.

“Excluded Swap Guarantor” means Holdings or any other Loan Party all or a
portion of whose Guarantee of, or grant of a security interest to secure, any
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

27



--------------------------------------------------------------------------------

“Excluded Swap Obligations” means, with respect to Holdings or any other Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of Holdings or such other Loan Party of, or the grant by Holdings or
such other Loan Party of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f), (d) any U.S. Federal withholding Taxes imposed under
FATCA, (e) Taxes attributable to or arising as a result of any Recipient’s
failure to comply with Section 9.04(b), (f) withholding Taxes required by virtue
of the so called Luxembourg Relibi law dated 23 December 2005, as amended and
(g) any Tax withholding or deduction arising as a result of a notice or
direction under section 260-5 of Schedule 1 to the Taxation Administration Act
1953 (Cth) of Australia, or under section 255 of the Income Tax Assessment Act
1936 (Cth) of Australia or under other similar legislation (as applicable).

“Existing Letters of Credit” means those certain letters of credit, bank
guarantees or similar instruments issued prior to the Effective Date, in effect
on the Effective Date and listed on Schedule 1.04.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(a).

“Existing Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(a).

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by Holdings
in good faith.

 

28



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention entered into in connection with the implementation of such Sections
of the Code (or any such amended or successor version thereof).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Fee Letter” shall mean the Fee Letter, dated September 3, 2018 (as supplemented
by a joinder to the Engagement Letter dated September 11, 2018), among the
Arrangers and Holdings.

“Financial Officer” means, with respect to any Person, a managing director,
director, the chief executive officer, president, member of the board of
directors of a Loan Party, Class A Manager and Class B Manager (and any other
manager in similar capacity) in the case of any Person organized under the laws
of the Grand Duchy of Luxembourg, and with respect to certain limited liability
companies that do not have officers, the manager, sole member, managing member
or general partner thereof, the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of such Person, or any
other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller, but in any event, with respect to financial matters, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person, or any other officer of such Person performing the duties that are
customarily performed by a chief financial officer, principal accounting
officer, treasurer or controller.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions under Requirements of Law or
by the terms of such Foreign Pension Plan; (b) the failure to register or loss
of good standing with applicable regulatory authorities of any such Foreign
Pension Plan required to be registered; (c) the failure of any Foreign Pension
Plan to comply with any material Requirements of Law or with the material terms
of such Foreign Pension Plan; or (d) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, in
each case, which would reasonably be expected to result in Holdings, any
Borrower or any Restricted Subsidiary becoming subject to a material funding or
contribution obligation with respect to such Foreign Pension Plan.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, then a
Lender, with respect to such Borrower, that is not a U.S. Person and (b) if the
applicable Borrower is not a U.S. Person, then a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

29



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any plan, trust, insurance contract, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained by a Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees or other service
providers of such Borrower or such Restricted Subsidiaries, as applicable, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(e).

“Form 10” means the registration statement on Form 10 filed by Holdings with the
SEC on September 5, 2018, as may be amended after the date thereof pursuant to
the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time (unless the Swiss Borrower elects to
change to IFRS pursuant to Section 1.11, upon the effective date of which GAAP
shall subsequently refer to IFRS); provided, however, that if the Swiss Borrower
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations and which are subject
to the terms set out in the Intercreditor Agreement as Intra-Group Indebtedness
(as defined in the Intercreditor Agreement).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term

 

30



--------------------------------------------------------------------------------

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Swiss Borrower)). The term “Guarantee” used as a verb has a corresponding
meaning.

“Guarantee Agreement” means the Guarantee Agreement dated as of September 27,
2018 by and among the Administrative Agent and the Loan Parties from time to
time party thereto, substantially in the form of Exhibit E, as may be amended,
restated, amended and restated, supplemented or modified from time to time.

“Guidelines” means, together, guideline S-02.123 in relation to interbank loans
of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von Bankguthaben,
deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September 1986),
guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011) and the circular letter No. 15 of 3 October 2017
(1-015-DVS-2017) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss Anticipatory Tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Februar 2017), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold, or any or materials or substances which are
defined or regulated as “toxic,” or “hazardous,” or words of similar import,
pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any member of the Restricted Group shall be a Hedging Agreement.

“Holdings” means any of the following persons: (i) GARRETT MOTION INC., a
Delaware corporation or (ii) any Successor Holdings.

 

31



--------------------------------------------------------------------------------

“Honeywell” means Honeywell International Inc., a Delaware corporation.

“HY Proceeds Loan” means, collectively, (a) the loan in an amount equal to at
least the amount of Net Proceeds of the Senior Subordinated Notes pursuant to
the HY Proceeds Loan Document and (b) any other loan from LuxCo 1 to the Swiss
Borrower of the Net Proceeds from additional Indebtedness permitted by this
Agreement to be incurred by LuxCo 1 (including, for the avoidance of doubt, any
Alternative Incremental Facility Debt in the form of Additional Senior
Subordinated Notes) and, in each case, all loans or bonds directly or indirectly
replacing or refinancing such loan or any portion thereof.

“HY Proceeds Loan Document” means that certain unsecured loan agreement made on
or about the Effective Date, by and among the Swiss Borrower, as borrower, and
LuxCo 1, as lender, as the same may be amended, supplemented, amended and
restated or replaced from time to time in accordance with Section 6.11.

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“IFRS Equity Amount” means the amount of equity capital of the Lux Borrower as
reflected in its year-end financial statements, determined in accordance with
IFRS.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Tranche A Term Loan” means any Incremental Term Loan that would be
considered a “Term A” loan under then-existing customary market convention.

“Incremental Tranche B Term Loan” means any Incremental Term Loan that would be
considered a “Term B” loan under then-existing customary market convention.

 

32



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable and other accrued or cash management obligations, in each case
incurred in the ordinary course of business, (y) any earn-out obligation until
after becoming due and payable and shown as a liability on the balance sheet of
such Person in accordance with GAAP and (z) Taxes and other accrued expenses),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) net obligations of such Person under any Hedging Agreement and
(k) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests; provided that the
term “Indebtedness” shall not include (A) deferred or prepaid revenue,
(B) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (C) any obligations attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (D) obligations in respect of any residual
value guarantees on equipment leases, (E) any take-or-pay or similar obligation
to the extent such obligation is not shown as a liability on the balance sheet
of such Person in accordance with GAAP and (F) asset retirement obligations and
obligations in respect of reclamation and workers’ compensation (including
pensions and retiree medical care). The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person or such Person has otherwise become liable for the payment thereof)
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. For the avoidance of doubt, payment
obligations under the Indemnity Documents and the Tax Matters Agreement, in each
case, shall not constitute Indebtedness. For purposes of this definition, notes
or loans incurred by LuxCo 1 shall be deemed unsecured if they are secured only
by the HY Proceeds Loan and the Equity Interests in LuxCo 2 held by LuxCo 1.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Indemnity Agreement” means the Indemnification and Reimbursement Agreement
dated as of September 12, 2018 among Honeywell ASASCO Inc., as Payor, Honeywell
ASASCO 2, Inc. and Honeywell, as contributed and assigned to U.S. Holdco 2, as
Payor, prior to the Effective Date, and as may be amended or otherwise modified
pursuant to the terms hereof and thereof.

 

33



--------------------------------------------------------------------------------

“Indemnity Documents” means (a) the Indemnity Agreement and (b) the
Indemnification Guarantee Agreement dated as of September 27, 2018 among U.S.
HoldCo 2, Honeywell ASASCO 2, Inc. and the guarantors party thereto, as may be
amended or otherwise modified pursuant to the terms hereof and thereof.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2018, relating to the Transactions.

“Initial Term Loans” means, collectively, the Tranche A Term Loans and the
Tranche B Term Loans made on the Effective Date.

“Insolvency Regulation” means the Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on Insolvency Proceedings (recast).

“Intellectual Property Agreement” means the Intellectual Property Agreement
between Honeywell or one of its Affiliates and Holdings, to be dated on or prior
to the Effective Date.

“Intercreditor Agreement” means the intercreditor agreement in substantially the
form of Exhibit B entered into as of the date hereof among the Administrative
Agent, the trustee under the Senior Subordinated Notes Indenture, the Loan
Parties, Honeywell and the other obligors and creditors from time to time party
thereto.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing, Tranche A Term Borrowing, Euro
Tranche B Term Borrowing or Dollar Tranche B Term Borrowing in accordance with
Section 2.07, which shall be in a form approved by the Administrative Agent and
otherwise consistent with the requirements of Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing or a EURIBOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or any other period if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the applicable Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

34



--------------------------------------------------------------------------------

“Intermediate Holdcos” or “Intermediate Holdco” means, collectively (x) each of
U.S. HoldCo 1, U.S. HoldCo 2, LuxCo 1, LuxCo 2 and the Lux Borrower and (y) any
wholly owned Subsidiary of Holdings (i) of which the Borrowers are a Subsidiary
and (ii) that is subject to the provisions of Section 6.16 of this Agreement.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable LIBO Screen Rate for
the longest period for which the LIBO Screen Rate is available for the
applicable currency that is shorter than the Impacted Interest Period; and
(b) the applicable LIBO Screen Rate for the shortest period for which that LIBO
Screen Rate is available for the applicable currency that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time.

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment and without
duplication of amounts increasing the Available Amount), but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a financial officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment and without duplication of amounts increasing
the Available Amount), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, and (d) any Investment (other
than any Investment referred to in clause (a), (b) or (c) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the

 

35



--------------------------------------------------------------------------------

extent the amounts referred to in clause (ii) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto and
without duplication of amounts increasing the Available Amount), but without any
other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment. If an Investment involves the acquisition of more than one
Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means, collectively, Arranger Issuing Banks and Non-Arranger
Issuing Banks.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning assigned to such term in Section 9.22.

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Euro Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the Euro Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the applicable Borrower at such
time. The LC Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the aggregate LC Exposure at such time.

“LC Sublimit” means a Euro Equivalent amount equal to €85,000,000 with respect
to Arranger Issuing Banks and a Euro Equivalent amount equal to €130,000,000
with respect to Non-Arranger Issuing Banks.

“LCT Election” means the Swiss Borrower’s election to test the permissibility of
a Limited Condition Transaction in accordance with the methodology set forth in
Section 1.08.

“LCT Test Date” has the meaning specified in Section 1.08.

“Lender Presentation” means that certain lender presentation delivered by
Holdings to the Administrative Agent on September 3, 2018.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letters of Credit” means any letter of credit (or with respect to any Issuing
Bank, any bank guarantee (or similar instrument) as such Issuing Bank may in its
sole discretion approve) denominated in dollars or in a Permitted Foreign
Currency issued pursuant to this Agreement by an Issuing Bank under the
Revolving Commitments and shall include the Existing Letters of Credit (which
shall be deemed issued hereunder on the Effective Date), other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.

 

36



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency (other than Euros) and for any Interest Period, the applicable LIBO
Screen Rate at approximately 11:00 a.m., Local Time, two Business Days prior to
the commencement of such Interest Period (or, in the case of Eurocurrency Loans
denominated in Australian Dollars or Pounds Sterling, the first day of such
Interest Period); provided that if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to the applicable currency then the LIBO Rate shall be the Interpolated
Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing (a) for any applicable currency (other than Australian Dollars) and
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for the relevant currency for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or (b) for
Australian Dollars and for any Interest Period, the Australian Bank Bill Swap
Reference Rate (Bid) administered by ASX Benchmarks Pty Limited (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page BBSY of the Reuters Screen (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement

“Lien” means, with respect to any asset, (a) any mortgage, lien (including
voorrecht/privilège), pledge, hypothecation, charge, security interest
(including as defined in the Australian PPSA) or other encumbrance in, on or of
such asset, a mandate to create the same, or any other right arising by
operation of law, agreement or arrangement having similar effect, or (b) the
interest of a vendor or a lessor under any conditional sale agreement or title
retention agreement (or any capital lease or financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Limited Condition Transaction” means (i) any acquisition of any assets,
business or person, or a merger or consolidation, in each case involving third
parties, or similar Investment permitted hereunder (subject to Section 1.08) by
a Borrower or one or more of the Restricted Subsidiaries, including by way of
merger or amalgamation, whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (or, if such condition
does exist, the applicable Borrower or any Restricted Subsidiary, as applicable,
would be required to pay any fee, liquidated damages or other amount or be
subject to any indemnity, claim or other liability as a result of such third
party financing not having been available or obtained) or (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether

 

37



--------------------------------------------------------------------------------

allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations
of the Borrowers under this Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations (including
with respect to attorneys’ fees) and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment of all the
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, any Security Document, the Global Intercompany
Note, any agreement designating an additional Issuing Bank as contemplated by
Section 2.05(j) and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(d) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing)
and any document designated as a Loan Document by the Administrative Agent and
the Swiss Borrower.

“Loan Parties” means, collectively, Holdings, the Borrowers, the U.S. Loan
Parties and the Non-U.S. Loan Parties.

“Loans” means the loans made by the Lenders to a Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
Dollars or any Letter of Credit denominated in Dollars, New York City time, and
(b) with respect to any Loan or Borrowing denominated in a Permitted Foreign
Currency or any Letter of Credit denominated in a Permitted Foreign Currency,
London time.

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iv)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.

“Lux Borrower” has the meaning assigned to such term in the introductory
statement to this Agreement.

“LuxCo 1” has the meaning assigned to such term in the introductory statement to
this Agreement.

“LuxCo 2” has the meaning assigned to such term in the introductory statement to
this Agreement.

“Lux Intermediate Holdco” means any of LuxCo 1, LuxCo 2 and the Lux Borrower.

 

38



--------------------------------------------------------------------------------

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time; provided that whenever there is one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Commitments of, each Defaulting Lender of any Class shall be excluded for
purposes of making a determination of Majority in Interest.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of Holdings, the Borrowers and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations to the Lenders or the
Administrative Agent under this Agreement or any other Loan Document or (c) the
material rights of, or remedies available to, the Administrative Agent or the
Lenders under this Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of Holdings, the Borrowers
and the Restricted Subsidiaries in an aggregate principal amount exceeding
€65,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings, any Borrower or any Restricted
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, such
Borrower or such Restricted Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Material Jurisdiction” means each of the Non-U.S. Material Jurisdictions and
the United States.

“Material Real Property” means any fee-owned real property (i) with a Fair
Market Value of more than €10,000,000 that is owned by a Loan Party and
specified in Schedule 1.02 or (ii) with a Fair Market Value of more than
€10,000,000 that is acquired after the date hereof by any Loan Party or owned by
a Subsidiary that becomes a Loan Party pursuant to Section 5.12.

“Material Subsidiary” means each Restricted Subsidiary (a) the Consolidated
Total Assets of which equal 5.0% or more of the Consolidated Total Assets of
Holdings, the Borrowers and the Restricted Subsidiaries or (b) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of Holdings,
the Borrowers and the Restricted Subsidiaries, in each case as of the end of or
for the most recent period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of Holdings
most recently ended prior to the date of this Agreement); provided that if, at
the end of or for any such most recent period of four consecutive fiscal
quarters, the combined Consolidated Total Assets or combined consolidated
revenues of all Restricted Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 7.5% of the
Consolidated Total Assets of Holdings, the Borrowers and the Restricted
Subsidiaries or 7.5% of the consolidated revenues of Holdings, the Borrowers and
the Restricted Subsidiaries, respectively, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be designated
by the Swiss Borrower to be Material Subsidiaries, until such excess shall have
been eliminated.

 

39



--------------------------------------------------------------------------------

“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date, the Tranche B Term Maturity Date or the maturity date with respect to any
Class of Incremental Term Loans, as the context requires.

“Maturity Date Extension Request” means a request by the Swiss Borrower,
substantially in the form of Exhibit I hereto or such other form as shall be
approved by the Administrative Agent, for the extension of the applicable
Maturity Date pursuant to Section 2.22.

“Maximum Amount” has the meaning assigned to such term in Section 9.20(a).

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MNPI” means material information concerning Holdings, any Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their respective
securities that has not been disseminated in a manner making it available to
investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning Holdings, the Borrowers, the
Subsidiaries or any Affiliate of any of the foregoing or any of their respective
securities that could reasonably be expected to be material for purposes of the
United States Federal and State securities laws and, where applicable, foreign
securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a U.S. Mortgage and/or a mortgage that is, or is contained
within, a Non-U.S. Security Document, as the context requires.

“Mortgaged Property” means, initially, each parcel of Material Real Property
with a Fair Market Value in excess of €40,000,000 and identified on
Schedule 1.02 and thereafter, each parcel of Material Real Property with respect
to which a Mortgage is required to be granted pursuant to Section 5.12 or 5.13,
as applicable.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, and in respect of which any Borrower or any of its
respective ERISA Affiliates makes or is obligated to make contributions or with
respect to which any of them has any ongoing obligation or liability, contingent
or otherwise.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Restricted
Group (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer, lease

 

40



--------------------------------------------------------------------------------

or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the
Restricted Group as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Borrower and the Restricted Subsidiaries as a
result thereof and (z) the amount of any liabilities directly associated with
such asset and retained by Holdings, any Borrower or any Restricted Subsidiary
and including pension and other post-employment benefit liabilities and
liabilities related to environmental matters and (iii) the amount of all taxes
paid (or reasonably estimated to be payable), and the amount of any reserves
established in accordance with GAAP to fund purchase price adjustment,
indemnification and other liabilities (other than any earnout obligations, but
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters) reasonably estimated to be payable, as a
result of the occurrence of such event (including, without duplication of the
foregoing, the amount of any distributions in respect thereof pursuant to
Section 6.08(a)(xiii)) (as determined reasonably and in good faith by a
Financial Officer of Holdings). For purposes of this definition, in the event
any contingent liability reserve established with respect to any event as
described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Restricted Group as of such date (excluding cash and Permitted Investments)
minus (b) the consolidated current liabilities of the Restricted Group as of
such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“Non-Arranger Issuing Banks” means, collectively, each Revolving Lender that
shall have become an Non-Arranger Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), and solely with respect to the Existing
Letters of Credit, each Revolving Lender that is an issuer thereof as listed on
Schedule 1.04, each in its capacity as an issuer of Letters of Credit hereunder.

“Non-Bank Rules” means, together, the 10 Non-Bank Rule and the 20 Non-Bank Rule.

“Non-Consenting Lender” means a Lender whose consent to a Proposed Change is not
obtained.

“Non-Guarantor Debt and Investment Basket” means a shared basket in an amount
not to exceed the greater of €130,000,000 and 7.00% of Consolidated Total Assets
at any time outstanding that may be used for (A) the incurrence of certain
Indebtedness by Restricted Subsidiaries that are not Loan Parties under Sections
6.01(a)(xii), 6.01(a)(xix) and 6.01(a)(xx), (B) certain Investments permitted
under Sections 6.04(r) and 6.04(f), (C) Secured Cash Management Obligations of
any Restricted Subsidiary that is not a Loan Party and (D) certain Guarantees
permitted under Section 6.04(g) (without duplication of amounts previously
included or utilized under clauses (A) through (C) of the definition hereof).

 

41



--------------------------------------------------------------------------------

“Non-Lux Intermediate HoldCo” means any Intermediate HoldCo that is not a Lux
Intermediate HoldCo.

“Non-U.S. Designated Jurisdiction” has the meaning assigned to such term in
Section 5.12(b).

“Non-U.S. Loan Party” means, collectively, the Swiss Borrower, the Lux Borrower
and each other Non-U.S. Subsidiary that guarantees any Obligations or is a party
to any Non-U.S. Security Document.

“Non-U.S. Material Jurisdiction” means Australia, Ireland, Italy, Japan,
Luxembourg, Mexico, Slovakia, Switzerland, United Kingdom and any other
jurisdiction agreed by the Swiss Borrower and the Administrative Agent.

“Non-U.S. Mortgage” mean a mortgage that is, or is contained within, a Non-U.S.
Security Document.

“Non-U.S. Security Documents” means the U.S. HoldCo Lux Share Pledge Agreement,
each of the other agreements listed on Part A of Schedule 1.03 and each other
local law security agreement or other instrument or document executed and
delivered by any Non-U.S. Loan Party pursuant to any of the foregoing or
pursuant to Section 5.12 or 5.13.

“Non-U.S. Subsidiary” means each Subsidiary that is not a U.S. Subsidiary.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) all the Loan Document Obligations of the
Loan Parties, (b) all the Secured Cash Management Obligations of the Loan
Parties and (c) all the Secured Hedging Obligations of the Loan Parties. For the
avoidance of doubt, Obligations shall not include any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Ordinary Course of Business” means the ordinary course of business (including
with respect to nature, scope, magnitude, quantity and frequency) that does not
require any board of director or shareholder approval or any other separate or
special authorization of any nature and similar in nature, scope and magnitude
to actions customarily taken in the ordinary course of the normal day-to-day
operations of other persons that are in the same line of business acting in good
faith; provided that, for the avoidance of doubt, the payment of reasonable and
customary corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses payable to third parties), the payment of
taxes and the payment of costs and expenses in connection with litigation
matters shall be deemed to be in the ordinary course of business.

 

42



--------------------------------------------------------------------------------

“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except (a) any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)) and (b) regarding
Luxembourg registration duties for any Luxembourg Taxes payable due to a
registration, submission or filing by the Lenders of any Loan Document where
such registration, submission or filing is or was not required to maintain or
preserve the rights of the Lenders under the Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Perfection Exceptions” has the meaning assigned to such term in the Agreed
Guaranty and Security Principles.

“Period Average Exchange Rate” shall mean, with respect to any calculation of
Consolidated EBITDA for any period, the weighted average daily Exchange Rate for
each calendar month or fiscal quarter, as applicable, during such period, as
determined in accordance with the methodology described in the definition of
“Exchange Rate”.

“Permitted Encumbrances” means, with respect to any Person:

(a) Liens imposed by law for Taxes, assessments or governmental charges that
(i) are not yet overdue for a period of more than 30 days or not subject to
penalties for nonpayment, (ii) are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP or (iii) for property
taxes on property such Person or one of its subsidiaries has determined to
abandon if the sole recourse for such tax, assessment, charge, levy or claim is
to such property;

 

43



--------------------------------------------------------------------------------

(b) Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’, construction
contractors’ and other like Liens imposed by law or landlord liens specifically
created by contract, arising in the ordinary course of business and securing
obligations that are not overdue by more than 45 days or are being contested in
good faith by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP or
other Liens arising out of or securing judgments or awards against such Person
with respect to which such Person shall be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, health,
disability or employee benefits and other social security laws or similar
legislation or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Holdings or any
subsidiary of Holdings in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d) pledges and deposits made (i)(x) to secure the performance of bids, tenders,
trade contracts (other than for payment of Indebtedness), governmental
contracts, leases (other than Capital Lease Obligations), public or statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of Holdings or any subsidiary of Holdings in the ordinary
course of business supporting obligations of the type set forth in clause
(i) above;

(e) judgment and attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Section 7.01 and notices of lis pendens
and associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;

(f) (i) easements, survey exceptions, charges, ground leases, protrusions,
encroachments on use of real property or reservations of, or rights of others
for, licenses, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines and other similar
purposes, any zoning, building or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property, servicing agreements, site plan agreements, developments agreements,
contract zoning agreements, subdivision agreements, facilities sharing
agreements, cost sharing agreements and other agreements pertaining to the use
or development of any of the real property of Holdings and the Restricted
Subsidiaries, restrictions, rights-of-way and similar encumbrances (including,
without limitation, minor defects or irregularities in title and similar
encumbrance) on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not individually
or in the aggregate materially interfere with the ordinary conduct of business
of a Borrower or any Subsidiary, leases, subleases, licenses, sublicenses,
occupancy agreements or assignments of or in respect of real or personal
property, or which are set forth in the title insurance policy delivered with
respect to the Mortgaged Property and are “insured over” in such insurance
policy;

 

44



--------------------------------------------------------------------------------

(g) [reserved];

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases,
accounts or consignments entered into by Holdings, the Borrowers and the
Restricted Subsidiaries or purported Liens evidenced by filings of precautionary
Uniform Commercial Code (or similar filings under applicable law) financing
statements or similar public filings;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) (i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights (other than IP Rights) subject to any lease, sublease,
license or sublicense or concession agreement held by Holdings, any Borrower or
any Restricted Subsidiary in the ordinary course of business and (ii) deposits
of cash with the owner or lessor of premises leased and operated by Holdings or
any of its Subsidiaries in the ordinary course of business of Holdings and such
Subsidiary to secure the performance of Holdings’s or such Subsidiary’s
obligations under the terms of the lease for such premises;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens that are contractual rights of set-off;

(n) Liens (i) of a collection bank arising under Section 4-208 of the New York
Uniform Commercial Code or Section 4-210 of the Uniform Commercial Code
applicable in other States on items in the course of collection, (ii) attaching
to pooling accounts, commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, or (iii) in favor of a
banking or other financial institutions or entities, or electronic payment
service providers, arising as a matter of law or under general terms and
conditions encumbering deposits, deposit accounts, securities accounts, cash
management arrangements (including the right of set-off and netting
arrangements) or other funds maintained with such institution or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments and which are within the general parameters customary in the banking
or finance industry;

(o) Liens encumbering customary initial deposits and margin deposits and similar
Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

(p) [reserved];

 

45



--------------------------------------------------------------------------------

(q) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(r) deposits made or other security provided in the ordinary course of business
to secure liability to insurance brokers, carriers, underwriters or under
self-insurance arrangements in respect of such obligations;

(s) Liens on the Equity Interests or other securities of Unrestricted
Subsidiaries to the extent securing obligations of such Unrestricted
Subsidiaries, which obligations shall be non-recourse to the Restricted Group;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(u) Liens on accounts receivable and related assets of the type specified in the
definition of “Permitted Receivables Facility Assets” incurred and transferred
in connection with a Permitted Receivables Facility, including Liens on such
receivables resulting from precautionary Uniform Commercial Code (or equivalent
statutes) filings or from recharacterization of any such sale as a financing or
loan;

(v) non-exclusive licenses or sublicenses of IP Rights granted in the ordinary
course of business or other licenses or sublicenses of IP Rights granted in the
ordinary course of business that do not materially interfere with the business
of Holdings, any Borrower or any Restricted Subsidiary;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto or on funds received from insurance
companies on account of third party claims handlers and managers;

(x) agreements to subordinate any interest of Holdings or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from consignment
of inventory by Holdings or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(y) with respect to any entities that are not Loan Parties, other Liens and
privileges arising mandatorily by Law;

(z) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar lien provision of any other
environmental statute;

(aa) Liens on cash or Permitted Investments securing Hedging Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;

(bb) rights of recapture of unused real property (other than any Material Real
Property of Loan Parties) in favor of the seller of such property set forth in
customary purchase agreements and related arrangements with any Governmental
Authority;

 

46



--------------------------------------------------------------------------------

(cc) Liens on the property of (x) any Loan Party in favor of any other Loan
Party and (y) any Restricted Subsidiary that is not a Loan Party in favor of
Holdings, the Borrowers or any Restricted Subsidiary;

(dd) Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
any Borrower and any other Restricted Subsidiaries; and

(ee) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d), (s),
(u) and (cc) above.

“Permitted Foreign Currency” means, (a) with respect to any Revolving Loan,
Australian Dollars, Euros, Pounds Sterling, Swiss Francs, Yen and any other
foreign currency reasonably requested by the applicable Borrower from time to
time and in which each Revolving Lender has agreed, in accordance with its
policies and procedures in effect at such time, to lend Revolving Loans and
(b) with respect to any Letter of Credit, (i) in the case of Arranger Issuing
Banks, Australian Dollars, Euros, Pounds Sterling, Swiss Francs, Yen and any
other foreign currency included in clause (a) that is reasonably requested by
the applicable Borrower from time to time and (ii) in the case of Non-Arranger
Issuing Banks, any currency included in clause (a) that is reasonably requested
by the applicable Borrower from time to time and that has been agreed to by the
applicable Non-Arranger Issuing Bank.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, (i) the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), (ii) England and Wales, (iii) Canada or
(iv) Switzerland, in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper and variable and fixed rate notes maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

47



--------------------------------------------------------------------------------

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) asset-backed securities rated AAA by Moody’s or S&P, with weighted average
lives of 12 months or less (measured to the next maturity date);

(g) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, England and Wales, Canada or Switzerland or any
political subdivision or taxing authority thereof having a rating equal to or
higher than Baa3 (or the equivalent) by Moody’s or BBB- (or the equivalent) by
S&P, and in each such case with a “stable” or better outlook, with maturities of
24 months or less from the date of acquisition;

(h) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency);

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above;

(j) in the case of any Non-U.S. Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Non-U.S. Subsidiary
for cash management purposes; and

(k) dollars, euros, Canadian dollars, pounds sterling, Swiss francs, any
Permitted Foreign Currency or any other readily tradable currency held by it
from time to time in the ordinary course of business of Holdings or any of its
Restricted Subsidiaries.

“Permitted Other Currency” means Permitted Foreign Currencies (other than Euros)
and dollars.

“Permitted Receivables Facility” means one or more receivables facilities
created under the Permitted Receivables Facility Documents providing for (a) the
factoring, sale or pledge by one or more of Borrowers or a Restricted Subsidiary
(each a “Receivables Seller”) of Permitted Receivables Facility Assets (thereby
providing financing to the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue investor
certificates, purchased interest certificates or other similar documentation
evidencing interests in the Permitted Receivables Facility Assets) in return for
the cash used by the Receivables Entity to purchase the Permitted Receivables
Facility Assets from the respective Receivables Sellers or (b) the factoring,
sale or pledge by one or more Receivables Sellers of Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents in connection with Receivables-backed financing
programs, in each case as more fully set forth in the Permitted Receivables
Facility Documents; provided that in each case of clause (a) and clause (b),
such facilities are not recourse to or obligates Holdings, any Borrower or any
Restricted Subsidiary in any way other than pursuant to Standard Securitization
Undertakings.

 

48



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means (i) accounts receivables (whether
now existing or arising in the future) of Subsidiaries) which are transferred or
pledged to the Receivables Entity pursuant to the Permitted Receivables Facility
and any related Permitted Receivables Related Assets which are also so
transferred or pledged to the Receivables Entity and all proceeds thereof and
(ii) loans to Subsidiaries secured by accounts receivables (whether now existing
or arising in the future) of the Borrowers and the Restricted Subsidiaries which
are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type.

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by a Borrower in the form of one or more series of senior secured notes
or loans; provided that (i) such Indebtedness is secured by the Collateral on a
second lien, subordinated basis to the Obligations and is not secured by any
property or assets of Holdings, any Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Refinancing Term Loan
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans), (iii) the security agreements relating to such Indebtedness are not
materially more favorable (when taken as a whole) to the lenders or holders
providing such Indebtedness than the existing Security Documents are to the
Lenders, (iv) such Indebtedness is not guaranteed by any Restricted Subsidiaries
other than the Loan Parties and (v) the holders of, or an agent, trustee or note
agent acting on behalf of the holders of, such Indebtedness shall have become
party to the Intercreditor Agreement as a Second Priority Representative (as
defined in the Intercreditor Agreement).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by a Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Refinancing Term Loan Indebtedness in respect of Term Loans
(including portions of Classes of Term Loans), (ii) such Indebtedness is not
guaranteed by any Subsidiaries other than the Loan Parties, (iii) such
Indebtedness is not secured by any Lien or any property or assets of Holdings,
any Borrower or any Restricted Subsidiary and (iv) the holders of, or an agent,
trustee or note agent acting on behalf of the holders of, such Indebtedness
shall have become party to the Intercreditor Agreement as a Senior Subordinated
Priority Representative (as defined in the Intercreditor Agreement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Borrower or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 9.01(d).

 

49



--------------------------------------------------------------------------------

“Post-Effective Date Repayment” means the cash debt repayment on or prior to the
tenth (10th) Business Day after the Effective Date in an aggregate amount not to
exceed €280,000,000 by the Swiss Borrower to Honeywell and/or a subsidiary of
Honeywell.

“Pounds Sterling” or “£”means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger,
consolidation or division) (for purposes of this defined term, collectively,
“dispositions”) of any asset of any member of the Restricted Group, other than
(i) dispositions described in clauses (a) through (i) and (l), (m)(A) and (n) of
Section 6.05 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding (A) €20,000,000 in the case of any single disposition or series of
related dispositions and (B) €40,000,000 for all such dispositions during any
fiscal year of Holdings;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of any
member of the Restricted Group with a fair market value immediately prior to
such event equal to or greater than €20,000,000; or

(c) the incurrence by any member of the Restricted Group of any Indebtedness,
other than Indebtedness permitted to be incurred under Section 6.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Private-Siders” has the meaning assigned to such term in Section 9.17(b).

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or any other calculations
hereunder or otherwise for purposes of determining the Consolidated Total
Leverage Ratio, Consolidated Interest Expense, the Consolidated Secured Leverage
Ratio or Consolidated EBITDA as of any date, that such calculation shall give
pro forma effect to all acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness in connection therewith (with any such
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) and all sales, transfers or other dispositions of any
Equity Interests in a Restricted Subsidiary or all or substantially all assets
of a Restricted Subsidiary or division or line of business of a Restricted
Subsidiary outside the ordinary course of business (and any related prepayments
or repayments of Indebtedness) that have occurred during (or, if such
calculation is being made for the purpose of determining whether any Incremental
Extension of Credit may be made, any designation under Section 5.17 is permitted
or any event subject to Article VI is permitted, since the beginning of) the
four consecutive fiscal quarter period of Holdings most recently ended on or
prior to such date as if they occurred on the

 

50



--------------------------------------------------------------------------------

first day of such four consecutive fiscal quarter period (including expected
cost savings (without duplication of actual cost savings) to the extent (a) such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of Article 11 of Regulation S-X
under the Securities Act as interpreted by the Staff of the SEC, and as
certified by a Financial Officer of Holdings or (b) in the case of an
acquisition, restructuring, repositioning or other similar transaction, such
cost savings are factually supportable and have been realized or are reasonably
expected to be realized within 365 days following such acquisition,
restructuring, repositioning or other similar transaction; provided that
(i) Holdings shall have delivered to the Administrative Agent a certificate of
the chief financial officer of Holdings, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such cost savings meet
the requirements set forth in this clause (b), together with reasonably detailed
evidence in support thereof, (ii) if any cost savings included in any pro forma
calculations based on the expectation that such cost savings will be realized
within 365 days following such acquisition, restructuring, repositioning or
other similar transaction shall at any time cease to be reasonably expected to
be so realized within such period, then on and after such time pro forma
calculations required to be made hereunder shall not reflect such cost savings
and (iii) the aggregate amount of cost savings included in any calculation based
upon this clause (b) for any period of four fiscal quarters of Holdings shall
not exceed, together with any amounts added back pursuant to clauses (a)(vi)
and/or (a)(xii) (beginning with the period ending on the last day of the first
full fiscal quarter following the Effective Date in the case of clause (a)(xii))
of the definition of “Consolidated EBITDA” for such period, 10% of Consolidated
EBITDA for such four fiscal quarter period (determined prior to the adjustment
contemplated by this clause (b)). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Agreement applicable to such Indebtedness).

“Pro Rata Share” means, with respect to a Revolving Lender or Issuing Bank, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Revolving Commitments of such Revolving Lender or
Issuing Bank in its capacity as Revolving Lender and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders.

“Proceeds Loans” means the TLB Proceeds Loan and the HY Proceeds Loan.

“Proceeds Loans Documents” means the TLB Proceeds Loan Document and the HY
Proceeds Loan Document.

“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Siders” has the meaning assigned to such term in Section 9.17(b).

“Purchasing Borrower Party” means any of Holdings, any Borrower or any
Restricted Subsidiary.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

 

51



--------------------------------------------------------------------------------

“Qualifying Bank” means:

(a) any bank as defined in the Swiss Federal Act for Banks and Savings Banks
dated 8 November 1934 (Bundesgesetz über die Banken und Sparkassen); or

(b) a person or entity which effectively conducts banking activities with its
own infrastructure and staff as its principal purpose and which has a banking
license in full force and effect issued in accordance with the banking laws in
force in its jurisdiction of incorporation, or if acting through a branch,
issued in accordance with the banking laws in the jurisdiction of such branch,
all and in each case within the meaning of the Guidelines.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days; provided, that “Quotation Day”
shall mean (x) with respect to any Eurocurrency Borrowing denominated in Pounds
Sterling or Australian Dollars and any Interest Period related thereto, the
first day of such Interest Period and (y) with respect to any EURIBOR Borrowing
and any Interest Period related thereto, two Business Days prior to such
Interest Period.

“Receivables Entity” means a wholly owned Subsidiary of Holdings which engages
in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by
Holdings, any Borrower or any Restricted Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates Holdings, any Borrower or any Restricted Subsidiary in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of Holdings, any Borrower or any Restricted Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither Holdings, any Borrower nor any Restricted Subsidiary has any contract,
agreement, arrangement or understanding (other than pursuant to the Permitted
Receivables Facility Documents (including with respect to fees payable in the
ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to Holdings, such
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from persons that are not Affiliates of Holdings, and (c) to which neither
Holdings, any Borrower nor any Restricted Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation shall be
evidenced to the Administrative Agent by a certificate of a Financial Officer of
the Swiss Borrower certifying that, to the best of such officer’s knowledge and
belief after consultation with counsel, such designation complied with the
foregoing conditions.

“Receivables Seller” has the meaning assigned to such term in the definition of
“Permitted Receivables Facility”

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

52



--------------------------------------------------------------------------------

“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing or the Adjusted EURIBOR Rate as of such day for a EURIBOR
Borrowing (as applicable), in each case, with an Interest Period of three
months’ duration (without giving effect to the last sentence of the definition
of the term “Adjusted LIBO Rate” or “Adjusted EURIBOR Rate” herein, as
applicable).

“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.23(a).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Swiss Borrower, the Administrative Agent and one or more
Refinancing Term Lenders, establishing commitments in respect of Refinancing
Term Loans and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.23.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any fees, premium and expenses relating to such extension,
renewal, replacement or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal, replacement or refinancing; provided that, notwithstanding the
foregoing, scheduled amortization payments (however denominated) of such
Refinancing Indebtedness shall be permitted so long as the weighted average life
to maturity of such Refinancing Indebtedness shall be no shorter than the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing (or, if shorter, 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing); (c) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of Holdings if Holdings
shall not have been an obligor in respect of such Original Indebtedness; (d) if
such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders and in any case shall be subject to the terms set out in the
Intercreditor Agreement; (e) such Refinancing Indebtedness shall not be secured
by any Lien on any asset other than the assets that secured such Original
Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing such Original
Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent and in any case shall be subject to the
terms set out in the Intercreditor Agreement; and (f)

 

53



--------------------------------------------------------------------------------

if the proceeds of any Refinancing Indebtedness in respect of any Original
Indebtedness are not applied to refinance, repurchase or redeem such Original
Indebtedness immediately upon the incurrence thereof, to the extent that (x) the
incurrence of such Refinancing Indebtedness is otherwise permitted under this
Agreement, (y) the proceeds of such Refinancing Indebtedness are applied to so
refinance, repurchase or redeem such Original Indebtedness on or prior to the
ninetieth day following the date of the incurrence of such Refinancing
Indebtedness and (z) the proceeds are segregated and held in escrow prior to
their application to refinance, repurchase or redeem such Original Indebtedness,
from and after the date of the incurrence of such Refinancing Indebtedness, such
Original Indebtedness shall be deemed not to be outstanding for the purposes of
computation of any ratios hereunder (such Indebtedness described in this clause
(f), “Excluded Refinanced Debt”).

“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.

“Refinancing Term Loan Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) Refinancing
Term Loans obtained pursuant to a Refinancing Facility Agreement, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew,
refinance or replace, in whole or part, existing Term Loans hereunder (including
any successive Refinancing Term Loan Indebtedness) (such existing Term Loans and
successive Refinancing Term Loan Indebtedness, the “Refinanced Debt”); provided
that (i) the principal amount (or accreted value, if applicable) of such
Refinancing Term Loan Indebtedness shall not exceed the principal amount (or
accreted value, if applicable) of such Refinanced Debt except by an amount equal
to the sum of accrued and unpaid interest, accrued fees and premiums (if any)
with respect to such Refinanced Debt and fees and expenses associated with the
refinancing of such Refinanced Debt with such Refinancing Term Loan
Indebtedness; provided, however, that, as part of the same incurrence or
issuance of Indebtedness as such Refinancing Term Loan Indebtedness, the
applicable Borrower may incur or issue an additional amount of Indebtedness
under Section 6.01 without violating this clause (i) (and, for purposes of
clarity, (x) such additional amount of Indebtedness shall not constitute
Refinancing Term Loan Indebtedness and (y) such additional amount of
Indebtedness shall reduce the applicable basket under Section 6.01, if any, on a
dollar-for-dollar basis); (ii) the stated final maturity of such Refinancing
Term Loan Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date of such Refinanced Debt, and such stated final maturity of such
Refinancing Term Loan Indebtedness shall not be subject to any conditions that
could result in such stated final maturity occurring on a date that precedes the
Latest Maturity Date of such Refinanced Debt; (iii) such Refinancing Term Loan
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, on the
stated final maturity date as permitted pursuant to the preceding clause (ii) or
upon the occurrence of an event of default, asset sale or a change in control or
as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Refinanced
Debt) prior to the earlier of (A) the latest stated final maturity of such
Refinanced Debt and (B) 91 days after the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing; provided that, notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be permitted so long as the weighted average life to maturity of such
Refinancing Term Loan Indebtedness in the form of Refinancing Term Loans shall
be no shorter than the weighted average life to maturity of such Refinanced Debt
remaining as of the date of such extension, replacement or refinancing;
(iv) such Refinancing Term Loan Indebtedness shall not constitute an obligation
(including pursuant to a Guarantee) of any

 

54



--------------------------------------------------------------------------------

Borrower or any Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Refinanced Debt) an obligor in respect of such
Refinanced Debt, and, in each case, shall constitute an obligation of such
Borrower or such Subsidiary to the extent of its obligations in respect of such
Refinanced Debt and (v) in the case of Refinancing Term Loans, such Refinancing
Term Loan Indebtedness shall contain terms and conditions that are not
materially more favorable (when taken as a whole) to the investors providing
such Refinancing Term Loan Indebtedness than those applicable to the existing
Term Loans of the applicable Class being refinanced (other than (A) with respect
to pricing, maturity, amortization, optional prepayments and redemption and
(B) covenants or other provisions applicable only to periods after the Latest
Maturity Date) on the date such Refinancing Term Loan is incurred.

“Refinancing Term Loans” shall mean one or more Classes of term loans incurred
by a Borrower under this Agreement pursuant to a Refinancing Facility Agreement;
provided that such Indebtedness constitutes Refinancing Term Loan Indebtedness
in respect of Term Loans (including portions of Classes of Term Loans).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Relevant Measure” has the meaning assigned to such term in Section 1.12(b).

“Reorganization” means the reorganization that Honeywell will undergo that will,
among other things, result in the allocation and transfer, conveyance or
assignment to Holdings and, subject to certain exceptions, the Swiss Borrower of
the assets and liabilities in respect of the activities of the transportation
systems business and certain other current and former businesses and activities
of Honeywell.

“Repricing Transaction” means (i) the prepayment or refinancing of all or a
portion of the Initial Term Loans directly or indirectly, from the net proceeds
of any broadly syndicated Indebtedness of the Borrowers or any of their
Subsidiaries, in each case having a lower Weighted Average Yield than such
Initial Term Loans or (ii) any amendment to the terms of such Initial Term Loans
that is effected for the primary purpose of reducing the Weighted Average Yield
applicable to such Initial Term Loans, excluding, in each case of clauses
(i) and (ii), any such prepayment, refinancing or amendment made or effected in
connection with a Change in Control or Transformative Transactions.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the Euro
Equivalent of the Aggregate Revolving Exposure (with the aggregate Euro
Equivalent of each Lender’s risk participation and funded participation in
Letters of Credit being deemed “held” by such Lender for purposes of this
definition), outstanding Term Loans and unused Commitments at such time;
provided that whenever there is one or more Defaulting Lenders, the total
outstanding Term Loans and Revolving Exposures of, and the unused Commitments
of, each Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

55



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time; provided that whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall be excluded for purposes of making a determination
of Required Revolving Lenders.

“Required Tranche A Term Lenders” means, at any time, Lenders having Tranche A
Term Loans and unused Tranche A Term Commitments representing more than 50% of
the sum of the Tranche A Term Loans and unused Tranche A Term Commitments at
such time.

“Required Tranche B Term Lenders” means, at any time, Lenders having Tranche B
Term Loans and unused Tranche B Term Commitments representing more than 50% of
the sum of the Tranche B Term Loans and unused Tranche B Term Commitments at
such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Credit Party” has the meaning assigned to such term in
Section 1.12(a)

“Restricted Debt Payments” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Group” means Holdings, the Borrowers and the Restricted
Subsidiaries.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by Holdings, any Borrower or any Restricted
Subsidiary with respect to its Equity Interests, or any payment or distribution
(whether in cash, securities or other property) by Holdings, any Borrower or any
Restricted Subsidiary, including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancelation or termination
of its Equity Interests and (b) any payment under the Indemnity Documents.

“Restricted Subsidiary” means each Subsidiary of Holdings other than an
Unrestricted Subsidiary.

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of all the Revolving Commitments.

 

56



--------------------------------------------------------------------------------

“Revolving Borrowing” means Revolving Loans of the same Class, Type and
currency, made, converted or continued on the same date and, in the case of
Eurocurrency or EURIBOR Revolving Loans, as to which a single Interest Period is
in effect.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.23 and Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption, Refinancing Facility Agreement or Incremental Facility Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is €430,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.21(a).

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the Euro Equivalent of the outstanding principal amount of such
Revolving Lender’s Revolving Loans and (b) such Revolving Lender’s LC Exposure,
in each case, at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.

“Revolving Loan” means a Loan made pursuant to clause (d) of Section 2.01.

“Revolving Maturity Date” means September 27, 2023, as the same may be extended
pursuant to Section 2.22.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Switzerland or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

57



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Switzerland or Her Majesty’s Treasury of the United Kingdom.

“Sanctions Clauses” has the meaning assigned to such term in Section 1.12(a).

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of (x) Holdings and each Loan Party and (y) each Restricted
Subsidiary that is not a Loan Party, in each case whether absolute or contingent
and however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor)
arising in respect of Cash Management Services or in the case of clause
(y) above only, local working capital and/or bilateral credit facilities that
are secured by the Collateral (such local working capital and/or bilateral
credit facilities, the “Cash Management Financing Facilities”); provided that at
the time of incurrence of obligations incurred pursuant to clause (y) of this
definition and after giving effect thereto, the Non-Guarantor Debt and
Investment Basket shall not have been exceeded, in each case that (a)(i) are
owed to the Administrative Agent or an Affiliate thereof, or to any Person that
was the Administrative Agent or an Affiliate thereof at the time the agreements
in respect of such obligations were entered, incurred or that becomes the
Administrative Agent or an Affiliate thereof thereafter, (ii) are owed on the
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Effective Date or (iii) are owed to a Person that is a Lender or an
Affiliate of a Lender at the time such obligations are incurred or becomes a
Lender or an Affiliate of a Lender thereafter, (b) are secured by the Collateral
and (c) are subject to the Intercreditor Agreement as Cash Management
Obligations (as defined in the Intercreditor Agreement).

“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of Holdings, each Borrower and each Restricted Subsidiary arising
under each Hedging Agreement that (a)(i) is with a counterparty that is the
Administrative Agent or an Affiliate thereof, or any Person that was the
Administrative Agent or an Affiliate thereof at the time such Hedging Agreement
was entered into or that becomes the Administrative Agent or an Affiliate
thereof thereafter, (ii) is in effect on the Effective Date with a counterparty
that is a Lender or an Affiliate of a Lender as of the Effective Date or
(iii) is entered into after the Effective Date with a counterparty that is a
Lender or an Affiliate of a Lender at the time such Hedging Agreement is entered
into or that becomes a Lender or an Affiliate of a Lender thereafter, (b) are
secured by the Collateral and (c) are subject to the Intercreditor Agreement as
Secured Hedge Obligations (as defined in the Intercreditor Agreement).
Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor,
“Secured Hedging Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, which
provider has entered into the Intercreditor Agreement in respect of such Secured
Cash Management Obligations, (e) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, which
counterparty has entered into the Intercreditor Agreement in respect of such
Secured Hedging Obligations and (f) the successors and assigns of each of the
foregoing.

 

58



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Guarantee Agreement, the Intercreditor Agreement,
U.S. Security Documents and/or the Non-U.S. Security Documents, as the context
requires.

“Senior Subordinated Notes” means the €350,000,000 aggregate principal amount of
senior unsecured notes due 2026 issued by LuxCo 1 on or prior to the Effective
Date.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indenture, all instruments, agreements and other documents evidencing or
governing the Senior Subordinated Notes, providing for any Guarantee or other
right in respect thereof, and all schedules, exhibits and annexes to each of the
foregoing, as may be amended pursuant to the terms hereof.

“Senior Subordinated Notes Indenture” means the Indenture to be dated on or
about September 27, 2018, among, inter alia, LuxCo 1 and Deutsche Trustee
Company Limited, as trustee, in respect of the Senior Subordinated Notes, as may
be amended pursuant to the terms hereof.

“Specified ECF Percentage” means, with respect to any fiscal year of Holdings,
(a) if the Consolidated Total Leverage Ratio as of the last day of such fiscal
year is greater than 2.25 to 1.00, 50%, (b) if the Consolidated Total Leverage
Ratio as of the last day of such fiscal year is less than or equal to 2.25 to
1.00 but greater than 1.75 to 1.00, 25%, and (c) if the Consolidated Total
Leverage Ratio as of the last day of such fiscal year is less than or equal to
1.75 to 1.00, 0%.

“Specified Permitted Indebtedness” has the meaning assigned to such term in the
last paragraph of Section 6.01(a).

“Spin-Off” means the spin-off of Holdings from Honeywell, as more fully
described in the Form 10.

“Spin-Off Documents” means the Distribution Agreement, the Indemnity Documents,
the Transition Services Agreement, the Tax Matters Agreement, the Employee
Matters Agreement, the Intellectual Property Agreements and the Trademark
License Agreements, each on substantially the terms described in the Form 10,
together with any other agreements, instruments or other documents entered into
in connection with any of the foregoing.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings, any Borrower or any
Restricted Subsidiary thereof in connection with the Permitted Receivables
Facility which are customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any

 

59



--------------------------------------------------------------------------------

branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity), or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Holdings.

“Successor Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

“Swap Obligations” means, with respect to Holdings or any other Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.

“Swiss Anticipatory Tax” means the Tax imposed based on the Swiss Federal Act on
withholding tax of 13 October 1965.

“Swiss Borrower” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Swiss Entities” has the meaning assigned to such term in Section 6.18.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Loan Party” means a Loan Party or a guarantor of the Obligations which is
incorporated in Switzerland or, if different, is considered to be tax resident
in Switzerland for Swiss Anticipatory Tax purposes.

“Syndication Agents” means, collectively, Goldman Sachs Bank USA, Citigroup
Global Markets Limited and Deutsche Bank AG, London Branch.

“Tax Matters Agreement” means the Tax Matters Agreement between Honeywell and
Holdings, to be dated on or prior to the Effective Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

60



--------------------------------------------------------------------------------

“Term Borrowings” means the Tranche A Term Borrowings, the Dollar Tranche B Term
Borrowings, the Euro Tranche B Term Borrowings and/or the Incremental Term
Loans, as the context requires.

“Term Commitments” means, collectively, the Tranche A Term Commitments, the Euro
Tranche B Term Commitments, the Dollar Tranche B Term Commitments and any
commitments to make Incremental Term Loans.

“Term Lenders” means, collectively, the Tranche A Term Lenders, the Euro Tranche
B Term Lenders, the Dollar Tranche B Term Lenders and any Lenders with an
outstanding Incremental Term Loan or a Commitment to make an Incremental Term
Loan.

“Term Loans” means, collectively, the Initial Term Loans and any Incremental
Term Loans.

“TLB Proceeds Loan” means, collectively, (a) the loan in an amount equal to at
least the Net Proceeds (including the Net Proceeds of any Incremental Term Loan
Increase) of the Tranche B Term Loans lent to the Lux Borrower pursuant to the
TLB Proceeds Loan Document and (b) any other loan from any Tranche B Term
Borrower to the Swiss Borrower of the Net Proceeds from the borrowing by any
Tranche B Term Lender of additional Loans permitted by this Agreement
(including, for the avoidance of doubt, any Incremental Extensions of Credit and
any Alternative Incremental Facility Debt) and, in each case, all loans or bonds
directly or indirectly replacing or refinancing such loan or any portion
thereof.

“TLB Proceeds Loan Document” shall mean that certain secured loan agreement made
on or about the Effective Date, by and among the Swiss Borrower, as borrower,
and the Lux Borrower, as lender, and any security or guarantee documents in
respect thereof, in each case as the same may be amended, supplemented, amended
and restated or replaced from time to time in accordance with Section 6.11.

“TLB Proceeds Loan Security Documents” has the meaning assigned to such term in
Section 8.01(a).

“Trademark License Agreement” means the Trademark License Agreement between
Honeywell or one of its Affiliates and Holdings, to be dated on or prior to the
Effective Date.

“Tranche A Term Borrowing” means Tranche A Term Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche A Term
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche A Term
Commitments is €345,000,000.

 

61



--------------------------------------------------------------------------------

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan” means a Loan made pursuant to clause (c) of Section 2.01.

“Tranche A Term Maturity Date” means September 27, 2023, as the same may be
extended pursuant to Section 2.22.

“Tranche B Term Borrowers” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Tranche B Term Commitment” means a Dollar Tranche B Term Commitment or a Euro
Tranche B Term Commitment.

“Tranche B Term Lender” means a Dollar Tranche B Term Lender or a Euro Tranche B
Term Lender.

“Tranche B Term Loans” means, collectively, the Dollar Tranche B Term Loans and
the Euro Tranche B Term Loans.

“Tranche B Term Maturity Date” means September 27, 2025, as the same may be
extended pursuant to Section 2.22.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, any Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the Senior Subordinated Notes Documents to
which it is to be a party, the issuance of the Senior Subordinated Notes and the
use of the proceeds thereof, (c) the execution, delivery and performance by each
Loan Party of each Proceeds Loans Document to which it is to be a party, the
issuance and borrowing of the Proceeds Loans and the use of the proceeds
thereof, (d) the payment of the Effective Date Repayment and the Post-Effective
Date Repayment and (e) the Spin-Off, together with the Reorganization and all
other transactions pursuant to, and the execution, delivery and performance of,
the Spin-Off Documents.

“Transformative Transactions” means any merger, acquisition, consolidation or
similar transaction involving third-parties, in any case by any Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
(b) permitted by the terms of this Agreement immediately prior to the
consummation of such acquisition, but would not provide such Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of the combined operations following such
consummation, as determined by the Swiss Borrower acting in good faith.

“Transition Services Agreement” means the Transition Services Agreement between
Honeywell and Holdings and/or one or more of its subsidiaries, to be dated on or
about the Effective Date.

 

62



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBOR Rate or
the Alternate Base Rate.

“U.S. Co-Borrower” has the meaning assigned to such term in the introductory
statement to this Agreement.

“U.S. Collateral Agreement” means the Collateral Agreement among the U.S. Loan
Parties and the Administrative Agent, substantially in the form of Exhibit C or
any other collateral agreement reasonably requested (in accordance with the
Collateral and Guarantee Requirement) by the Administrative Agent.

“U.S. HoldCo 1” means Garrett Motion Holdings Inc., a Delaware corporation.

“U.S. HoldCo 2” means Garrett ASASCO Inc., a Delaware corporation.

“U.S. HoldCo Group” has the meaning assigned to such term in Section 6.17.

“U.S. HoldCo Lux Share Pledge Agreement” means the pledge agreement to be
entered into by U.S. HoldCo 2 in respect of its pledge of the Equity Interests
in LuxCo 1 in favor of the Administrative Agent.

“U.S. Loan Party” means, collectively, Holdings, the U.S. Co-Borrower and each
other U.S. Subsidiary that guarantees any Obligations or is a party to any U.S.
Security Document.

“U.S. Mortgage” means a mortgage, deed of trust or other security document
granting a Lien on any Mortgaged Property owned by a U.S. Loan Party to secure
the Obligations. Each U.S. Mortgage shall be reasonably satisfactory in form and
substance to the Administrative Agent.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Security Documents” means the U.S. Collateral Agreement, each U.S.
Mortgage, each intellectual property security agreement and each other security
agreement or other instrument or document executed and delivered by any U.S.
Loan Party pursuant to any of the foregoing or pursuant to Section 5.12 or 5.13.

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Unaudited Financial Statements” the unaudited combined balance sheets of
Holdings dated March 31, 2018 and June 30, 2018, and the related unaudited
combined statements of comprehensive income and cash flows for the fiscal
quarters ended on March 31, 2018 and June 30, 2018.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.

 

63



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means (a) any Subsidiary that is formed or acquired
after the Effective Date and is designated as an Unrestricted Subsidiary by the
Swiss Borrower pursuant to Section 5.17 subsequent to the Effective Date and
(b) any Subsidiary of an Unrestricted Subsidiary. As of the Effective Date,
there are no Unrestricted Subsidiaries.

“Unrestricted Subsidiary Reconciliation Statement” means in connection with the
delivery of financial statements pursuant to Section 5.01(a) or (b) (solely to
the extent required under Section 5.01(c)), an unaudited financial statement (in
substantially the same form) prepared on the basis of consolidating the accounts
of Holdings, the Borrowers and the Restricted Subsidiaries and treating
Unrestricted Subsidiaries as if they were not consolidated with Holdings and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail.

“Upstream or Cross-Stream Secured Obligations” has the meaning assigned to such
term in Section 9.20(a).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.

“Weighted Average Yield” means, with respect to any Dollar Tranche B Term Loan,
Dollar Tranche B Term Commitment, Euro Tranche B Term Loan, Euro Tranche B Term
Commitment or any other Loans or Commitments, the weighted average yield to
stated maturity thereof based on the interest rate or rates applicable thereto
and giving effect to all upfront or similar fees or original issue discount
payable to the lenders with respect thereto and to any interest rate “floor”,
but excluding any prepayment premiums, customary arrangement, syndication,
commitment, structuring, ticking, underwriting and other similar fees paid or
payable to the arrangers (or similar titles) or their Affiliates, in each case
in their capacities as such in connection therewith and that are not generally
shared with all lenders providing such loans and commitments; provided that to
the extent that the Reference Rate on the effective date of such other loans or
commitments is less than the interest rate floor, if any, applicable to such
other loans or commitments, then the amount of such difference shall be included
in the calculation of the Weighted Average Yield of such other loans or
commitments. For purposes of determining the Weighted Average Yield of any
floating rate Indebtedness at any time, the rate of interest applicable to such
Indebtedness at such time shall be assumed to be the rate applicable to such
Indebtedness at all times prior to maturity; provided that appropriate
adjustments shall be made for any changes in rates of interest provided for in
the documents governing such Indebtedness (other than those resulting from
fluctuations in interbank offered rates, prime rates, Federal funds rates or
other external indices not influenced by the financial performance or
creditworthiness of Holdings, any Borrower or any Subsidiary).

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

64



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. Federal withholding Tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth in the Loan Documents), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Any reference in the Loan Documents to
“Bank of America Merrill Lynch International Limited” is a reference to its
successor in title Bank of America Merrill Lynch International Designated
Activity Company (including, without limitation, its branches) pursuant to and
with effect from the merger between Bank of America Merrill Lynch International
Limited and Bank of America Merrill Lynch International Designated Activity
Company that takes effect in accordance with Chapter II, Title II of Directive
(EU) 2017/1132 (which repeals and codifies the Cross-Border Mergers Directive
(2005/56/EC)), as implemented in the United Kingdom and Ireland. Notwithstanding
anything to the contrary in the Loan Documents, a transfer of rights and
obligations from Bank of America Merrill Lynch International Limited to Bank of
America Merrill Lynch International Designated Activity Company pursuant to such
merger shall be permitted.

 

65



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Borrower Representative. (a)Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Swiss Borrower notifies the Administrative Agent
that the Swiss Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Swiss Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to Accounting Standard Codifications), to value any Indebtedness of Holdings,
any Borrower or any Subsidiary at “fair value”, as defined therein and
(iii) notwithstanding any other provision contained herein, all obligations of
any person that are or would have been treated as operating leases for purposes
of GAAP prior to the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update (the “ASU”) shall continue
to be accounted for as operating leases for purposes of the Loan Documents
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in Holdings’s financial statements (provided that
the only financial statements required to be delivered shall be those filed with
the SEC).

(b) The Swiss Borrower is hereby authorized to act as an agent and
representative of the other Borrowers and Loan Parties party hereto in providing
and receiving notices, consents, certificates, other writing or statements on
behalf of the other Borrowers and Loan Parties for purposes hereof (including
for purposes of Article II). Unless otherwise provided therein, the
Administrative Agent may assume any notice, consent, certificate, other writing
or statement received from the Swiss Borrower is made on behalf of the other
Borrowers and Loan Parties, and shall be entitled to rely on, and shall incur no
liability by acting upon, any such notice, consent, certificate, other writing
or statement accordingly.

SECTION 1.05. Pro Forma Calculations. With respect to any period during which
any acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Equity Interests in a Subsidiary or all or substantially all
the assets of a Subsidiary or division or line of business of a Subsidiary
outside the ordinary course of business occurs, for purposes of determining
compliance with the covenants contained in Sections 6.12 and 6.13 or otherwise
for purposes of determining the Consolidated Total Leverage Ratio, Consolidated
Interest Expense, Consolidated Secured Leverage Ratio and Consolidated EBITDA,
calculations with respect to such period shall be made on a Pro Forma Basis.

SECTION 1.06. Exchange Rates; Currency Equivalents. (a) [Reserved].

(b) Any amount specified in this Agreement (other than in Articles II, VIII and
IX or as set forth in paragraph (c) of this Section 1.06) or any of the other
Loan Documents to be in Euro or Dollars shall also include the equivalent of
such amount in any currency other than Euro or Dollars, such equivalent amount
to be determined at the Exchange Rate; provided if any basket is exceeded solely
as a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.

 

 

66



--------------------------------------------------------------------------------

(c) Amounts denominated in a currency other than Euro will be converted to Euro
for the purposes of calculating the Consolidated Interest Coverage Ratio, the
Consolidated Secured Leverage Ratio and the Consolidated Total Leverage Ratio at
the Exchange Rate as of the date of calculation, and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Euro Equivalent of such Indebtedness.

SECTION 1.07. Agreed Guaranty and Security Principles. The determination of any
Non-U.S. Loan Party’s Collateral and assets that constitute Collateral and each
guaranty and security document delivered or required to be delivered by any
Non-U.S. Loan Party under this Agreement or any other Loan Document shall be
subject to the Agreed Guaranty and Security Principles.

SECTION 1.08. Limited Condition Transaction. (a) Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable financial ratio or test or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom) in connection with the consummation of a
Limited Condition Transaction, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Swiss Borrower (the Swiss Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
be deemed to be (i) in the case of a Limited Condition Transaction described in
clause (i) of the definition thereof, the date the definitive agreements for
such Limited Condition Transaction are entered into and (ii) in the case of a
Limited Condition Transaction described in clause (ii) of the definition
thereof, the date of giving of the irrevocable notice of redemption therefor
(the “LCT Test Date”) and if, after such financial ratios and tests and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable period
being used to calculate such financial ratio ending prior to the LCT Test Date,
the Swiss Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with; provided that at the option of the Swiss Borrower, the
relevant ratios and baskets may be recalculated at the time of consummation of
such Limited Condition Transaction. For the avoidance of doubt, (x) if any of
such financial ratios or tests are exceeded (or, with respect to the Interest
Coverage Ratio, not reached) as a result of fluctuations in such ratio or test
(including due to fluctuations in Consolidated EBITDA or otherwise) at or prior
to the consummation of the relevant Limited Condition Transaction, such
financial ratios and tests and other provisions will not be deemed to have been
exceeded (or, with respect to the Interest Coverage Ratio, not reached) as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (y) such financial
ratios and tests and other provisions shall not be tested at the time of
consummation of such Limited Condition Transaction or related transaction. For
the avoidance of doubt, if the Swiss Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any financial ratio or test (excluding, for the avoidance of
doubt, any ratio contained in Sections 6.12 or 6.13) or basket

 

67



--------------------------------------------------------------------------------

availability with respect to any Limited Condition Transaction on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or, in the case of a Limited
Condition Transaction described in clause (i) thereof, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such subsequent transaction is permitted under this
Agreement or any Loan Document, any such ratio, test or basket shall be required
to comply with any such ratio, test or basket on a Pro Forma Basis assuming such
Limited Condition Transaction and the other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as the applicable Limited Condition Transaction
has actually closed or the definitive agreement with respect thereto has been
terminated or expires.

(b) Notwithstanding anything to the contrary herein, with respect to any
Indebtedness or Liens incurred in reliance on a provision of this Agreement that
does not require compliance with a financial ratio or test (including, without
limitation, any tests based on the Consolidated Total Leverage Ratio,
Consolidated Interest Expense, Consolidated Secured Leverage Ratio or the
Consolidated EBITDA) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any Indebtedness or Liens incurred in reliance on a provision
of this Agreement that requires compliance with a financial ratio or test
(including any tests based on the Consolidated Total Leverage Ratio,
Consolidated Interest Expense, Consolidated Secured Leverage Ratio or the
Consolidated EBITDA) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the incurrence of the
Incurrence-Based Amounts.

SECTION 1.09. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to any Loan Party
or any Restricted Subsidiary which is organized under the laws of Luxembourg, a
reference to: (a) a winding-up, administration, court ordered liquidation
(liquidation judiciaire), voluntary dissolution or liquidation (dissolution ou
liquidation volontaire), conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or dissolution includes bankruptcy (faillite), insolvency,
liquidation, composition with creditors (concordat préventif de la faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), general settlement with creditors, reorganization or
similar laws affecting the rights of creditors generally; (b) a receiver,
receiver and manager, liquidator, administrator, trustee, custodian,
sequestrator, conservator or similar officer includes a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur, curateur or any similar officer pursuant to any insolvency or
similar proceedings; (c) a lien or security interest includes any hypothèque,
nantissement, gage, privilege, sûreté, droit de rétention, and any type of
security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security; (d) a Person being unable
to pay its debts includes that person being in a state of cessation de paiements
or having lost or meeting the criteria to lose its creditworthiness (ébranlement
de crédit); (e) attachments or similar creditors process means an executory
attachment (saisie exécutoire) or conservatory attachment (saisie
conservatoire); (f) a guaranty includes any garantie that is independent from
the debt to which it relates and excludes any suretyship (cautionnement) within
the meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (g) articles
of organization or by-laws includes its articles of association (statuts); and
(h) a director or a manager includes an administrateur or a gérant.

 

68



--------------------------------------------------------------------------------

SECTION 1.10. Australian Code of Banking Practice. The parties agree that the
Australian Code of Banking Practice (published by the Australian Bankers’
Association, as amended, revised or amended and restated from time to time) does
not apply to the Loan Documents and the transactions under them.

SECTION 1.11. Change in GAAP. Upon written notice to the Administrative Agent,
Holdings, the Borrowers and the Restricted Subsidiaries may elect to apply IFRS,
in lieu of GAAP, which change shall take effect at the end of such fiscal
quarter or year specified by the Borrowers and in which case all accounting
terms (including financial ratios and other financial calculations for the test
period then ended and all subsequent periods) required to be submitted pursuant
to this Agreement shall be prepared in conformity with IFRS. As of such
effective date, at the request of the Borrowers the Administrative Agent shall
enter into and is hereby authorized by the Lenders to enter into an amendment to
this Agreement which shall provide for and give effect to the change in GAAP.

SECTION 1.12. Restricted Credit Parties.

(a) In relation to each Credit Party that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15 of
the German Foreign Trade and Payments Act (Außenwirtschaftsgesetz) and notifies
the Administrative Agent and the Swiss Borrower to this effect (each a
“Restricted Credit Party”), Section 3.08 (Sanctions; Anti-Corruption Laws) and
Section 5.11(b) (Use of Proceeds; Letters of Credit) (collectively, the
“Sanctions Clauses”) shall only apply for the benefit of any such Restricted
Credit Party to the extent that the Sanctions Clauses do not result in any
violation of, conflict with or liability under (i) Council Regulation (EC)
2271/96 of 22 November 1996 protecting against the effects of the
extra-territorial application of legislation adopted by a third country, and
actions based thereon or resulting therefrom, (ii) section 7 of the German
Foreign Trade Rules (Außenwirtschaftsverordnung) (in connection with section 4
paragraph 1 no. 3 of the German Foreign Trade Act (Außenwirtschaftsgesetz))
and/or (iii) any similar applicable anti-boycott statute.

(b) In connection with any amendment, waiver, determination, declaration,
decision (including a decision to accelerate) or direction (each a “Relevant
Measure”) relating to any part of the Sanctions Clauses:

(i) the Commitments of a Credit Party that is a Restricted Credit Party; and

(ii) the vote of any other Restricted Credit Party which would be required to
vote in accordance with the provisions of this Agreement,

will be excluded for the purpose of determining whether the consent of the
Majority in Interest to approve such Relevant Measure has been obtained or
whether the Relevant Measure by the Majority in Interest has been made unless
the relevant Restricted Credit Party has (in its sole discretion) notified the
Administrative Agent in writing that it does have, in the given circumstances,
the benefit of the provision in respect of which the Relevant Measure is sought.

 

69



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Euro Tranche B Term Lender agrees to make a Euro Tranche B Term Loan
denominated in Euro to the Tranche B Term Borrowers on the Effective Date in a
principal amount not exceeding its Euro Tranche B Term Commitment, (b) each
Dollar Tranche B Term Lender agrees to make a Dollar Tranche B Term Loan
denominated in dollars to the Tranche B Term Borrowers on the Effective Date in
a principal amount not exceeding its Dollar Tranche B Term Commitment, (c) each
Tranche A Term Lender agrees to make a Tranche A Term Loan denominated in Euro
to the Swiss Borrower on the Effective Date in a principal amount not exceeding
its Tranche A Term Commitment and (d) each Revolving Lender agrees to make
Revolving Loans denominated in dollars or a Permitted Foreign Currency to the
Swiss Borrower from time to time, in each case during the Revolving Availability
Period, in an aggregate principal amount that will not result in such Revolving
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or the
Aggregate Revolving Exposure exceeding the Aggregate Revolving Commitment.
Dollar Tranche B Term Loans may be ABR Loans or Eurocurrency Loans, as further
provided herein. Euro Tranche B Term Loans and Tranche A Term Loans shall be
EURIBOR Loans, but not ABR Loans, as further provided herein. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Swiss Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid
or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

(b) Subject to Section 2.16, (i) each Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith, (ii) each Borrowing denominated in Euro
shall be comprised entirely of EURIBOR Loans and (iii) each Borrowing
denominated in any Permitted Foreign Currency (other than Euro) shall be
comprised entirely of Eurocurrency Loans. Each Lender at its option may make any
Eurocurrency Loan or EURIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan advanced to it in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing or EURIBOR Borrowing that
results from a continuation of an outstanding Eurocurrency Borrowing or EURIBOR
Borrowing (as applicable) may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000 (or the Euro Equivalent thereof). Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not be more than a total of twelve Eurocurrency Borrowings and
EURIBOR Borrowings in the

 

70



--------------------------------------------------------------------------------

aggregate at any time outstanding. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Aggregate Dollar Revolving Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, Tranche
A Term Borrowing, Euro Tranche B Term Borrowing or Dollar Tranche B Term
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by submitting a Borrowing Request (a) in the case of a Eurocurrency
Borrowing denominated in dollars or EURIBOR Borrowing, not later than 2:00 p.m.,
Local Time, three Business Days before the date of the proposed Borrowing, (b)
in the case of a Eurocurrency Borrowing denominated in a Permitted Foreign
Currency (other than Australian Dollars), not later than 2:00 p.m., Local Time,
three Business Days before the date of the proposed Borrowing, (c) in the case
of a Eurocurrency Borrowing denominated in Australian Dollars, not later than
11:00 a.m., Local Time, four Business Days before the date of the proposed
Borrowing or (d) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing (or,
in the case of up to €100,000,000 of ABR Borrowings outstanding of any time, on
the date of the proposed Borrowing). Each such Borrowing Request shall be
irrevocable (provided that the Borrowing Request in respect of the initial
Borrowings on the Effective Date, or in connection with any acquisition or other
investment permitted under Section 6.04, may be conditioned on the closing of
the Spin-Off or such acquisition or other investment, as applicable) and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request signed by a Financial Officer of the applicable
Borrower substantially in the form of Exhibit L. Each such Borrowing Request
shall specify the following information (to the extent applicable, in compliance
with Sections 2.01 and 2.02):

(i) specifying the Class of the requested Borrowing;

(ii) the currency and the aggregate amount of such Borrowing;

(iii) the requested date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing
or a EURIBOR Borrowing;

(v) in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.06(a), or, if the Borrowing is being requested to finance the
reimbursement of an LC Disbursement denominated in dollars in accordance with
Section 2.05(e), the identity of the Issuing Bank that made such LC
Disbursement; and

(vii) that as of such date Sections 4.02(a) and 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified, other than with respect
to Borrowings denominated in a Permitted Foreign Currency, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or EURIBOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest

 

71



--------------------------------------------------------------------------------

Period of one month’s duration. If no currency is specified with respect to any
requested Revolving Loan, the applicable Borrower shall be deemed to have
selected dollars. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Swiss Borrower may request (and each Issuing
Bank shall issue) Letters of Credit for the Swiss Borrower’s own account (or for
the account of any Subsidiary so long as (x) the Swiss Borrower is a joint and
several co-applicant in respect of such Letter of Credit and (y) such Issuing
Bank has completed its customary “know your client” procedures with respect to
such Subsidiary), denominated in dollars or in a Permitted Foreign Currency and
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period. Notwithstanding anything contained in any letter of credit
application or other agreement (other than this Agreement or any Security
Document) submitted by the Swiss Borrower to, or entered into by the Swiss
Borrower with, any Issuing Bank relating to any Letter of Credit, (i) all
provisions of such letter of credit application or other agreement purporting to
grant Liens in favor of such Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of such letter of
credit application or such other agreement, as applicable, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Swiss Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by such Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the requested date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the currency and amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be requested by
the applicable Issuing Bank as necessary to enable the such Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Swiss Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. An Issuing Bank shall not be obligated to issue any
trade Letter of Credit (unless it otherwise consents) and no Letter of Credit
shall be issued, amended, renewed or extended unless (and upon issuance,
amendment, renewal or extension of any Letter of Credit the Swiss Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the sum of the LC Exposure shall not exceed
the LC Sublimit, (ii) the Aggregate Revolving Exposure shall not exceed the
Aggregate Revolving Commitment, (iii) the face amount of the Letters of Credit
issued by the applicable Issuing Bank shall not exceed its Pro Rata Share of the
LC Sublimit and (iv) following the effectiveness of any Maturity Date Extension
Request with respect to the Revolving Commitments of any Class, the LC Exposure
in respect of all Letters of Credit of such Class having an expiration date
after the second Business Day prior to

 

72



--------------------------------------------------------------------------------

the applicable Existing Maturity Date shall not exceed the aggregate Revolving
Commitments of such Class of the Consenting Lenders extended pursuant to
Section 2.22. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
give to the Administrative Agent written notice thereof as required under
paragraph (l) of this Section. Notwithstanding anything herein to the contrary,
an Issuing Bank shall have no obligation hereunder to issue any Letter of Credit
if (x) any law applicable to such Issuing Bank from any Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit the issuance of letters
of credit generally or the Letter of Credit in particular or (y) such issuance
shall violate such Issuing Bank’s internal policies that are applicable to
letters of credit generally.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date (unless such
Letters of Credit have been cash collateralized or backstopped on or prior to
such fifth Business Day pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank); provided that (x) any Letter of Credit may, upon the
request of the Swiss Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional periods (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date (unless such
Letters of Credit have been cash collateralized or backstopped on or prior to
such fifth Business Day pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank)) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed and (y) clause (c)(i) above
shall not apply to a Letter of Credit if such long-dated Letter of Credit is
consented to by the applicable Issuing Bank. For the avoidance of doubt, if the
Revolving Maturity Date in respect of any Class of Revolving Commitments shall
be extended pursuant to Section 2.22, “Revolving Maturity Date” as referenced in
this paragraph shall refer, with respect to the Class of Letters of Credit
associated with such Class of Revolving Commitments, to the Revolving Maturity
Date in respect of any Class of Revolving Commitments as extended pursuant to
Section 2.22; provided that, notwithstanding anything in this Agreement
(including Section 2.22 hereof) or any other Loan Document to the contrary, the
Revolving Maturity Date, as such term is used in reference to any Issuing Bank
or any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Swiss Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Swiss Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Lender
further

 

73



--------------------------------------------------------------------------------

acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of Holdings and the Borrowers deemed made pursuant to Section 4.02 unless, at
least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic renewal permitted
pursuant to paragraph (c) of this Section, at least one Business Day prior to
the time by which the election not to extend must be made by the applicable
Issuing Bank), the Majority in Interest of the Revolving Lenders shall have
notified the applicable Issuing Bank (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any Issuing Bank shall have received any such notice, no Issuing
Bank shall have any obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, then the Swiss Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if the Swiss Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., Local Time, on any Business Day,
then 12:00 noon, Local Time, on such Business Day, or (ii) otherwise, 12:00
noon, Local Time, on the Business Day immediately following the day that the
Swiss Borrower receives such notice; provided that, in the case of an LC
Disbursement denominated in dollars in an amount equal to or in excess of
€500,000, the Swiss Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Swiss Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. In the case
of any such reimbursement in Euros with respect to a Letter of Credit
denominated in a Permitted Foreign Currency, the applicable Issuing Bank shall
notify the Swiss Borrower of the Euro Equivalent of the amount of the draft so
paid promptly following the determination thereof. If the Swiss Borrower fails
to reimburse any LC Disbursement by the time specified above in this paragraph,
then the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the currency and amount of the payment then due from
the Swiss Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each applicable
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the amount then due from the Swiss Borrower in the currency of the applicable
LC Disbursement, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the applicable Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Swiss
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of an
ABR Revolving Borrowing as contemplated above) shall not constitute a Loan and
shall not relieve the Swiss Borrower of its obligation to reimburse such LC
Disbursement.

 

74



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Swiss Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Swiss Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Swiss Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Swiss Borrower to the extent permitted
by applicable law) suffered by the Swiss Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Swiss Borrower in writing (via hand delivery,
facsimile or other electronic imaging) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve any
Borrower of its obligation to reimburse such Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement in accordance with
paragraph (e) of this Section.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Swiss Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Swiss Borrower reimburses such LC
Disbursement in full, at (i) in the case of any LC Disbursement denominated in
dollars, the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an

 

75



--------------------------------------------------------------------------------

LC Disbursement denominated in any Permitted Foreign Currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to LIBOR Revolving Loans
or EURIBOR Revolving Loans; provided that, if the Swiss Borrower fails to
reimburse such LC Disbursement in full when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Swiss Borrower reimburses the applicable LC
Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Swiss Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, a Majority in Interest of the Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the Swiss
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders, an
amount in cash (in the currency of each applicable Letter of Credit) equal to
the LC Exposure of the Revolving Lenders with respect to the Letters of Credit
issued to the Swiss Borrower as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind upon the occurrence
of any Event of Default with respect to the Swiss Borrower described in clause
(h) or (i) of Section 7.01. The Swiss Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b), 2.20(c) or 2.22(c). Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Swiss Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Swiss Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Notwithstanding the terms of
any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Swiss Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders (treating the Classes of Revolving Commitments and Revolving
Loans as one Class) and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Swiss Borrower under this Agreement.
If the Swiss Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Swiss Borrower
within three Business Days after all Events of Default have been cured or
waived. If the Swiss Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Swiss Borrower to the extent
that, after giving effect to such return, the Aggregate Revolving Exposure in
respect of the Revolving Commitments or Revolving Loans would not exceed the
Aggregate Revolving Commitment and no Default shall have occurred and be
continuing. If the Swiss Borrower is required to provide an amount of cash

 

76



--------------------------------------------------------------------------------

collateral hereunder pursuant to Section 2.20(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Swiss Borrower to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Revolving Commitments of the non-Defaulting Lenders and/or the
remaining cash collateral and no Default shall have occurred and be continuing

(j) Designation of Additional Issuing Banks. The Swiss Borrower may, at any time
and from time to time with notice to the Administrative Agent, designate as
additional Issuing Banks one or more Revolving Lenders, that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Swiss Borrower, executed by the Swiss Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Swiss Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the third Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Swiss Borrower shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.12(b). Notwithstanding the
effectiveness of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not issue any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Swiss Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the currency and amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank; provided that for purposes of clauses (i) and (v), unless
such Issuing Bank shall agree, such Issuing Bank shall not be required to
deliver such report and information (x) more frequently than on a monthly basis
or (y) that is up-to-date as of a day that is less than 15 days prior to the
date of delivery.

 

77



--------------------------------------------------------------------------------

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders (and in the case of Loans denominated in Australian Dollars, to
the account of the Administrative Agent at such time and place as shall have
been notified by the Administrative Agent to the Lenders by at least two
Business Days’ notice). The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of such Borrower and designated by such Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement denominated in dollars as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (A) in
the case of Loans denominated in dollars, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of Loans denominated in a
Permitted Foreign Currency, the rate determined by the Administrative Agent to
be the cost to it of funding such amount (which determination will be conclusive
absent manifest error) or (ii) in the case of such Borrower, the interest rate
applicable to (A) in the case of Loans denominated in dollars, ABR Loans of the
applicable Class and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the interest rate applicable to the subject Loan pursuant to
Section 2.13. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request or designated
by Section 2.03. Thereafter, the applicable Borrower of such Borrowing may elect
to convert such Borrowing to a Borrowing of a different Type (provided that
Eurocurrency Borrowings denominated in a Permitted Foreign Currency and

 

78



--------------------------------------------------------------------------------

EURIBOR Borrowings may not be converted into ABR Borrowings but instead must be
prepaid in the original currency of such Loan) or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or other electronic transmission to the First Lien Administrative Agent of a
written Interest Election Request signed by a Financial Officer of the
applicable Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a EURIBOR Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be converted
to an ABR Borrowing and (ii) in the case of a Eurocurrency Borrowing denominated
in a Permitted Foreign Currency or a EURIBOR Borrowing, such Borrowing shall be
continued as a Borrowing of the applicable Type for an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing with
respect to Holdings or any Borrower, or if

 

79



--------------------------------------------------------------------------------

any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of a Majority in Interest of the Lenders of any Class has
notified the Swiss Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Borrowing (or Borrowing of
the applicable Class, as applicable) denominated in dollars may be converted to
or continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing (or Eurocurrency Borrowing of the applicable Class, as applicable)
denominated in dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Permitted Foreign Currency or EURIBOR Borrowing shall
be continued as a Eurocurrency Borrowing or a EURIBOR Borrowing, as applicable,
with an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Euro Tranche B Term Commitments shall automatically
terminate and be reduced to €0 on the Effective Date upon the making of the Euro
Tranche B Term Loans, (ii) the Dollar Tranche B Term Commitments shall
automatically terminate and be reduced to $0 on the Effective Date upon the
making of the Dollar Tranche B Term Loans, (iii) the Tranche A Term Commitments
shall automatically terminate and be reduced to €0 on the Effective Date upon
the making of the Tranche A Term Loans and (iv) the Revolving Commitments shall
automatically terminate and be reduced to €0 on the Revolving Maturity Date.

(b) Each applicable Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each partial
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of €500,000 and not less than €1,000,000 and (ii) the Swiss
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.

(c) The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the applicable Class of the contents thereof. Each
notice delivered by the applicable Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the Revolving
Commitments delivered under this paragraph may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the applicable Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any
Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
made by such Revolving Lender to such Borrower on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Euro Tranche B Term
Lender the then unpaid principal amount of each Euro Tranche B Term Loan made by
such Euro Tranche B Term Lender to such Borrower on the Tranche B Term Maturity
Date, (iii) to the Administrative Agent for the account of each Dollar Tranche B
Term Lender the then unpaid principal amount of each Dollar Tranche B Term Loan

 

80



--------------------------------------------------------------------------------

made by such Dollar Tranche B Term Lender to such Borrower as provided in
Section 2.10 and (iv) to the Administrative Agent for the account of each
Tranche A Term Lender the then unpaid principal amount of each Tranche A Term
Loan made by such Tranche A Term Lender to such Borrower as provided in
Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. The
records maintained by the Administrative Agent and the Lenders shall be prima
facie evidence of the existence and amounts of the obligations of the applicable
Borrower in respect of Loans made to such Borrower, LC Disbursements, interest
and fees due or accrued, in each case, with respect to such Borrower hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of such Borrower to pay any amounts due hereunder in accordance with the terms
of this Agreement. In the event of any inconsistency between the entries made
pursuant to paragraphs (b) and (c) of this Section 2.09, the accounts maintained
by the Administrative Agent maintained pursuant to paragraph (c) of this
Section 2.09 shall control.

(c) The Administrative Agent shall, in connection with maintenance of the
Register in accordance with Section 9.04(b)(iv) maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal, premium, interest or fees due and payable or to become due and
payable from each Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the applicable Borrower of such Loans shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Amortization of Tranche A Term Loans and Dollar Tranche B Term
Loans. (a) Subject to adjustment pursuant to paragraph (d) of this Section, the
Swiss Borrower shall repay to the Administrative Agent, for the account of each
Tranche A Term Lender, Tranche A Term Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date (provided, that if
any such date is not a Business Day, such payment shall be due on the
immediately preceding Business Day):

 

Date    Amount  

December 31, 2018

   € 4,125,000  

March 31, 2019

   € 4,125,000  

June 30, 2019

   € 4,125,000  

September 30, 2019

   € 4,125,000  

 

81



--------------------------------------------------------------------------------

December 31, 2019

   € 4,125,000  

March 31, 2020

   € 4,125,000  

June 30, 2020

   € 4,125,000  

September 30, 2020

   € 4,125,000  

December 31, 2020

   € 8,250,000  

March 31, 2021

   € 8,250,000  

June 30, 2021

   € 8,250,000  

September 30, 2021

   € 8,250,000  

December 31, 2021

   € 12,375,000  

March 31, 2022

   € 12,375,000  

June 30, 2022

   € 12,375,000  

September 30, 2022

   € 12,375,000  

December 31, 2022

   € 16,500,000  

March 31, 2023

   € 16,500,000  

June 30, 2023

   € 16,500,000  

Tranche A Term Maturity Date

    

Balance of any remaining outstanding
principal amount of Tranche A Term
Loans  
 
 

(b) Subject to adjustment pursuant to paragraph (d) of this Section, the Tranche
B Term Borrowers shall jointly and severally repay to the Administrative Agent,
for the account of each Dollar Tranche B Term Lender, Dollar Tranche B Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date (provided, that if any such date is not a Business Day,
such payment shall be due on the immediately preceding Business Day):

 

Date    Amount  

December 31, 2018

   $ 1,062,500  

March 31, 2019

   $ 1,062,500  

June 30, 2019

   $ 1,062,500  

September 30, 2019

   $ 1,062,500  

December 31, 2019

   $ 1,062,500  

 

82



--------------------------------------------------------------------------------

March 31, 2020

   $ 1,062,500  

June 30, 2020

   $ 1,062,500  

September 30, 2020

   $ 1,062,500  

December 31, 2020

   $ 1,062,500  

March 31, 2021

   $ 1,062,500  

June 30, 2021

   $ 1,062,500  

September 30, 2021

   $ 1,062,500  

December 31, 2021

   $ 1,062,500  

March 31, 2022

   $ 1,062,500  

June 30, 2022

   $ 1,062,500  

September 30, 2022

   $ 1,062,500  

December 31, 2022

   $ 1,062,500  

March 31, 2023

   $ 1,062,500  

June 30, 2023

   $ 1,062,500  

September 30, 2023

   $ 1,062,500  

December 31, 2023

   $ 1,062,500  

March 31, 2024

   $ 1,062,500  

June 30, 2024

   $ 1,062,500  

September 30, 2024

   $ 1,062,500  

December 31, 2024

   $ 1,062,500  

March 31, 2025

   $ 1,062,500  

June 30, 2025

   $ 1,062,500  

Tranche B Term Maturity Date

    

Balance of any remaining outstanding
principal amount of Dollar Tranche B
Term Loans  
 
 

(c) To the extent not previously paid, (i) the Swiss Borrower shall pay to the
Administrative Agent for the account of the Tranche A Term Lenders the then
unpaid principal amount of the Tranche A Term Loans on the Tranche A Term
Maturity Date and (ii) the Tranche B Term Borrowers shall jointly and severally
pay to the Administrative Agent for the account of the Dollar Tranche B Term
Lenders the then unpaid principal amount of the Dollar Tranche B Term Loans on
the Tranche B Term Maturity Date.

 

83



--------------------------------------------------------------------------------

(d) Any prepayment by a Borrower of a Term Borrowing of any Class shall be
applied to reduce the subsequent scheduled repayments of the Term Borrowings of
such Class to be made pursuant to this Section as directed in writing by the
Swiss Borrower; provided that (A) any prepayment of any Class of Incremental
Term Borrowings shall be applied to subsequent scheduled repayments as provided
in the applicable Incremental Facility Amendment, (B) any prepayment of Term
Borrowings of any Class contemplated by Section 2.23 shall be applied to
subsequent scheduled repayments as provided in such Section and (C) if any
Lender elects to decline a mandatory prepayment of a Term Borrowing in
accordance with Section 2.11(f), then the portion of such prepayment not so
declined shall be applied to reduce the subsequent repayments of such Term
Borrowing to be made pursuant to this Section ratably based on the amount of
such scheduled repayments.

(e) Prior to any repayment of any Term Borrowings of any Class under this
Section, a Borrower shall select the Borrowing or Borrowings of the applicable
Class to be repaid and shall notify the Administrative Agent in writing (via
hand delivery, facsimile or other electronic imaging) of such selection not
later than 12:00 p.m., New York City time, two Business Days before the
scheduled date of such repayment. Each repayment of a Term Borrowing shall be
applied ratably to the Loans included in the repaid Term Borrowing. Repayments
of Term Borrowings shall be accompanied by accrued interest on the amount
repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty (except as set forth in clause (h) of this Section 2.11),
subject to Section 2.16.

(b) The Administrative Agent shall determine the Euro Equivalent of each
Revolving Borrowing denominated in Permitted Other Currencies and the LC
Exposure in respect of Letters of Credit denominated in Permitted Other
Currencies (i) as of the first day of each Interest Period applicable thereto,
(ii) as of the end of each fiscal quarter of Holdings, and shall promptly notify
the Borrowers and the Lenders of each Euro Equivalent so determined by it and
(iii) if an Event of Default has occurred and is continuing and the Swiss
Borrower has been provided notice thereof by the Administrative Agent or the
Required Lenders, any Business Day as determined by the Administrative Agent
(each such date, a “Calculation Date”). Each such determination shall be based
on the Exchange Rate (A) on the date of the related Borrowing request for
purposes of the initial such determination for any Revolving Borrowing and
(B) on the fourth Business Day prior to the date as of which such Euro
Equivalent is to be determined, for purposes of any subsequent determination. In
the event and on each occasion that the Aggregate Revolving Exposure exceeds the
Aggregate Revolving Commitment, each Borrower shall prepay its Revolving
Borrowings (or, if no such Revolving Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess. In the event and
on each occasion that (i) the Aggregate Revolving Exposure exceeds the Aggregate
Revolving Commitment (other than as a result of any revaluation of the Euro
Equivalent of Revolving Loans or the LC Exposure denominated in any Permitted
Other Currency on any Calculation Date) or (ii) the Aggregate Revolving Exposure
exceeds 105% of the Aggregate Revolving Commitments solely as a result of any
revaluation of the Euro Equivalent of Revolving Loans or the LC Exposure on any
Calculation Date, each Borrower shall prepay its Revolving Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(h)) in an aggregate amount
equal to such excess.

 

84



--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, any Borrower or any Restricted Subsidiary in respect of
any Prepayment Event (including by the Administrative Agent as loss payee in
respect of any Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event”), the Swiss Borrower shall, within five Business Days
after such Net Proceeds are received, prepay Term Borrowings in an aggregate
amount equal to 100% of the amount of such Net Proceeds (or, if any Borrower or
any of its Restricted Subsidiaries has incurred Indebtedness that is permitted
under Section 6.01 that is secured, on an equal and ratable basis with the Term
Loans, by a Lien on the Collateral permitted under Section 6.02, and such
Indebtedness is required to be prepaid or redeemed with the Net Proceeds of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, then by such lesser percentage of such Net Proceeds such that such
Indebtedness receives no greater than a ratable percentage of such Net Proceeds
based upon the aggregate principal amount of the Term Loans and such
Indebtedness then outstanding) (such Net Proceeds amount, as reduced in
accordance with the proviso to this paragraph (c), the “Net Proceeds Prepayment
Amount”); provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event” and so long as no Event of
Default under Section 7.01(a), 7.01(b) or, solely with respect to any Borrower,
Section 7.01(h) or 7.01(i) has occurred and be continuing if the Swiss Borrower
shall, on or prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that
Holdings or the Borrowers intend to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 360 days
after receipt of such Net Proceeds to be reinvested in the business of Holdings,
the Borrowers or their Restricted Subsidiaries, or to enter into an acquisition
permitted by this Agreement, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds that have not been so applied by
the end of such 360-day period (or within a period of 180 days thereafter if by
the end of such initial 360-day period any Borrower or one or more Restricted
Subsidiaries shall have committed to invest such proceeds), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

(d) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending December 31, 2019, the Swiss Borrower shall prepay Term
Borrowings in an aggregate amount equal to the Specified ECF Percentage of
Excess Cash Flow for such fiscal year (such amount, as reduced in accordance
with the provisos to this paragraph (d), the “ECF Sweep Amount”); provided that
such amount shall be reduced by the aggregate amount of prepayments of Term
Borrowings and Revolving Borrowings (but only to the extent accompanied by a
permanent reduction of the corresponding Commitment) made pursuant to paragraph
(a) of this Section during such fiscal year (and, at the Swiss Borrower’s option
(and without deducting such amounts against the subsequent fiscal year’s
prepayment computation pursuant to this paragraph (d)), after the end of such
fiscal year but prior to the date on which the prepayment pursuant to
Section 2.11(d) for such fiscal year is required to have been made); provided
further that, in the case of any Term Loan prepaid in connection with the
purchase thereof by a Purchasing Borrower Party pursuant to Section 9.04(e) at a
discount to par, the prepayment required pursuant to this Section 2.11(d) shall
be reduced, with respect to the prepayment of such Term Loan, only by the actual
amount of cash paid to the applicable Lender or Lenders in connection with such
purchase. Each prepayment pursuant to this paragraph shall be made on or before
the date on which financial statements are delivered pursuant to Section 5.01(a)
with respect to the fiscal year for which Excess Cash Flow is being calculated
(and in any event not later than the last day on which such financial statements
may be delivered in compliance with such Section).

 

85



--------------------------------------------------------------------------------

(e) Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to the
extent that any of or all the Net Proceeds of any Prepayment Event by or Excess
Cash Flow of a Subsidiary of Holdings giving rise to a prepayment pursuant to
Section 2.11(c) or (d) (a “Foreign Prepayment Event”) are prohibited or delayed
by applicable local law from being repatriated to the applicable Borrower, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be taken into account in determining the amount to be applied to
repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by such Subsidiary, and once such
Borrower has determined in good faith that such repatriation of any of such
affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, then the amount of such Net Proceeds or Excess Cash Flow will be
taken into account as soon as practicable in determining the amount to be
applied (net of additional taxes payable or reserved if such amounts were
repatriated) to the repayment of the Term Loans pursuant to Section 2.11(c) or
(d), as applicable, (B) to the extent that and for so long as the Swiss Borrower
has determined in good faith that repatriation of any of or all the Net Proceeds
of any Foreign Prepayment Event or Excess Cash Flow would have a material
adverse tax or cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the amount of Net Proceeds or Excess Cash Flow so affected will not be
required to be taken into account in determining the amount to be applied to
repay Term Loans at the times provided in Section 2.11(c) or Section 2.11(d), as
the case may be, and such amounts may be retained by such Subsidiary; provided
that when the Swiss Borrower determines in good faith that repatriation of any
of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would no longer have a material adverse tax consequence with respect to such Net
Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow shall be
taken into account as soon as practicable in determining the amount to be
applied (net of additional taxes payable or reserved against if such amounts
were repatriated) to the repayment of the Term Loans pursuant to Section 2.11(c)
or Section 2.11(d), as applicable, and (C) to the extent that and for so long as
the Swiss Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow would
give rise to a risk of liability for the directors of such Subsidiary, the Net
Proceeds or Excess Cash Flow so affected will not be required to be taken into
account in determining the amount to be applied to repay Term Loans at the times
provided in Section 2.11(c) or Section 2.11(d), as the case may be, and such
amounts may be retained by such Subsidiary.

(f) Prior to any optional prepayment of Borrowings under this Section, the Swiss
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (g) of this Section. In the event of any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the aggregate amount of such prepayment shall be allocated among
the Tranche A Term Borrowings, the Euro Tranche B Term Borrowings and the Dollar
Tranche B Term Borrowings (and, to the extent provided in the Incremental
Facility Amendment for any Class of Incremental Term Loans, the Borrowings of
such Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class; provided that any Term Lender (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, any Lender that holds Incremental Term Loans of such Class) may elect, by
notice to the Administrative Agent in writing (via hand delivery, facsimile or
other electronic imaging) at least one Business Day prior to the required
prepayment date, to decline all or any portion of any prepayment of its Loans
pursuant to this Section (other than (x) an optional prepayment pursuant to
paragraph (a) of this Section or (y) a mandatory prepayment triggered by an
event described in clause (c) of the definition of the term “Prepayment Event”,
neither of which may be declined), in which case the aggregate amount of the
prepayment that would have been applied to prepay such Loans may be retained by
the applicable Borrower.

 

86



--------------------------------------------------------------------------------

(g) The Swiss Borrower shall notify the Administrative Agent in writing (via
hand delivery, facsimile or other electronic imaging) of any optional prepayment
and , to the extent practicable, any mandatory prepayment hereunder (i) in the
case of a prepayment of a Eurocurrency Borrowing or EURIBOR Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of prepayment
or (ii) in the case of a prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that (A) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08 and (B) a notice of prepayment of Term Borrowings pursuant to
paragraph (a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Swiss Borrower (by notice to the Administrative Agent on
or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(h) All (i) prepayments of Tranche B Term Loans effected on or prior to the
six-month anniversary of the Effective Date with the proceeds of a Repricing
Transaction, and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the six-month anniversary of the
Effective Date, the effect of which is a Repricing Transaction, shall be
accompanied by a fee payable for the ratable account of each of the applicable
Tranche B Term Lenders in an amount equal to 1.00% of the aggregate principal
amount of the Tranche B Term Borrowings so prepaid in the case of a transaction
described in clause (i) of this paragraph, or 1.00% of the aggregate principal
amount of the Tranche B Term Borrowings affected by such amendment, amendment
and restatement or other modification in the case of a transaction described in
clause (ii) of this paragraph. Such fee shall be paid by the Borrowers to the
Administrative Agent, for the account of the Tranche B Term Lenders of the
applicable Class, on the date of such prepayment.

(i) If the Spin-Off has not occurred on or prior to the earlier of
(x) October 5, 2018 and (y) the date on which Honeywell or Holdings notifies the
Administrative Agent in writing that the Spin-Off will not occur (such date, the
“Deadline”), then (i) the Revolving Commitments shall terminate at such time and
(ii) each applicable Borrower shall (A) prepay two Business Days following the
Deadline in full in immediately available funds the aggregate outstanding
principal amount of the Loans then outstanding at par plus accrued interest, and
pay all other amounts payable in respect of the Facilities and (B) cash
collateralize any outstanding Letters of Credit in accordance with
Section 2.05(i).

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) in
accordance with its Pro Rata Share of the Aggregate Revolving Commitments for
the period from and including the Effective Date to but excluding the date on
which the Revolving Commitments terminate (or are otherwise reduced to zero), a
commitment fee which shall accrue at the Applicable Rate on the

 

87



--------------------------------------------------------------------------------

average daily unused amount of the aggregate Revolving Commitment of such
Revolving Lender. Such accrued commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the fifteenth day following such last day and on the date on which
all the Revolving Commitments terminate, commencing on the first such date to
occur after the Effective Date. For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate then used
to determine the interest rate applicable to Eurocurrency Revolving Loans (or,
in the case of a Letter of Credit denominated in Euro, the interest rate
applicable to EURIBOR Revolving Loans) on the average daily amount of such
Lender’s aggregate LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which all of such
Lender’s Revolving Commitments terminate and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at a rate per annum equal to 0.125% on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of all the Revolving Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall (x) be payable
on the date on which all the Revolving Commitments terminate and any such fees
accruing after the date on which all the Revolving Commitments terminate shall
be payable on demand and (y) accrue on the Euro Equivalent of the applicable
amounts. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) The Borrowers agree to pay to the Arrangers and the Administrative Agent,
for the account of each applicable Arranger and Lender, such other fees as shall
have been separately agreed upon in writing (including pursuant to the Fee
Letter and including upfront fees, which may be in the form of original issues
discounts to the Loans) in the amounts and at the times so specified.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

(f) All commitment fees, participation fees, fronting fees and other fees
payable pursuant to this Section 2.12 shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

88



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising (i) each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate and (ii) each EURIBOR Borrowing shall bear interest at the
Adjusted EURIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, and an Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred and be
continuing, such overdue amount shall bear interest, on and from such date, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2.00%
per annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other overdue
amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section. Payment or acceptance of the
increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan of any Class,
upon termination of the Revolving Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of a Eurocurrency Loan or EURIBOR Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) With respect to interest on Loans denominated in Pounds Sterling or
Australian Dollars, such interest shall be computed on the basis of a year of
365 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). All other interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day;
provided that for purposes of this Section 2.13(e), if a Loan, or a portion
thereof, is repaid on the same day on which such Loan is made, one day’s
interest shall accrue on the portion of such Loan so prepaid). The applicable
Alternate Base Rate, Adjusted LIBO Rate or Adjusted EURIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) If Swiss Anticipatory Tax in respect of any interest payable will be due
under this Agreement and should Section 2.17 be unenforceable for any reason,
the applicable interest rate in relation to that interest payment shall be
(i) the interest rate which would have applied to that interest payment (as
provided for in Section 2.17 in the absence of this paragraph (f)) divided by
(ii) 1 minus the rate at which the Swiss Anticipatory Tax is required to be made
(where the rate at which the relevant Swiss Anticipatory Tax is required to be
made is for this purpose expressed as a fraction of 1 rather than as a
percentage) and (A) that the Swiss Loan Party

 

89



--------------------------------------------------------------------------------

shall be obliged to pay the relevant interest at the adjusted rate in accordance
with this Section 2.17 and (B) all references to a rate of interest in
Section 2.17 shall be construed accordingly. Unless an Event of Default has
occurred and is continuing, no recalculation of interest shall be made under
this paragraph (f) with respect to a specific Lender if the Non-Bank Rules would
not have been violated if such Lender, (i) was a Qualifying Bank but on that
date that any Lender is not or has ceased to be a Qualifying Bank other than as
a result of any change of law after the date it became a Lender under this
Agreement or (ii) such Lender made an incorrect declaration of its status as to
whether or not it was a Qualifying Bank. The Swiss Loan Party will provide to
each Lender those documents which are required by law and applicable double
taxation treaties to be provided by the payer of such tax in order for each
Lender to prepare a claim for refund of Swiss Withholding Tax.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or EURIBOR Borrowing of any Class:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Adjusted EURIBOR Rate or
the EURIBOR Rate, as the case may be, for such Interest Period; or

(ii) the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that Adjusted LIBO Rate, the LIBO Rate, the Adjusted
EURIBOR Rate or the EURIBOR Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Swiss Borrower
and the Lenders of such Class by telephone, facsimile or other electronic
imaging as promptly as practicable thereafter and, until the Administrative
Agent notifies the Swiss Borrower and the Lenders of such Class that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or continuation of any Borrowing of such Class as, a Eurocurrency Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
Eurodollar Borrowing or EURIBOR Borrowing that is requested to be continued
shall (A) if denominated in dollars, be continued as an ABR Borrowing or
(B) otherwise, be repaid on the last day of the then current Interest Period
applicable thereto and (iii) any Borrowing Request for an affected Eurodollar
Borrowing or EURIBOR Borrowing shall (A) in the case of a Borrowing denominated
in dollars, be deemed a request for an ABR Borrowing or (B) in all other cases,
be ineffective (and no Lender shall be obligated to make a Loan on account
thereof).

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying

 

90



--------------------------------------------------------------------------------

a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Swiss Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such amendment is
provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurocurrency Borrowing shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Borrowing denominated in dollars, such Borrowing shall
be made as an ABR Borrowing and (z) any request by any Borrower for a
Eurocurrency Borrowing denominated in a Permitted Foreign Currency shall be
ineffective; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate or the
Adjusted EURIBOR Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,(B)
Taxes described in clauses (b) through (g) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, such Issuing
Bank or such other Recipient, the applicable Borrower will pay to such Lender,
such Issuing Bank or such other Recipient, as applicable, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as applicable, for such additional costs or expenses incurred or
reduction suffered.

 

91



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon the request of such Lender or such
Issuing Bank, the Borrowers will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or
(b) of this Section and the calculation thereof shall be delivered to the Swiss
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such Issuing Bank, as applicable, the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Swiss Borrower of the Change in
Law giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section 2.15 if (i) it shall not at the time be the general policy or
practice of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements and
(ii) such increased cost or reduction is due to market disruption, unless such
circumstances generally affect the banking market and when the Required Lenders
have made such a request.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or EURIBOR Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or EURIBOR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or EURIBOR Loan on the
date specified in any notice delivered pursuant hereto (whether or not such
notice may be revoked in accordance with the terms hereof) or (d) the assignment
of any Eurocurrency Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of

 

92



--------------------------------------------------------------------------------

a request by the Swiss Borrower pursuant to Section 2.19(b) or 9.02(c), then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event (excluding loss of profit). In the case
of a Eurocurrency Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
Adjusted EURIBOR Rate, as the case may be, that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
reasons therefor, and showing the calculation thereof, shall be delivered to the
Swiss Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof. Notwithstanding the foregoing, this Section 2.16
will not apply to losses, costs or expenses resulting from Taxes.

SECTION 2.17. Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then an additional amount shall be
payable by the applicable Loan Party as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made. Unless an Event of Default has occurred and
is continuing, no additional amount shall be payable under this paragraph (a)
with respect to a specific Lender if the withholding tax is imposed as a result
of a violation of the Non-Bank Rules and if the Non-Bank Rules would not have
been violated if such Lender, (i) was a Qualifying Bank but on that date that
Lender is not or has ceased to be a Qualifying Bank other than as a result of
any change of law after the date it became a Lender under this Agreement or (ii)
such Lender made an incorrect declaration of its status as to whether or not it
was a Qualifying Bank.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

93



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Swiss Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Swiss Borrower and the
Administrative Agent, at the time or times reasonably requested by the Swiss
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Swiss Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Swiss Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Swiss
Borrower or the Administrative Agent as will enable the Swiss Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Swiss Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Swiss Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding Tax;

 

94



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Swiss Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Swiss Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c)(3)(B) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9 and/or another certification document
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Swiss Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Swiss Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in,
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Swiss
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Swiss Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Swiss Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and

 

95



--------------------------------------------------------------------------------

such additional documentation reasonably requested by the Swiss Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Swiss Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds.

(i) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
paid pursuant to this Section 2.17), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.17 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(ii) Each Lender undertakes to collaborate with the Swiss Loan Party and use its
reasonable commercial efforts to timely file a claim for refund of any Swiss
Withholding Tax, at no cost to the Lender; provided that a Lender shall not be
required to take any action in this regard that it determines in its reasonable
discretion would be disadvantageous to its interests. In the event Swiss
Withholding Tax is refunded to the Lender by the Swiss Federal Tax
Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the applicable Swiss Loan Party, provided that in no event will a
Lender be required to pay any amount to a Swiss Loan Party pursuant to this
paragraph the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the Swiss Withholding
Tax had not been deducted, withheld or otherwise imposed.

(h) Qualifying Bank. Each Lender which becomes a party to this Agreement after
the date of this Agreement shall confirm, prior to becoming party hereto, for
the benefit of the Administrative Agent and without liability to any Swiss Loan
Party, which of the following categories it falls in: (i) not a Qualifying Bank
or (ii) a Qualifying Bank.

(i) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

 

96



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank shall be so made, payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. If, for any reason, any Borrower is prohibited by Requirements of Law
from making any required payment hereunder in Permitted Other Currency, such
Borrower shall make such payment in Euro in the Euro Equivalent of the
alternative currency payment amount. The Administrative Agent shall distribute
any such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder of
principal or interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in Euro.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Revolving Loans, Term Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Eligible Assignee, to any Borrower or any Subsidiary
or other Affiliate thereof in a transaction that complies with the

 

97



--------------------------------------------------------------------------------

terms of Section 9.04(e) or (f), as applicable. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Swiss Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as applicable, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
be inconsistent with its internal policies or otherwise be disadvantageous to
such Lender in any material respect. The Borrowers hereby agree to pay all
reasonable and documented assignment fees in connection with any such
designation or assignment and delegation.

(b) If (i) any Lender has requested compensation under Section 2.15, (ii) a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has become a Declining Lender under Section 2.22, (v) any Lender is a
Disqualified Institution or (vi) any Lender is not in compliance with Non-Bank
Rules, then the Swiss Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights

 

98



--------------------------------------------------------------------------------

(other than its existing rights to payments pursuant to Section 2.15 or 2.17)
and obligations under this Agreement and the other Loan Documents (or, in the
case of any such assignment and delegation resulting from a Lender having become
a Declining Lender, all its interests, rights and obligations under this
Agreement and the other Loan Documents as a Lender of the applicable Class with
respect to which such Lender is a Declining Lender) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Swiss Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and unreimbursed participations in LC
Disbursements, accrued interest thereon, accrued but unpaid fees and all other
amounts payable to it hereunder (including, if applicable, the prepayment fee
pursuant to Section 2.11(h) (with such assignment being deemed to be an optional
prepayment for purposes of determining the applicability of such Section)) (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees (other than any fee payable pursuant to
Section 2.11(h)) or the applicable Borrower (in the case of all other amounts
(including any fee payable pursuant to Section 2.11(h)), (C) the applicable
Borrower or such assignee shall have paid (unless waived) to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b), (D) in
the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a material reduction in such
compensation or payments and (E) such assignment and delegation does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise (including as a result of any action taken by such
Lender under paragraph (a) above), the circumstances entitling the Swiss
Borrower to require such assignment and delegation have ceased to apply. Each
party hereto agrees that an assignment required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by the Swiss
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders adversely
affected thereby shall, except as otherwise provided in Section 9.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender, then:

(i) [reserved];

 

99



--------------------------------------------------------------------------------

(ii) all or any part of the LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.05(e) and 2.05(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Revolver Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Revolving Lenders’ Revolving Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the sum of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (y) such reallocation does not cause the
aggregate Revolving Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment; provided that, subject to Section 9.18, no
reallocation under this clause (ii) shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

(iii) if the reallocation described in clause (ii) above cannot, or can only
partially, be effected, the Swiss Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure that
has not been reallocated in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;

(iv) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (iii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(v) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (ii) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(vi) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (ii) or (iii) above,
then, without prejudice to any rights or remedies of any Issuing Bank or any
other Lender hereunder, all participation fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Revolving Commitments of
the non-Defaulting Revolving Lenders and/or cash collateral provided by the
Swiss Borrower in accordance with Section 2.20(c), and participating interests
in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the non-Defaulting Revolving Lenders in a manner consistent with
Section 2.20(c)(ii) (and such Defaulting Lender shall not participate therein).

In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the Effective Date and for so long as such
Bankruptcy Event shall continue or (ii) any applicable Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with Holdings and the Swiss Borrower or the applicable Revolving
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder.

 

100



--------------------------------------------------------------------------------

In the event that the Administrative Agent, Holdings, the applicable Borrower
and each applicable Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused the applicable Revolving Lender to
be a Defaulting Lender, then the LC Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Revolving Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the applicable Class of the other Revolving Lenders of
such Class as the Administrative Agent shall determine may be necessary in order
for such Revolving Lender to hold such Revolving Loans of such Class in
accordance with its Applicable Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Swiss Borrower while such Revolving Lender was a Defaulting Lender;
provided further that, except as otherwise expressly agreed by the affected
parties, no change hereunder from a Defaulting Lender to a non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Revolving Lender’s having been a Defaulting Lender.

SECTION 2.21. Incremental Extensions of Credit. (a) At any time and from time to
time, commencing on the Effective Date and ending on the latest Maturity Date,
subject to the terms and conditions set forth herein, any Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) to add one or more
additional tranches of term loans denominated in dollars or Euros (the
“Incremental Term Loans”), (ii) one or more increases in the aggregate amount of
any Class of Term Loans denominated in dollars or Euros (each such increase, a
“Incremental Term Loan Increase”), (iii) to add one or more additional tranches
of revolving commitments available in dollars and/or one or more Permitted
Foreign Currencies (each, an “Incremental Revolving Commitment”, and the loans
made pursuant thereto, the “Incremental Revolving Loans”), (iv) solely during
the Revolving Availability Period, one or more increases in the aggregate amount
of the Revolving Commitments (each such increase, a “Revolving Commitment
Increase” and, together with the Incremental Term Loans, any Incremental Term
Loan Increase, any Alternative Incremental Facility Debt and the Incremental
Revolving Commitments, the “Incremental Extensions of Credit”; the Incremental
Revolving Commitments and the Incremental Revolving Loans, together with the
Incremental Term Loans, any Revolving Commitment Increase and any Incremental
Term Loan Increase, the “Incremental Facilities”) or (v) Alternative Incremental
Facility Debt, in an aggregate principal amount of up to (x) €215,000,000 (less
the aggregate outstanding principal amount of Cash Management Financing
Facilities (as determined at the time of incurrence of such Incremental
Facilities in accordance with Section 1.06)), plus (y) the amount of any
voluntary prepayments of the Term Loans and permanent reductions in the amount
of the Revolving Commitments, in each case, to the extent not funded with
long-term Indebtedness, plus (z) an additional amount if, after giving effect to
the incurrence of such additional amount and the application of the proceeds
therefrom (assuming that the full amount of such Incremental Extensions of
Credit has been funded on such date), the Consolidated Secured Leverage Ratio is
equal to or less than 1.75 to 1.00 (assuming any Incremental Revolving
Commitments (including pursuant to any Revolving Commitment Increase) being
established at such time are fully drawn and excluding any amounts incurred
concurrently in reliance on clause (v)(x) above) (it being understood that if
the proceeds of the relevant Incremental Extensions of Credit will be applied to
finance a Limited Condition Transaction and the Swiss Borrower has made an LCT
Election, compliance with the Consolidated Secured Leverage Ratio test
prescribed above may be determined as of the LCT Test Date in respect of such
Limited Condition Transaction on a Pro Forma Basis); provided that, at the time
of each such request and upon the effectiveness of each

 

101



--------------------------------------------------------------------------------

Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom (or, in the event the proceeds of any
Incremental Extension of Credit are used to finance any Limited Condition
Transaction permitted hereunder for which the Swiss Borrower has made an LCT
Election, no Event of Default shall exist and be continuing as of the LCT Test
Date for such Limited Condition Transaction), (B) the representations and
warranties of Holdings, the Borrowers and each other Loan Party, as applicable,
set forth in the Loan Documents would be true and correct in all material
respects (or, in the case of representations and warranties qualified as to
materiality or Material Adverse Effect, in all respects) on and as of the date
of, and immediately after giving effect to, the incurrence of such Incremental
Extension of Credit (or, if incurred in connection with a Limited Condition
Transaction, on the LCT Test Date) (provided that in the event the proceeds of
any Incremental Extension of Credit are used to finance any Investment permitted
hereunder, such condition precedent related to the making and accuracy of such
representations and warranties may be waived or limited as agreed between the
applicable Borrower and the Lenders providing such Incremental Extension of
Credit, without the consent of any other Lenders) and (C) the applicable
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in clauses (A) and (B) above. Each Class of Incremental Term Loans and
Incremental Revolving Commitments, and each Revolving Commitment Increase, shall
be in an integral multiple of the €5,000,000 and be in an aggregate principal
amount that is not less than €25,000,000; provided that such amount may be less
than €25,000,000 if such amount represents all the remaining availability under
the aggregate principal amount of Incremental Extensions of Credit set forth
above.

(b) The Incremental Facilities (i) shall be documented pursuant to an
Incremental Facility Amendment and rank pari passu in right of payment in
respect of the Collateral and with the Obligations in respect of the Revolving
Commitments and the Initial Term Loans, (ii) shall not have a borrower other
than a Borrower, (iii) shall not be secured by any property or assets of
Holdings, any Borrower or any Restricted Subsidiary other than the Collateral or
guaranteed by any Subsidiaries other than the Loan Parties, (iv) in the case of
Incremental Tranche B Term Loans (including in the form of any Incremental Term
Loan Increase), on the date of any incurrence thereof shall result in an
increase of the outstanding principal amount of the TLB Proceeds Loan by the
amount of Net Cash Proceeds of such incurrence and (v) shall, except as
otherwise set forth herein, be on terms and subject to conditions as agreed
between the applicable Borrower and the Lenders providing the applicable
Incremental Extension of Credit and to the extent such terms (other than with
respect to maturity, amortization and pricing) are inconsistent with those
governing the other Loans hereunder, the covenants and events of default of any
Incremental Facility shall be, when taken as a whole, no more favorable to the
Lenders providing the applicable Incremental Facility than the terms governing
the Loans hereunder, unless (1) the Lenders receive the benefit of such more
restrictive terms (it being understood to the extent that any covenant is added
for the benefit of any Incremental Facility, no consent shall be required from
the Administrative Agent or any Lender to the extent that such covenant is also
added for the benefit of the Lenders), (2) such more restrictive terms only
apply after the Latest Maturity Date or (3) such terms shall be reasonably
satisfactory to the Administrative Agent and the Borrowers; provided, further,
that (A) for any Incremental Tranche A Term Loans (including in the form of any
Incremental Term Loan Increase) incurred prior to the date that is twenty four
(24) months after the Effective Date, if the Weighted Average Yield relating to
such Incremental Tranche A Term Loans that (x) rank pari passu to the Tranche A
Term Loans with respect to security and (y) have a maturity date that is less
than one year after the Tranche A Term Maturity Date, exceeds the Weighted
Average Yield relating to the Tranche A Term Loans (after giving effect to any
amendments to the applicable margin on such Class of existing Term Loans prior
to the time that such Incremental Term Loans are made) immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, then the Applicable Rate relating to such

 

102



--------------------------------------------------------------------------------

Class of existing Tranche A Term Loans shall be adjusted so that the Weighted
Average Yield relating to such Incremental Tranche A Term Loans shall not exceed
the Weighted Average Yield relating to such Class of existing Tranche A Term
Loans by more than 0.50%, (B) for any Incremental Tranche B Term Loans
(including in the form of any Incremental Term Loan Increase) incurred prior to
the date that is twenty four (24) months after the Effective Date, if the
Weighted Average Yield relating to such Incremental Tranche B Term Loans that
(x) rank pari passu to the Tranche B Term Loans with respect to security,
(y) are broadly syndicated to banks and other financial institutions and
(z) have a maturity date that is less than one year after the Tranche B Term
Maturity Date, exceeds the Weighted Average Yield relating to the Euro Tranche B
Term Loans (in the case such Incremental Tranche B Term Loans are denominated in
Euros) or the Dollar Tranche B Term Loans (in the case such Incremental Tranche
B Term Loans are denominated in Dollars) (after giving effect to any amendments
to the applicable margin on such Class of existing Term Loans prior to the time
that such Incremental Term Loans are made) immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, then the Applicable Rate relating to such Class of existing Tranche B
Term Loans shall be adjusted so that the Weighted Average Yield relating to such
Incremental Term Loans shall not exceed the Weighted Average Yield relating to
such Class of existing Tranche B Term Loans by more than 0.50%, (C) (x) any
Incremental Tranche A Term Loan shall not have (1) a final maturity date earlier
than the Tranche A Term Maturity Date or (2) a weighted average life to maturity
that is shorter than the remaining weighted average life to maturity of the
then-remaining Tranche A Term Loans and (y) any Incremental Tranche B Term Loan
shall not have (1) a final maturity date earlier than the Tranche B Term
Maturity Date or (2) a weighted average life to maturity that is shorter than
the remaining weighted average life to maturity of the then-remaining Tranche B
Term Loans; provided that the requirements set forth in the foregoing clause
(C) shall not apply to any Indebtedness consisting of a customary bridge
facility so long as such bridge facility converts into long-term Indebtedness
that satisfies this clause (C), (D) any Incremental Revolving Commitment or any
Revolving Commitment Increase shall not have a maturity date that is earlier
than the Revolving Maturity Date and shall not require any scheduled
amortization or mandatory commitment reductions prior to the Revolving Maturity
Date and (E) any Incremental Term Loan Increase shall be treated the same as the
Class of Term Loans being increased (including with respect to maturity date
thereof), shall be considered to be part of the Class of Term Loans being
increased and shall be on the same terms applicable to such Term Loans.

(c) Any additional bank, financial institution, existing Lender or other Person
that elects to extend Incremental Extensions of Credit (i) shall, to the extent
a consent would be required under Section 9.04 if such additional bank,
financial institution, existing Lender or other Person were taking an assignment
of Loans or Commitments, be approved by the applicable Borrower and the
Administrative Agent (and, in the case of any Incremental Revolving Commitment
or Revolving Commitment Increase, each applicable Issuing Bank) (such approval
not be unreasonably withheld) (any such bank, financial institution, existing
Lender or other Person being called an “Additional Lender”) and (ii) if not
already a Lender, shall become a Lender under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the applicable
Borrower, each such Additional Lender and the Administrative Agent. No Lender
shall be obligated to provide any Incremental Extension of Credit unless it so
agrees. Commitments in respect of any Incremental Extension of Credit shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement upon the effectiveness of the applicable
Incremental Facility Amendment. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement or to
any other Loan Document as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect

 

103



--------------------------------------------------------------------------------

the provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause
(B) of the second proviso of Section 9.02(b)). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the effective date thereof of each of the conditions set forth in clauses
(a) and (b) of Section 4.02 (it being understood and agreed that all references
to a Borrowing in clauses (a) and (b) of Section 4.02 shall be deemed to refer
to the applicable Incremental Facility Amendment).

(d) On the date of effectiveness of any Revolving Commitment Increase, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Revolving Commitment
Increase Lender that shall have had a Revolving Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender of the Applicable Class the portion of
such funds that is equal to the amount, if any, by which (A) (1) such Revolving
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Existing Revolving Borrowings, exceeds (B) (1)
such Revolving Lender’s Applicable Percentage (calculated after giving effect to
the effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Revolving Commitment Increase, the Swiss Borrower shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Existing Revolving Borrowings and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Swiss Borrower
shall deliver such Borrowing Request), (vi) each Revolving Lender of the
Applicable Class shall be deemed to hold its Applicable Percentage of each
Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) and (vii) the Swiss
Borrower shall pay each Revolving Lender any and all accrued but unpaid interest
on its Loans comprising the Existing Revolving Borrowings. The deemed payments
of the Existing Revolving Borrowings made pursuant to clause (i) above shall be
subject to compensation by the Swiss Borrower pursuant to the provisions of
Section 2.16 if the date of the effectiveness of such Revolving Commitment
Increase occurs other than on the last day of the Interest Period relating
thereto. Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Revolving Commitment
Increase Lender, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit such that, after giving effect to

 

104



--------------------------------------------------------------------------------

such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.

(e) Notwithstanding anything to the contrary contained in this Section 2.21,
unless the Administrative Agent shall agree otherwise, after giving effect to
any transaction contemplated in this Section 2.21, there shall not be more than
twelve Classes of Loans or Commitments (including any revolving and term loan
facilities) hereunder at any one time outstanding.

SECTION 2.22. Extension of Maturity Date. (a) The Swiss Borrower may, by
delivery of a Maturity Date Extension Request to the Administrative Agent (which
shall promptly deliver a copy thereof to each of the Lenders) not less than 30
days prior to the then-existing Maturity Date for the applicable Class of
Commitments and/or Loans hereunder to be extended (the “Existing Maturity
Date”), request that the Lenders extend the Existing Maturity Date in accordance
with this Section; provided that, for the avoidance of doubt, each Lender may
elect to agree or not agree, in its sole discretion, to an extension of a
Maturity Date. Each Maturity Date Extension Request shall (i) specify the
applicable Class of Commitments and/or Loans hereunder to be extended, (ii)
specify the date to which the applicable Maturity Date is sought to be extended,
(iii) specify the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on the Loans of, and fees payable hereunder to,
Consenting Lenders (as defined below) in respect of that portion of their
Commitments and/or Loans extended to such new Maturity Date and the time as of
which such changes will become effective (which may be prior to the Existing
Maturity Date) and (iv) specify any other amendments or modifications to this
Agreement to be effected in connection with such Maturity Date Extension
Request; provided that no such changes or modifications requiring approvals
pursuant to the provisos to Section 9.02(b) shall become effective prior to the
Existing Maturity Date unless such other approvals have been obtained. In the
event a Maturity Date Extension Request shall have been delivered by the Swiss
Borrower, each Lender shall have the right to agree to the extension of the
Existing Maturity Date and other matters contemplated thereby on the terms and
subject to the conditions set forth therein (each Lender agreeing to the
Maturity Date Extension Request being referred to herein as a “Consenting
Lender” and each Lender not agreeing thereto being referred to herein as a
“Declining Lender”), which right may be exercised by written notice thereof,
specifying the maximum amount of the Commitment and/or Loans of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Swiss Borrower (with a copy to the Administrative Agent) not
later than a day to be agreed upon by the Swiss Borrower and the Administrative
Agent following the date on which the Maturity Date Extension Request shall have
been delivered by the Swiss Borrower (it being understood and agreed that any
Lender that shall have failed to exercise such right as set forth above shall be
deemed to be a Declining Lender). If a Lender elects to extend only a portion of
its then existing Commitment and/or Loans, it will be deemed for purposes hereof
to be a Consenting Lender in respect of such extended portion and a Declining
Lender in respect of the remaining portion of its Commitment and/or Loans, and
the aggregate principal amount of each Type and currency of Loans of the
applicable Class of such Lender shall be allocated ratably among the extended
and non-extended portions of the Loans of such Lender based on the aggregate
principal amount of such Loans so extended and not extended. If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments and/or Loans held by them, then, subject to paragraph (d) of this
Section, on the date specified in the Maturity Date Extension Request as the
effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Commitments and/or Loans shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein, (ii)
the terms and conditions of the applicable

 

105



--------------------------------------------------------------------------------

Commitments and/or Loans of the Consenting Lenders (including interest and fees
(including Letter of Credit fees) payable in respect thereof) shall be modified
as set forth in the Maturity Date Extension Request and (iii) such other
modifications and amendments hereto specified in the Maturity Date Extension
Request shall (subject to any required approvals (including those of the
Required Lenders) having been obtained) become effective.

(b) Notwithstanding the foregoing, the Swiss Borrower shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.

(c) If a Maturity Date Extension Request has become effective hereunder:

(i) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, not later than the fifth
Business Day prior to the Existing Maturity Date, the Swiss Borrower shall make
prepayments of Revolving Loans and shall provide cash collateral in respect of
Letters of Credit, in each case, in the manner set forth in Section 2.05(i),
such that, after giving effect to such prepayments and such provision of cash
collateral, the Aggregate Revolving Exposure as of such date will not exceed the
aggregate Revolving Commitments of the Consenting Lenders extended pursuant to
this Section (and the Swiss Borrower shall not be permitted thereafter to
request any Revolving Loan or any issuance, amendment, renewal or extension of a
Letter of Credit if, after giving effect thereto, the Aggregate Revolving
Exposure would exceed the aggregate amount of the Revolving Commitments so
extended);

(ii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Commitments, on the Existing Maturity
Date, the Revolving Commitment of each Declining Lender shall, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
terminate, and the Swiss Borrower shall repay all the Revolving Loans made by
each Declining Lender to such Borrower to the extent such Loans shall not have
been so purchased, assigned and transferred, in each case together with accrued
and unpaid interest and all fees and other amounts owing to such Declining
Lender hereunder, it being understood and agreed that, subject to satisfaction
of the conditions set forth in Section 4.02, such repayments may be funded with
the proceeds of new Revolving Borrowings made simultaneously with such
repayments by the Consenting Lenders, which such Revolving Borrowings shall be
made ratably by the Consenting Lenders in accordance with their extended
Revolving Commitments; and

(iii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
each Borrower shall repay all the Loans of such Class made by each Declining
Lender to such Borrower, to the extent such Loans shall not have been so
purchased, assigned and transferred, in each case together with accrued and
unpaid interest and all fees and other amounts owing to such Declining Lender
hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 4.02, such repayments may be funded with the
proceeds of new Revolving Borrowings made simultaneously with such repayments by
the Revolving Lenders.

 

106



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Swiss Borrower.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).

(f) The Swiss Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

(g) Notwithstanding anything to the contrary contained in this Section 2.22,
unless the Administrative Agent shall agree otherwise, after giving effect to
any transaction contemplated in this Section 2.22, there shall not be more than
twelve Classes of Loans or Commitments (including any revolving and term loan
facilities) hereunder at any one time outstanding.

SECTION 2.23. Refinancing Facilities. Each Borrower may, on one or more
occasions, by written notice to the Administrative Agent, obtain Refinancing
Term Loan Indebtedness. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the applicable Borrower proposes that
such Refinancing Term Loan Indebtedness shall be made, which shall be a date not
less than five Business Days after the date on which such notice is delivered to
the Administrative Agent; provided that:

(i) no Event of Default of the type set forth in Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing;

(ii) substantially concurrently with the incurrence of such Refinancing Term
Loan Indebtedness, the applicable Borrower shall repay or prepay then
outstanding Term Borrowings of the applicable Class made to such Borrower
(together with any accrued but unpaid interest thereon and any prepayment
premium with respect thereto) in an aggregate principal amount equal to the Net
Proceeds of such Refinancing Term Loan Indebtedness, and any such prepayment of
Term Borrowings of such Class shall be applied to reduce the subsequent
scheduled repayments of Term Borrowings of such Class to be made pursuant to
Section 2.09(a) ratably,

(iii) such notice shall set forth, with respect to the Refinancing Term Loan
Indebtedness established thereby in the form of Refinancing Term Loans, to the
extent applicable, the following terms thereof: (a) the designation of such
Refinancing Term Loans as a new “Class” for all purposes hereof, (b) the stated
termination and maturity dates applicable to the Refinancing Term Loans of such
Class, (c) amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (d) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (e) the fees applicable
to the Refinancing Term Loans of such Class, (f) any original

 

107



--------------------------------------------------------------------------------

issue discount applicable thereto, (g) the initial Interest Period or Interest
Periods applicable to Refinancing Term Loans of such Class and (h) any voluntary
or mandatory commitment reduction or prepayment requirements applicable to
Refinancing Term Loans of such Class (which prepayment requirements may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis with any Class of existing Term Loans, but may not provide for
prepayment requirements that are materially more favorable to the Lenders
holding such Refinancing Term Loans than to the Lenders holding such Class of
Term Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Term Loans of such Class,

(iv) such Refinancing Term Loan Indebtedness will, to the extent secured, rank
pari passu or junior in right of payment and of security with the other Loans
and Commitments hereunder on the terms set out in the Intercreditor Agreement,
and

(v) the holders of, or an agent, trustee or note agent acting on behalf of the
holders of, such Refinancing Term Loan Indebtedness (unless incurred hereunder
as an additional Class) shall have become party to the Intercreditor Agreement
if such Indebtedness is (A) secured by the Collateral on a pari passu basis with
or junior basis and the Liens on the Collateral securing the Obligations or
(2) the principal amount of such Indebtedness, together with the aggregate
principal amount of other Indebtedness for borrowed money (other than
Indebtedness for borrowed money secured by the Collateral) incurred and
outstanding under Sections 6.01(a)(ii)(B), 6.01(a)(viii), 6.01(a)(xiv),
6.01(a)(xv), 6.01(a)(xx), 6.01(a)(xxi) (to the extent constituting Secured Cash
Management Obligations), 6.01(a)(xxii) or 6.01(a)(v) (to the extent a Guarantee
of any Indebtedness is incurred pursuant to any of the foregoing) and not
subject to the Intercreditor Agreement, would exceed at the time incurred
€75,000,000.

(b) Any Lender or any other Eligible Assignee approached by a Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness may elect or
decline, in its sole discretion, to provide any Refinancing Term Loan
Indebtedness.

(c) Any Refinancing Term Loans shall be established pursuant to a Refinancing
Facility Agreement executed and delivered by Holdings, the applicable Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan and the
Administrative Agent, which shall be consistent with the provisions set forth in
clause (a) above (but which shall not require the consent of any other Lender).
Each Refinancing Facility Agreement shall be binding on the Lenders, the Loan
Parties and the other parties hereto and may effect amendments to the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the applicable Borrower, to effect provisions of this
Section 2.23, including any amendments necessary to treat such Refinancing Term
Loans as a new “Class” of loans hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 2.23,
unless the Administrative Agent shall agree otherwise, after giving effect to
any transaction contemplated in this Section 2.23, there shall not be more than
twelve Classes of Loans or Commitments (including any revolving and term loan
facilities) hereunder at any one time outstanding.

 

108



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings (with respect to itself and, where applicable, the Restricted
Subsidiaries) and the Borrowers represents and warrants to the Administrative
Agent, each of the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, the Borrowers and the
Restricted Subsidiaries (a) is duly organized, validly existing and, to the
extent that such concept is applicable in the relevant jurisdiction, in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted, to
execute, deliver and perform its obligations under this Agreement and each other
Loan Document and (c) except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent that such concept
exists in the relevant jurisdiction, is in good standing in, every jurisdiction
where such qualification is required.

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability. This
Agreement has been duly authorized, executed and delivered by Holdings and each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, such Borrower or
such Loan Party, as applicable, enforceable against such Person in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party (a)
as of the date such Loan Document is executed, do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except (i) filings necessary to perfect Liens created
under the Loan Documents or (ii) where failure to obtain such consent or
approval, or make such registration or filing, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
any Requirement of Law applicable to Holdings, any Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon Holdings, any Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, any Borrower or any Restricted Subsidiary or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder, except with respect to any violation, default, payment, repurchase,
redemption, termination, cancellation or acceleration under this clause (c) or
clause (b) above that would not reasonably be expected to have a Material
Adverse Effect and (d) will not result in the creation or imposition of any Lien
on any asset of Holdings, any Borrower or any Restricted Subsidiary, except
Liens created under the Loan Documents or permitted by Section 6.02.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Audited
Financial Statements and the Unaudited Financial Statements present fairly, in
all material respects, the financial position of Holdings, the Borrowers and the
Subsidiaries on a combined consolidated basis as of such dates and their results
of operations and cash flows for the period

 

109



--------------------------------------------------------------------------------

covered thereby, and were prepared in accordance with GAAP consistently applied
throughout the period covered thereby except as otherwise expressly noted
therein, subject to normal year-end audit adjustments and, in the case of the
Unaudited Financial Statements, the absence of footnotes.

(b) Except as set forth in the financial statements referred to in this
Section 3.04 and the Form 10, since the Effective Date, no event, change or
condition has occurred that has had, or would reasonably be expected to have, a
Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of Holdings, the Borrowers and the Restricted
Subsidiaries has good title to, or valid leasehold (or license or similar)
interests in or other limited property interests in, all its real and personal
property necessary for the conduct of its business (including the Mortgaged
Properties), (i) free and clear of Liens, other than Liens expressly permitted
by Section 6.02 and (ii) except for minor defects in title or interest that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(b) To the knowledge of Holdings, any Borrower or any Restricted Subsidiary,
(i) each of Holdings, the Borrowers and the Restricted Subsidiaries owns, or has
a valid and enforceable right to use, any and all trademarks, service marks,
trade names, domain names, copyrights, rights in software, patents, patents
rights, trade secrets, database rights, design rights and any and all other
intellectual property or similar proprietary rights throughout the world and all
registrations and applications for registrations therefor (collectively, “IP
Rights”) that is used in or necessary for its business as currently conducted,
and (ii) the use thereof by Holdings, each Borrower and each Restricted
Subsidiary does not infringe upon, misappropriate or otherwise violate the
rights of any other Person, except, in each case of (i) and (ii), for any such
failures to own or have rights to use, or any such infringements,
misappropriations or other violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
claim or litigation regarding any IP Rights owned or used by Holdings, any
Borrower or any Restricted Subsidiary is pending or, to the knowledge of
Holdings, any Borrower or any Restricted Subsidiary, threatened against
Holdings, any Borrower or any Restricted Subsidiary that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings, threatened in writing against
or affecting Holdings, any Borrower or any Restricted Subsidiary that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, any Borrower or any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability or, to the knowledge of Holdings, any
Borrower or any Restricted Subsidiary, there is a reasonable basis for any such
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) is reasonably expected to incur any
Environmental Liability with respect to any Release on any real property now or
previously owned, leased or operated by it.

 

110



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws. Each of Holdings, the Borrowers and the
Restricted Subsidiaries is in compliance with all Requirements of Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Sanctions; Anti-Corruption Laws. Holdings and the Borrowers have
implemented and maintain in effect policies and procedures designed to promote
compliance by Holdings, the Borrowers, the Restricted Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the Borrowers, the Restricted
Subsidiaries and their respective officers and employees (when acting in their
role as officers and employees) and to the knowledge of Holdings, the respective
directors of Holdings and the Borrowers (when acting in their role as
directors), are in compliance in all material respects with Anti-Corruption Laws
and applicable Sanctions and are not knowingly engaged in any activity that
would reasonably be expected to result in Holdings or a Borrower being
designated as a Sanctioned Person. None of Holdings, any Borrower, any
Restricted Subsidiary or any of their respective directors, officers or
employees is a Sanctioned Person. This Section 3.08 is subject to Section 1.12.

SECTION 3.09. Investment Company Status. None of Holdings, any Borrower or any
other Loan Party is required to register as an “investment company” under the
Investment Company Act.

SECTION 3.10. Federal Reserve Regulations. None of Holdings, any Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
violates the provisions of Regulations U or X of the Board of Governors.

SECTION 3.11. Taxes. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each of Holdings,
each Borrower and each Restricted Subsidiary (a) has timely filed or caused to
be filed all Tax returns and reports required to have been filed by it and (b)
has paid or caused to be paid all Taxes required to have been paid by it, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and where Holdings, such Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves therefor
in conformity with GAAP.

SECTION 3.12. ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of Holdings, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject Holdings, any Borrower or any
Restricted Subsidiary, directly or indirectly, to a tax or civil penalty and
(iii) with respect to each Foreign Pension Plan, any underfunding has been
reflected in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with GAAP.

 

111



--------------------------------------------------------------------------------

SECTION 3.13. Disclosure. As of the Effective Date, neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other written information furnished by or on behalf of Holdings, any Borrower or
any Restricted Subsidiary to the Arrangers, the Administrative Agent, any
Issuing Bank or any Lender on or before the Effective Date in connection with
the negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder (as modified or supplemented by
other information so furnished and taken as a whole) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each of Holdings and each Borrower represents only that
such information, when taken as a whole, was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so furnished (it being
understood and agreed that (i) such projected financial information is merely a
prediction as to future events and are not to be viewed as facts, (ii) such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrowers or any of
the Restricted Subsidiaries and (iii) no assurance can be given that any
particular projected financial information will be realized and that actual
results during the period or periods covered by any such projected financial
information may differ significantly from the projected results and such
differences may be material).

SECTION 3.14. Subsidiaries. As of the Effective Date, Schedule 3.14 sets forth
the name of, and the ownership interest of Holdings, each Borrower and each
Subsidiary in, each Subsidiary and identifies each Subsidiary that is a Loan
Party, in each case as of the Effective Date.

SECTION 3.15. [Reserved].

SECTION 3.16. Solvency. As of the Effective Date, immediately after the
consummation of the Transactions, and giving effect to the rights of
indemnification, subrogation and contribution under the Security Documents, (a)
the fair value of the assets of Holdings, the Borrowers and the Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Borrowers and the Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) Holdings, the Borrowers and the Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) Holdings, the Borrowers and the Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. For
purposes of this Section, the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

SECTION 3.17. Collateral Matters. (a) Each Security Document, is effective to
create (to the extent described therein and subject, in the case of Security
Documents governed by the laws of a jurisdiction located outside of the United
States, to the Agreed Guaranty and Security Principles) in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid,
enforceable security interest in the Collateral to the extent intended to be
created thereby and (i) in the case of any Loan Party organized in the United
States (x) when all financing statements and other appropriate filings or
recordings are made in the appropriate offices as may

 

112



--------------------------------------------------------------------------------

be required under applicable law and filings and recordation with the United
States Patent and Trademark Office and the United States Copyright Office (which
filings or recordings shall be made to the extent required by the applicable
Security Document) and (y) when the taking of possession by the Administrative
Agent of such Collateral with respect to which a security interest may be
perfected by possession (which possession shall be given to the Administrative
Agent to the extent possession by the Administrative Agent is required by the
applicable Security Document) occurs and (ii) in the case of Non-U.S. Loan
Parties, such actions as set forth in the applicable Security Documents to which
such Non-U.S. Loan Parties are a party are taken, then in each case, the
security interests created by the Security Documents shall constitute so far as
possible under relevant law fully perfected (or equivalently under applicable
foreign law) first priority Liens on, and security interests in (in each case
with respect to such Liens and security interests, to the extent intended to be
created thereby and required to be perfected under the Loan Documents and, in
each case, subject to the Perfection Exceptions and the Agreed Guaranty and
Security Principles) all right, title and interest of the Loan Parties in such
Collateral in each case free and clear of any Liens other than Liens permitted
under Section 6.02; provided that no representation is made that a charge that
is expressed to be a fixed charge will actually take effect as a fixed charge
and not a floating charge.

(b) Each Mortgage upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof under the laws of the relevant jurisdiction as
indicated in the Mortgage, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof under the laws of the relevant
jurisdiction as indicated in the Mortgage, prior and superior in right to any
other Person, but subject to Liens permitted under Section 6.02.

(c) Upon the recordation of the U.S. Collateral Agreement (or short-form
intellectual property security agreements in form and substance substantially
similar to the Patent Security Agreement, Trademark Security Agreement and/or
Copyright Security Agreement (each as defined in the U.S. Collateral Agreement))
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in paragraph (a) of this Section, the security interest created
under the U.S. Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the United
States Intellectual Property (as defined in the U.S. Collateral Agreement) in
which a security interest may be perfected by such filing of such documents in
the United States of America, in each case prior and superior in right to any
other Person, but subject to Liens permitted under Section 6.02 (it being
understood and agreed that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Loan
Parties after the Effective Date).

SECTION 3.18. [Reserved].

SECTION 3.19. Centre of Main Interest. (i) Each of LuxCo 1, LuxCo 2 and the Lux
Borrower has its Centre of Main Interest (as that term is used in Article 3(1)
of the Insolvency Regulation) in its jurisdiction of incorporation (or, with the
consent of the Administrative Agent, England and Wales or Ireland) and (ii) each
other Material Subsidiary that is a Loan Party and is organized in the European
Union, in each case has its Centre of Main Interest (as that term is used in
Article 3(1) of the Insolvency Regulation) in its jurisdiction of incorporation
or England and Wales, Ireland or Luxembourg.

 

113



--------------------------------------------------------------------------------

SECTION 3.20. Non-Bank Rules. The Swiss Borrower represents and warrants that it
is in compliance with the Non-Bank Rules, provided that the Swiss Borrower shall
not be in breach of this representation if its number of creditors in respect of
either the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a
Lender having (a) made an incorrect declaration of its status as to whether or
not it is a Qualifying Bank, or (b) ceased to be a Qualifying Bank other than as
a result of any Change in Law after the date it became a Lender under this
Agreement. For the purpose of its compliance with the 20 Non-Bank Rule under
this Section 3.20, the number of Lenders under this Agreement which are not
Qualifying Banks shall be deemed to be ten (irrespective of whether or not there
are, at any time, any such Lenders) and it will be assumed that the Lenders are
in compliance with the assignment provisions in Section 9.04(b).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile transmission or other electronic imaging of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of (i) Cleary Gottlieb
Steen & Hamilton LLP, special New York counsel for the Loan Parties and
(ii) each other local counsel for the Loan Parties (or the Administrative Agent,
as applicable) listed on Part B of Schedule 1.03, in each case (A) dated as of
the Effective Date and (B) in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received a copy of (i) each
organizational document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority or as of the
Effective Date by a director of such Loan Party (where customary in any
applicable jurisdiction), which shall, for the avoidance of doubt, include in
the case Swiss Loan Party a copy of (x) up-to-date and certified articles of
association (Statuten), (y) an up-to-date and certified excerpt of the competent
commercial register and (z) the register of beneficial owners (Verzeichnis der
wirtschaftlich Berechtigten) relating to such Swiss Loan Party; (ii) signature
and incumbency certificates of the responsible officers of each Loan Party
executing the Loan Documents to which it is a party, (iii) copies of resolutions
of the board of directors or managers, shareholders, partners, and/or similar
governing bodies of each Loan Party (or in relation to a Loan Party incorporated
in Australia, extracts of resolutions) approving and authorizing the execution,
delivery and performance of Loan Documents to which it is a party, certified as
of the Effective Date by a secretary, an assistant secretary or a responsible
officer of such Loan Party as being in full force and effect without
modification or amendment and (iv) a good standing certificate (to the extent
such concept, or an analogous concept, exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

114



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Swiss Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02 (for purposes of the conditions
set forth in paragraphs (a) and (b) of Section 4.02, after giving effect to the
consummation of the Spin-Off).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least three Business Days prior to the Effective Date (or such shorter period
agreed by the Swiss Borrower in its sole discretion), reimbursement or payment
of all reasonable, documented and invoiced out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder, under any other Loan Document or under any other
agreement entered into by any of the Arrangers, the Administrative Agent and the
Lenders, on the one hand, and any of the Loan Parties, on the other hand;
provided that such amounts may be offset against the proceeds of the Term Loans.

(f) The Administrative Agent shall have received the Unaudited Financial
Statements referred to in Section 3.04(a).

(g) [Reserved].

(h) (i) The Administrative Agent shall have received, at least three Business
Days prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been requested at least ten days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation and a Lender has requested
in a written notice to the Swiss Borrower at least 10 days prior to the
Effective Date a Beneficial Ownership Certification in relation to any Borrower,
such Lender shall have received such Beneficial Ownership Certification with
respect to such Borrower at least three business days prior to the Effective
Date (provided that, upon the execution and delivery by such Lender of its
signature page to this Agreement, the conditions set forth in this clause
(h) shall be deemed to be satisfied).

(i) Except as provided by Section 5.15 herein or the Agreed Guaranty and
Security Principles, the Collateral and Guarantee Requirement shall have been
satisfied to the extent applicable to each Loan Party organized in the United
States, England and Wales, Switzerland and Luxembourg, and the Administrative
Agent, on behalf of the Secured Parties, shall have a perfected security
interest in the Collateral of the type and priority described in each Security
Document (except as otherwise set forth in the Collateral and Guarantee
Requirement, the Agreed Guaranty and Security Principles or Section 5.15),
including, without limitation, the Equity Interests in LuxCo 1, LuxCo 2 and the
Lux Borrower and the Proceeds Loans. The Administrative Agent shall have
received a completed Perfection Certificate dated the Effective Date and signed
by a Financial Officer or legal officer of each of Holdings and each Borrower,
together with all attachments contemplated thereby.

(j) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect; provided that
to the extent that, notwithstanding its use of commercially reasonable efforts
in respect thereof, Holdings is unable to comply with Section 5.07, such
compliance shall not constitute a condition precedent under this Section 4.01
but shall instead be required within 30 days following the Effective Date (or
such longer period as the Administrative Agent may agree in its sole
discretion);    

 

115



--------------------------------------------------------------------------------

(k) The Lenders shall have received a certificate from a Financial Officer of
Holdings, substantially in the form of Exhibit K, certifying as to the solvency
of Holdings and its Restricted Subsidiaries as of the Effective Date on a
consolidated basis after giving effect to the Transactions.

(l) The Transactions (other than the Post-Effective Date Repayment) shall have
been consummated, or satisfactory arrangements shall have been implemented
providing that within three (3) Business Days of the initial funding of the
Loans on the Effective Date the Transactions (other than the Post-Effective Date
Repayment) shall be, consummated in accordance with applicable law and the
Distribution Agreement and, in all material respects, consistent with the
information set forth in the Form 10.

(m) The Lenders shall have received a copy of each material Spin-Off Document
and each other Spin-Off Document requested by the Administrative Agent, each
executed by all parties thereto and certified by a Financial Officer of Holdings
as being complete and correct. The terms of each Spin-Off Document shall be
consistent in all material respects with the information set forth in the Form
10, which shall not have been amended in a manner that is materially adverse to
the Lenders.

(n) The Senior Subordinated Notes shall have been issued or shall be issued
substantially concurrently with the initial funding of Loans on the Effective
Date.

(o) The applicable Borrower shall have delivered to the Administrative Agent the
notice required by Section 2.03.

(p) The Administrative Agent shall have received the tax structure memorandum
dated September 11, 2018 issued by Honeywell in connection with the Transactions
(the “Tax Steps Plan”) (including a copy of a post-closing group structure chart
(after giving effect to the Transactions) reasonably satisfactory to the
Administrative Agent).

The Administrative Agent shall notify the Swiss Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 11:59 p.m., New York City time, on the Effective
Date.

SECTION 4.02. Each Credit Event. On or after the Effective Date, the obligations
of the Lenders to make Loans on the occasion of any Borrowing, and of the
Issuing Banks to issue, amend, renew or extend any Letter of Credit, is subject
to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) as of such earlier date.

 

116



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) The applicable Borrower shall have delivered to the Administrative Agent a
request for Borrowing that complies with the requirements set forth in
Section 2.03.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) (other
than a Borrowing under any Incremental Facility the proceeds of which are used
to finance a Limited Condition Transaction), and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by Holdings and each Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full and all Letters of Credit (other than those collateralized or back-stopped
on terms reasonably satisfactory to the applicable Issuing Bank) shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
Holdings covenants and agrees (except with respect to Section 5.08), and with
respect to Section 5.08 each Swiss Entity (as defined below) covenants and
agrees, and Holdings shall (except in the case of Sections 5.01, 5.03 and 5.08)
cause the Borrowers (limited to the Swiss Borrower with respect to Section 5.18)
to covenant and agree with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. In the case of
Holdings, Holdings will furnish to the Administrative Agent, which shall furnish
to each Lender, the following:

(a) within 90 days after the end of each fiscal year of Holdings (or such later
date as Form 10-K of Holdings is required to be filed with the SEC taking into
account any extension granted by the SEC, provided that Holdings gives the
Administrative Agent notice of any such extension), its audited consolidated
balance sheet and audited consolidated statements of operations, shareholders’
equity and cash flows as of the end of and for such fiscal year, and related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, prepared in accordance with generally accepted
auditing standards and reported on by an independent public accountants of
recognized national standing (without a “going concern” or like qualification,
exception or statement and without any qualification or exception as to the
scope of such audit, but may contain a “going concern” or like qualification
that is due to (i) an upcoming maturity date of any Indebtedness occurring
within one year from the time such opinion is delivered or (ii) any potential
inability to satisfy a financial maintenance covenant on a future date or in any
future period) to the effect that such financial statements present fairly in
all material respects the financial condition, results of operations and cash
flow of Holdings and its Subsidiaries on a consolidated basis as of the end of
and for such fiscal year and accompanied by a narrative report describing the
financial position, results of operations and cash flow of Holdings and its
consolidated Subsidiaries;

 

117



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings (or such later date as Form 10-Q of Holdings is
required to be filed with the SEC taking into account any extension granted by
the SEC, provided that Holdings gives the Administrative Agent notice of any
such extension), its unaudited consolidated balance sheet and unaudited
consolidated statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of Holdings as
presenting fairly in all material respects the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
fiscal year in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes, and accompanied by a
narrative report describing the financial position, results of operations and
cash flow of Holdings and its consolidated Subsidiaries;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings (i) certifying as to
whether a Default has occurred and is continuing and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations (A) demonstrating compliance with the covenants contained
in Sections 6.12 and 6.13 and (B) in the case of financial statements delivered
under clause (a) above and, solely to the extent either of the Borrowers would
be required to prepay the Term Loans pursuant to Section 2.11(d), beginning with
the financial statements for the fiscal year of Holdings ending December 31,
2019, of Excess Cash Flow, (iii) in the case of the delivery of financial
statements under clause (a) above, stating whether the amounts directly or
indirectly on-lent by the Lux Borrower (or any of its direct or indirect
Subsidiaries (other than the Swiss Entities)) to the Swiss Entities (including
the TLB Proceeds Loan) exceed the IFRS Equity Amount, (iv) at any time when
there is any Unrestricted Subsidiary, including as an attachment with respect to
each such financial statement, an Unrestricted Subsidiary Reconciliation
Statement (except to the extent that the information required thereby is
separately provided with the public filing of such financial statement) and
(v) certifying that the representation in Section 3.19(i) is true and correct in
all material respects with respect to each Lux Intermediate Holdco.

(d) within 90 days after the end of each fiscal year of Holdings (or such longer
period as permitted under Section 5.01(a)), a detailed consolidated budget for
the current fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations and cash flows as of the end of
and for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget);

(e) [reserved];

(f) promptly after the same becomes publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, any
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange, or distributed by Holdings to the holders of its Equity
Interests generally, as applicable; and

(g) promptly following any request therefor, but subject to the limitations set
forth in the proviso to the last sentence of Section 5.09 and Section 9.12, such
other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of
Holdings, any Borrower or any Restricted Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent,
any Issuing

 

118



--------------------------------------------------------------------------------

Bank or any Lender may reasonably request; provided that none of Holdings, any
Borrower or any Restricted Subsidiary will be required to provide any
information (i) that constitutes non-financial trade secrets or non-financial
proprietary information of Holdings, any Borrower or any Restricted Subsidiary
or any of their respective customers and suppliers, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by applicable Requirements of Law or (iii) the
revelation of which would violate any confidentiality obligations owed to any
third party by Holdings, any Borrower or any Restricted Subsidiary (not created
in contemplation thereof); provided, further, that if any information is
withheld pursuant to clause (i), (ii), or (iii) above, Holdings, any Borrower or
any Restricted Subsidiary shall promptly notify the Administrative Agent of such
withholding of information and the basis therefor.

Information required to be furnished pursuant to clause (a), (b), (f) or (g) of
this Section shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. Holdings and each Borrower will
furnish to the Administrative Agent, which shall furnish to each Issuing Bank
and each Lender, prompt written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permitted by the Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, any Borrower or any Restricted
Subsidiary, affecting Holdings, any Borrower or any Restricted Subsidiary, that
in each case would reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any Environmental Liability or ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect;

(d) [reserved]; and

(e) the occurrence of any Default (as defined in the Indemnity Agreement) under
any Indemnity Document, which notice shall be delivered promptly after U.S.
HoldCo 2 receives notice of such Default from Honeywell.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of Holdings or the
Swiss Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. Holdings will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, as set forth in such Loan Party’s organizational documents, (ii) in
the jurisdiction of incorporation or organization of any Loan Party, (iii) in
the form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement (or the
equivalent thereof in each applicable jurisdiction), the Federal Taxpayer
Identification Number of such Loan Party.

 

119



--------------------------------------------------------------------------------

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrowers
will, and will cause each of its Restricted Subsidiaries to, do or cause to be
done all things necessary to maintain, preserve, protect, enforce, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises and IP Rights in each case to the extent
necessary for the conduct of its business; provided that the foregoing shall not
prohibit (i) any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or (ii) Holdings, each Borrower and each Restricted
Subsidiary from allowing registered or applied-for IP Rights to lapse, expire,
become abandoned or otherwise terminate in the ordinary course of business or
where, in its reasonable business judgment, the lapse, expiration, abandonment
or termination would not materially interfere with the business of Holdings, any
Borrower or any Restricted Subsidiary, as applicable.

SECTION 5.05. Payment of Taxes. Each of Holdings and the Borrowers will, and
will cause each of its Restricted Subsidiaries to, pay its Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) Holdings, such Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, each of Holdings and
the Borrowers will, and will cause each of its Restricted Subsidiaries to, keep
and maintain all property necessary for the conduct of its business in good
working order and condition, ordinary wear and tear excepted and casualty and
condemnation excepted.

SECTION 5.07. Insurance. Holdings will, and will cause each of its Restricted
Subsidiaries to, subject to the Agreed Guarantee and Security Principles in the
case of Non-U.S. Loan Parties, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as are consistent with the past practices of the Loan
Parties or otherwise as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Swiss Borrower shall take commercially reasonable efforts
cause the main property and liability policies maintained by or on behalf of the
Swiss Borrower to name the Administrative Agent, on behalf of the Secured
Parties, as an additional insured thereunder and (b) contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Secured Parties, as the loss payee thereunder. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party has
obtained, and will maintain, with financially sound and reputable insurance
companies, such flood insurance as is required under applicable law, including
Regulation H of the Board of Governors. Holdings will furnish to the Lenders,
upon reasonable request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained; provided that no Loan Party shall be
required to deliver original copies of any insurance policies.

SECTION 5.08. Swiss Tax. (a) To the extent any Loan Party organized under the
laws of Switzerland would otherwise be required under the terms of the Loan
Documents to grant a Lien over any real estate (including building rights
(Baurechte)) acquired (but not leased or

 

120



--------------------------------------------------------------------------------

licensed) by it in favor of the Secured Parties, such Loan Party organized under
the laws of Switzerland shall, prior to granting such Lien, obtain a ruling from
the Cantonal tax administration in which the real estate is located confirming
that interest payments in respect of the Loans are not subject to withholding
tax within the meaning of Art. 94 Swiss Direct Tax Law (DBG) respectively Art.
35(1)(e) Swiss Tax Harmonization Law (StHG), irrespective whether the Lenders
are resident in a country with which Switzerland has a double taxation agreement
under which residents of that country can benefit from a full exemption from
Swiss taxation on interest, in form and substance satisfactory to the
Administrative Agent.

(b) Any Loan Party organized under the laws of Switzerland shall conduct its
business in a manner such that it would not reasonably likely to result in the
imposition of any withholding tax liability in respect of any payment to a
Secured Party under a Loan Document.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrowers will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each of Holdings and
the Borrowers will, and will cause each of its Restricted Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during regular office hours but no more often than one (1)
time during any calendar year absent the existence of an Event of Default;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise visitation and inspection rights of the Administrative Agent and
the Lenders under this Section 5.09; provided, further that none of Holdings,
any Borrower or any Restricted Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirement of Law or any
binding agreement (not created in contemplation thereof) or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrowers will, and
will take reasonable action to cause each of its Restricted Subsidiaries to,
comply with all Requirements of Law (including ERISA, Environmental Laws and the
USA PATRIOT Act) with respect to it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.11. Use of Proceeds; Letters of Credit. (a) The proceeds of the Term
Loans, together with the proceeds of the Senior Subordinated Notes and cash on
hand, will be used solely for (i) the payment of fees and expenses payable in
connection with the Transactions, (ii) the Effective Date Repayment and the
Post-Effective Date Repayment and (iii) general corporate purposes. On the
Effective Date, the proceeds of the Revolving Loans will be used for working
capital and other general corporate purposes of the Restricted Group (including
payments under the Indemnity Agreement) in an amount not to exceed €45,000,000.
Thereafter, the proceeds of the Revolving Loans, as well as the proceeds of any
Incremental Extension of Credit (unless otherwise provided in the applicable
Incremental Facility Amendment) will be used for working capital and other
general corporate purposes, including acquisitions permitted by this Agreement,
of Holdings, the Borrowers and the Restricted Subsidiaries. No part of the
proceeds of any Loan will be used in violation of the representation set forth
in Section 3.10. Letters of Credit will be used by Holdings, the Borrowers and
the Restricted Subsidiaries for general corporate purposes.

 

121



--------------------------------------------------------------------------------

(b) The Borrowers will not request any Borrowing or Letter of Credit, and each
of Holdings and the Borrowers shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, and employees
shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in material
violation of any Anti-Corruption Laws by Holdings, the Borrowers or any of their
respective Subsidiaries; (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permitted for a
person required to comply with Sanctions, or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto. This
Section 5.11(b) is subject to Section 1.12.

SECTION 5.12. Additional Subsidiaries. (a) If any additional Subsidiary (other
than any Excluded Subsidiary) is formed or acquired or if any Subsidiary becomes
a Designated Subsidiary, in each case after the Effective Date, Holdings will,
as promptly as practicable and, in any event, within 90 days (or such longer
period as the Administrative Agent, acting reasonably, may agree to in writing
(including electronic mail)) after such Subsidiary is formed or acquired or
becomes a Designated Subsidiary, notify the Administrative Agent thereof and, to
the extent applicable and, if such Subsidiary is a subsidiary organized outside
the United States, subject to the Agreed Guarantee and Security Principles,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party and such other
documents, certificates and opinions consistent with those delivered pursuant to
Sections 4.01(b) and (c) that the Administrative Agent may reasonably request
with respect to such Subsidiary.

(b) Holdings may designate by writing to the Administrative Agent any wholly
owned Restricted Subsidiary that is otherwise an Excluded Subsidiary and that is
either a U.S. Subsidiary or a Non-U.S. Subsidiary organized in a Material
Jurisdiction or a jurisdiction reasonably acceptable to the Administrative Agent
(each such jurisdiction, a “Non-U.S. Designated Jurisdiction”) as a Designated
Subsidiary (each such Restricted Subsidiary, a “Designated Subsidiary”).

SECTION 5.13. Further Assurances. (a) Each of Holdings and the Borrowers will,
and will cause each of its Subsidiaries that is a Loan Party to (with respect to
the Non-U.S. Loan Parties, to the extent provided for in the Agreed Guaranty and
Security Principles), execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and any foreign equivalents of the
foregoing, and the recording of instruments in the United States Patent and
Trademark Office and the United States Copyright Office), that may be required
under any applicable law, or that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied and are necessary in the applicable
jurisdiction in order for Liens in the Collateral to remain perfected, all at
the expense of the Loan Parties.

(b) If any material assets (other than Excluded Property) or any IP Rights
(other than Excluded Property) are acquired by a Loan Party after the Effective
Date (other than assets constituting Collateral under the applicable Security
Document that become subject to the Lien created by such Security Document upon
acquisition thereof), Holdings will notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the

 

122



--------------------------------------------------------------------------------

Required Lenders, Holdings will (with respect to the Non-U.S. Loan Parties, to
the extent provided for in the Agreed Guaranty and Security Principles) cause
such assets to be subjected to a Lien securing the Obligations and will, subject
to the Collateral and Guarantee Requirement, take, and cause the Loan Parties to
take, such actions as shall be necessary to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties.

SECTION 5.14. Credit Ratings. Each of Holdings and the Borrowers will use
reasonable efforts to cause the credit facilities made available under this
Agreement to be continuously rated by S&P and Moody’s (but not any particular
rating). Holdings will use commercially reasonable efforts to maintain a
corporate rating (but not any particular rating) from S&P and a corporate family
rating (but not any particular rating) from Moody’s, in each case in respect of
Holdings.

SECTION 5.15. Post-Effective Date Matters.

(a) As promptly as practicable, and in any event within the time period
specified in Schedule 5.15 (or such longer period as the Administrative Agent,
acting reasonably, may agree to in writing), and in respect of Non-U.S. Loan
Parties, subject to the Agreed Guaranty and Security Principles, after the
Effective Date, (i) Holdings and each Borrower shall, and shall cause each of
its subsidiaries that is a Loan Party to, deliver all Mortgages that are
required to be delivered pursuant to the Collateral and Guarantee Requirement
(if any), except to the extent otherwise agreed by the Administrative Agent
pursuant to its authority as set forth in the definition of the term “Collateral
and Guarantee Requirement” and (ii) Holdings shall deliver, or cause to be
delivered, the items specified in Schedule 5.15 hereof or complete such
undertakings described on Schedule 5.15 hereof, if any, on or before the dates
specified with respect to such items, or such later dates as may be agreed to
by, or as may be waived by, the Administrative Agent in its reasonable
discretion; and

(b) On or prior to the 120th day after the Effective Date (or such longer period
as the Administrative Agent may, in its reasonable discretion, agree to in
writing (such agreement not to be unreasonably withheld or delayed)), Holdings
and each Borrower shall cause each of its Subsidiaries (other than any Excluded
Subsidiary) that is organized in Australia, Ireland, Italy, Japan, Mexico and
Slovakia to satisfy the Collateral and Guarantee Requirement subject to the
Perfection Exceptions to the extent any such Subsidiary has not already
satisfied the Collateral and Guarantee Requirement. Until the expiration of such
120 day period (or such longer period as agreed by the Administrative Agent),
each such Restricted Subsidiary who is party to the Guarantee Agreement shall be
treated as a Loan Party for the purposes of Article VI of this Agreement (and,
to the extent such Subsidiary is not in compliance with the Collateral and
Guarantee Requirement upon the expiration of such period, such Subsidiary shall
cease to be treated as a Loan Party).

SECTION 5.16. [Reserved].

SECTION 5.17. Designation of Subsidiaries. Holdings may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing or would result from such designation, (b) immediately after
giving effect to such designation, the Consolidated Total Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter of Holdings, is less than 3.25 to 1.00, and the Swiss Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer setting forth reasonably detailed calculations demonstrating compliance
with this clause (b) and (c) no Subsidiary may be designated

 

123



--------------------------------------------------------------------------------

as an Unrestricted Subsidiary if it is (i) a “restricted subsidiary” or a
“guarantor” (or any similar designation) for the Senior Subordinated Notes or
any Material Indebtedness that is subordinated in right of payment to the
Obligations or (ii) an Intermediate Holdco or a Borrower. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
parent company of such Subsidiary therein under Section 6.04(u) at the date of
designation in an amount equal to the fair market value of such parent company’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary, and the making of
an Investment by such Subsidiary in any Investments of such Subsidiary, in each
case existing at such time, and (ii) a return on any Investment in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of any Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 5.18. Non-Bank Rules. The Swiss Borrower shall ensure that it is in
compliance with the Non-Bank Rules, provided that the Swiss Borrower shall not
be in breach of this undertaking if its number of creditors in respect of either
the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank or (b) ceased to be a Qualifying Bank other than as a
result of any Change in Law after the date it became a Lender under this
Agreement. For the purpose of its compliance with the 20 Non-Bank Rule under
this Section 5.18, the number of Lenders under this Agreement which are not
Qualifying Banks shall be deemed to be ten (irrespective of whether or not there
are, at any time, any such Lenders) and it will be assumed that the Lenders are
in compliance with the assignment provisions in Section 9.04(b).

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full, and all Letters of Credit (other than those
collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) have expired or been terminated and all LC
Disbursements shall have been reimbursed:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Neither Holdings nor
any of the Borrowers will, nor will Holdings or any Borrower permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness created hereunder and under the other Loan Documents (including
any Indebtedness incurred pursuant to Section 2.21 or 2.23);

(ii) (A) the Senior Subordinated Notes and (B) subject to the last paragraph of
this Section 6.01(a), Refinancing Indebtedness in respect of the Senior
Subordinated Notes (it being understood and agreed that, for purposes of this
Section, any Indebtedness that is incurred for the purpose of repurchasing or
redeeming any Senior Subordinated Notes (or any Refinancing Indebtedness in
respect thereof) shall, if otherwise meeting the requirements set forth in the
definition of the term “Refinancing Indebtedness”, be deemed to be Refinancing
Indebtedness in respect of the Senior Subordinated Notes (or such Refinancing
Indebtedness), and shall be permitted to be incurred and be in existence
pursuant to this Section 6.01(a) notwithstanding that the proceeds of such
Refinancing Indebtedness shall not be applied to make such repurchase or
redemption of the Senior Subordinated Notes (or such Refinancing Indebtedness)
immediately upon the incurrence thereof, if the proceeds of such Refinancing
Indebtedness are applied to make such repurchase or redemption no later than 90
days following the date of the incurrence thereof;

 

124



--------------------------------------------------------------------------------

(iii) Indebtedness (and Guarantees thereof) existing on the Effective Date and
to the extent having a principal amount in excess of €5,000,000 individually or
€10,000,000 in the aggregate, set forth in Schedule 6.01 (except for
intercompany Indebtedness), any Refinancing Indebtedness in respect thereof and
any intercompany Indebtedness existing on the Effective Date arising out of, or
in connection with, the Transactions (including the Post-Effective Date
Repayment);

(iv) Indebtedness of any Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to Holdings, any Borrower or any other Restricted
Subsidiary so long as (A) such Indebtedness of any Subsidiary that is not a Loan
Party to Holdings, any Borrower or any other Loan Party shall be permitted under
Section 6.04(f) and (B) such Indebtedness of any Borrower or any other Loan
Party owing to any Restricted Subsidiary (other than intercompany loans made by
any Swiss Entity to any entity that is not a Subsidiary of such Swiss Entity)
shall be subordinated in right of payment to the Obligations, subject to the
Agreed Guaranty and Security Principles, on the terms set forth in the Global
Intercompany Note (or any other agreement with substantially similar terms of
subordination reasonably satisfactory to the Administrative Agent) and the
Intercreditor Agreement as Intra-Group Indebtedness (as defined in the
Intercreditor Agreement); provided that Restricted Subsidiaries that are not
Loan Parties shall not be required to become party to the Intercreditor
Agreement or the Global Intercompany Note, in each case, until the 120th day
after the Effective Date (or such longer period as agreed by the Administrative
Agent, acting reasonably);

(v) Guarantees by any Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of Holdings, any Borrower or any
other Restricted Subsidiary (other than Indebtedness incurred pursuant to clause
(a)(iii) or (a)(vii) of this Section 6.01), subject to the last paragraph of
this Section 6.01(a); provided that (A) the Indebtedness so Guaranteed is
permitted by this Section, (B) Guarantees by any Borrower or any other Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04, (C) Guarantees permitted under this clause (v) shall be
subordinated to the Obligations of the applicable Restricted Subsidiary to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations pursuant to the terms set out in the
Intercreditor Agreement and (D) none of the Senior Subordinated Notes shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party;

(vi) (A) Indebtedness of any member of the Restricted Group incurred to finance
the acquisition, construction, repair, replacement or improvement of any fixed
or capital assets, including Capital Lease Obligations and any Indebtedness
assumed by any member of the Restricted Group in connection with the acquisition
of any such assets or secured by a Lien on any such assets prior to the
acquisition thereof; provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction,
repair, replacement or improvement, and (B) Refinancing Indebtedness in respect
of Indebtedness incurred or assumed pursuant to clause (A) above; provided
further that at the time of incurrence thereof, the aggregate principal amount
of Indebtedness permitted by this clause (vi), together with any sale and
leaseback transaction incurred pursuant to Section 6.06, outstanding under this
clause (vi) at any time shall not exceed the greater of (x) €45,000,000 and (y)
2.50% of Consolidated Total Assets.

 

125



--------------------------------------------------------------------------------

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Effective Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an acquisition permitted by Section 6.04; provided that
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(B) Refinancing Indebtedness in respect of Indebtedness incurred or assumed, as
applicable, pursuant to clause (A) above;

(viii) other Indebtedness in an aggregate principal amount outstanding under
this clause (viii) at any time not exceeding, the greater of (x) €130,000,000
and (y) 7.00% of Consolidated Total Assets, subject to the last paragraph of
this Section 6.01(a),

(ix) Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Indebtedness outstanding in reliance on this clause (ix) shall
not exceed, at the time of incurrence thereof, the greater of (x) €85,000,000
and (y) 4.50% of Consolidated Total Assets in the aggregate;

(x) Indebtedness and obligations in respect of self-insurance and obligations in
respect of bids, tenders, trade contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), public or
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature and similar obligations or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(xi) Indebtedness in respect of Hedging Agreements permitted by Section 6.07
(including any Back to Back Arrangements);

(xii) Indebtedness in respect of any overdraft facilities, employee credit card
programs, netting services, automated clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;
provided, that with respect to any such Indebtedness that constitutes Secured
Cash Management Obligations and is incurred in reliance on this clause (xii) by
Restricted Subsidiaries that are not Loan Parties, at the time such Indebtedness
is incurred and after giving effect thereto, the Non-Guarantor Debt and
Investment Basket shall not be exceeded;

(xiii) Indebtedness in the form of deferred compensation (including
indemnification obligations, obligations in respect of purchase price
adjustments, earnouts, non-competition agreements and other contingent
arrangements) or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
acquisition or other investment permitted under this Agreement;

(xiv) Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23,
subject to the last paragraph of this Section 6.01(a); provided that the Net
Proceeds thereof are used to make the prepayments required under clause (a)(iii)
of Section 2.23;

(xv) Alternative Incremental Facility Debt, subject to the last paragraph of
this Section 6.01(a), provided that the aggregate principal amount of such
Alternative Incremental Facility Debt shall not exceed the amount permitted
under Section 2.21;

 

126



--------------------------------------------------------------------------------

(xvi) Indebtedness representing deferred compensation to directors, officers,
consultants or employees of Holdings, the Borrowers and the Restricted
Subsidiaries incurred in the ordinary course of business;

(xvii) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 6.08;

(xviii) [reserved];

(xix) Indebtedness of Restricted Subsidiaries that are not Loan Parties under
bilateral local law credit and other working capital facilities that are not
secured by the Collateral; provided that at the time such Indebtedness is
incurred under this clause (xix) and after giving effect thereto, such
incurrence shall not cause the Non-Guarantor Debt and Investment Basket to be
exceeded (without duplication of any Cash Management Financing Facilities);
provided, further that any such Indebtedness secured by a Letter of Credit
issued hereunder in a principal amount not to exceed the face amount of such
Indebtedness shall not count toward the aggregate amount permitted under this
Section 6.01(a)(xix) (including the Non-Guarantor Debt and Investment Basket);

(xx) subject to the last paragraph of this Section 6.01(a), other Indebtedness
of Holdings or any of its Restricted Subsidiaries so long as (A) after giving
thereto on a Pro Forma Basis (1) in the case of Indebtedness secured by a Lien
on the Collateral, the Consolidated Senior Secured Leverage Ratio does not
exceed 1.75 to 1.00 and (2) in the case of any Indebtedness that is unsecured,
(x) the Consolidated Total Leverage Ratio is no greater than 0.50:1.00 less than
the applicable maximum Consolidated Total Leverage Ratio set forth in
Section 6.12 and (y) the Consolidated Interest Coverage Ratio is greater than or
equal to 2.75 to 1.00, (B) the incurrence of Indebtedness pursuant to this
clause (xx) by a Restricted Subsidiary that is not a Loan Party shall not cause
the Non-Guarantor Debt and Investment Basket to be exceeded (after giving effect
thereto on a Pro Forma Basis), (C) such Indebtedness shall not mature or, in the
case of unsecured Indebtedness and Indebtedness secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations, require any
scheduled amortization or require any scheduled amortization or require
scheduled payments of principal or shall be subject to any mandatory redemption,
repurchase, repayment or sinking fund obligation, in each case, prior to the
Latest Maturity Date as of such date, and shall have a weighted average life to
maturity not shorter than the longest remaining weighted average life to
maturity of the Loans, (D) no Event of Default shall exist or shall result
therefrom (it being understood that if the proceeds of the relevant Indebtedness
will be applied to finance a Limited Condition Transaction and the Swiss
Borrower has made an LCT Election, no Event of Default shall exist and be
continuing as of the LCT Test Date) and (E) such Indebtedness has terms and
conditions that in the good faith determination of the Swiss Borrower are no
less favorable to the Swiss Borrower (when taken as a whole) to the terms and
conditions of the Loan Documents (when taken as a whole);

(xxi) Indebtedness constituting Cash Management Obligations;

(xxii) Indebtedness constituting Secured Hedging Obligations;

(xxiii) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

127



--------------------------------------------------------------------------------

(xxiv) [reserved];

(xxv) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;

(xxvi) Indebtedness incurred by any Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business or consistent with past practice, in each case, in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers’ compensation claims;

(xxvii) (x) Indebtedness in respect of obligations of any Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of any Borrower or any Restricted Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

(xxviii) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Effective Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;

(xxix) (x) tenant improvement loans and allowances in the ordinary course of
business and (y) to the extent constituting Indebtedness, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of any Borrower and any Restricted
Subsidiary;

(xxx) Indebtedness or guarantees arising from or in connection with any cross
guarantee entered into pursuant to Part 2M of the Australian Corporations Act or
any equivalent provision from time to time; and

(xxxi) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxx) above.

Without limiting any of the foregoing requirements, (A) the incurrence of
Indebtedness for borrowed money under Section 6.01(a)(ii)(B), 6.01(a)(viii),
6.01(a)(xiv), 6.01(a)(xv), 6.01(a)(xx), 6.01(a)(xxi) (to the extent constituting
Secured Cash Management Obligations), 6.01(a)(xxii) or 6.01(a)(v) (to the extent
a Guarantee of any Indebtedness is incurred pursuant to any of the foregoing)
(any such Indebtedness that is subject to and satisfies the requirements of this
paragraph, the “Specified Permitted Indebtedness”) shall be subject to the
additional requirements that the holders of, or an agent, trustee or note agent
acting on behalf of the holders of, such Indebtedness (other than Indebtedness
incurred as an additional Class

 

128



--------------------------------------------------------------------------------

hereunder) shall have become party to the Intercreditor Agreement if such
Indebtedness is (1) secured by the Collateral on a pari passu basis with or
junior basis to the Liens on the Collateral securing the Obligations or (2) the
principal amount of such indebtedness, together with the aggregate principal
amount of other Indebtedness for borrowed money (other than Indebtedness for
borrowed money secured by the Collateral) incurred and outstanding under such
sections and not subject to the Intercreditor Agreement would exceed at the time
incurred €75,000,000 and (B) any such Indebtedness (x) incurred under
Section 6.01(a)(ii)(B) in the form of senior unsecured notes shall be incurred
only by Holdings, U.S. HoldCo 1, U.S. HoldCo 2 or by LuxCo 1, (y) in the form of
additional Tranche B Term Loans will be incurred only by the Lux Borrower or the
U.S. Co-Borrower and (z) in the form of additional Tranche A Term Loans or
Revolving Commitments will be incurred only by the Swiss Borrower.

(b) For purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness at any time, whether at the time of Incurrence or
upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories (other than
ratio-based baskets) of Section 6.01(a), Holdings, any Borrower and the
Restricted Subsidiaries shall, in their sole discretion, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness solely between and among such categories and in each case, that
would be permitted to be incurred in reliance on the applicable exception as of
the date of such reclassification; provided that Indebtedness incurred hereunder
shall only be classified as incurred under Section 6.01(a)(i) and the Senior
Subordinated Notes shall only be classified as incurred under
Section 6.01(a)(ii)(A). Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount, the
payment of interest or dividends in the form of additional Indebtedness with the
same terms, the payment of dividends on Disqualified Equity Interests in the
form of additional shares of Disqualified Equity Interests of the same class,
the accretion of liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an Incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this covenant. Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this covenant.

(c) For purposes of determining compliance with any Euro-denominated restriction
on the Incurrence of Indebtedness, the Euro Equivalent of principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred (at the
Borrowers’ election), in the case of revolving credit debt; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Euro-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Euro-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced (plus the aggregate
amount of premiums (including reasonable tender premiums), defeasance costs and
fees, discounts and expenses in connection therewith).

(d) For purposes of this Section 6.01 (including in respect of ratio-based
baskets), notes or loans incurred by LuxCo 1 shall be deemed unsecured if they
are secured only by the HY Proceeds Loan and the Equity Interests in LuxCo 2
held by LuxCo 1.

 

129



--------------------------------------------------------------------------------

SECTION 6.02. Liens. (a) Neither Holdings nor any Borrower will, nor will
Holdings or any Borrower permit any of the Restricted Subsidiaries to, create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of any Borrower or any Restricted Subsidiary
existing on the Effective Date and to the extent securing Indebtedness or
obligations (other than intercompany Indebtedness or obligations) having a
principal amount in excess of €5,000,000 individually or €10,000,000 in the
aggregate as set forth in Schedule 6.02; provided that (A) such Lien shall not
apply to any other asset of any Borrower or any Restricted Subsidiary (other
than assets financed by the same financing source in the ordinary course of
business) and (B) such Lien shall secure only those obligations that it secures
on the Effective Date and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals,
replacements and refinancings does not exceed the principal amount of the
obligations being extended, renewed, replaced or refinanced or, in the case of
any such obligations constituting Indebtedness, that are permitted under
Section 6.01(a)(iii) as Refinancing Indebtedness in respect thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by any
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Effective Date prior
to the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of Holdings, any Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source in the ordinary course of
business and (y) in the case of any such merger or consolidation, the assets of
any special purpose merger Subsidiary that is a party thereto) and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(a)(vii) as
Refinancing Indebtedness in respect thereof;

(v) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved (including any such assets made the subject of a Capital Lease
Obligation incurred) by any Borrower or any Restricted Subsidiary; provided that
(A) such Liens secure Indebtedness incurred to finance such acquisition,
construction, repair, replacement or improvement and permitted by clause (vi)(A)
of Section 6.01(a) or any Refinancing Indebtedness in respect thereof permitted
by clause (vi)(B) of Section 6.01(a), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 270 days after such acquisition
or the completion of such construction, repair, replacement or improvement
(provided that this clause (B) shall not apply to any Refinancing Indebtedness
permitted by clause (vi)(B) of Section 6.01(a) or any Lien securing such
Refinancing Indebtedness), (C) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, repairing, replacing or improving such
fixed or capital asset and in any event, the aggregate principal amount of such
Indebtedness does not exceed the amount permitted under the second proviso of
Section 6.01(a)(vi) at any time outstanding and (D) such Liens shall not apply
to any other property or assets of any Borrower or any Restricted Subsidiary
(except assets financed by the same financing source in the ordinary course of
business);

 

130



--------------------------------------------------------------------------------

(vi) customary rights and restrictions contained in agreements relating to such
sale or transfer pending the completion thereof in connection with the sale or
transfer of any Equity Interests or other assets in a transaction permitted
under Section 6.05;

(vii) any encumbrance or restriction (including put and call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Equity
Interests of any (A) Restricted Subsidiary that is not a wholly owned Subsidiary
or (B) joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(viii) Liens on any cash advances or cash earnest money deposits, escrow
arrangements or similar arrangements made by any Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for an
acquisition or other transaction permitted hereunder;

(ix) Liens on Collateral securing any Permitted Second Priority Refinancing Debt
or Alternative Incremental Facility Debt; provided that such Liens are subject
to the terms of the Intercreditor Agreement;

(x) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(xi) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
outstanding under this clause (xi) at any time does not exceed the greater of
(x) €130,000,000 and (y) 7.00% of Consolidated Total Assets;

(xii) Liens securing Indebtedness incurred as secured Indebtedness under
Section 6.01(a)(xv) or (xx);

(xiii) Liens on HY Proceeds Loan and Equity Interests in LuxCo 2 held by LuxCo 1
securing the Senior Subordinated Notes, any Additional Senior Subordinated Notes
or any Refinancing Indebtedness of Senior Subordinated Notes or any Additional
Senior Subordinated Notes;

(xiv) Liens that are deemed security interests under the Australian PPSA that do
not, in substance, secure payment or performance of an obligation;

(xv) Liens on property or other assets of any Restricted Subsidiary that is not
a Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Loan Party, in each case permitted
under Section 6.01(a);

(xvi) Liens on the Collateral securing Secured Cash Management Obligations and
Secured Hedging Obligations; provided that such Liens are subject to the terms
of the Intercreditor Agreement;

(xvii) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

 

131



--------------------------------------------------------------------------------

(xviii) Liens on Equity Interests of any joint venture or Unrestricted
Subsidiary (a) securing obligations of such joint venture or Unrestricted
Subsidiary or (b) pursuant to the relevant joint venture agreement or
arrangement;

(xix) Liens on cash, Permitted Investments or other marketable securities
securing (A) letters of credit of any Loan Party that are cash collateralized on
the Effective Date in an amount of cash, Permitted Investments or other
marketable securities with a fair market value of up to 105% of the face amount
of such letters of credit being secured or (B) letters of credit and other
credit support obligations in the ordinary course of business; and

(xx) any Liens on cash or deposits granted in favor of any Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
other obligations in respect of Letters of Credit, in each case as contemplated
by this Agreement;

provided that the expansion of Liens by virtue of accretion or amortization of
original issue discount, the payment of dividends in the form of Indebtedness,
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 6.02. For purposes of
determining compliance with this Section 6.02, (x) a Lien need not be incurred
solely by reference to one category of Liens described in this Section 6.02 but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of such categories hereof (other than ratio-based baskets, if any), Holdings,
the Borrowers and the Restricted Subsidiaries shall, in their sole discretion,
classify or reclassify such Lien (or any portion thereof) solely between and
among such categories and, in each case, that would be permitted to be incurred
in reliance on the applicable exception as of the date of such reclassification.

Notwithstanding the foregoing, neither Holdings nor any Borrower will, nor will
they permit any of their Restricted Subsidiaries that are Loan Parties to suffer
to exist any Lien on Material Real Property with a Fair Market Value of Less
than €40,000,000 to secure Indebtedness for borrowed money without equally and
ratably securing the Obligations hereunder for so long as such Indebtedness for
borrowed money shall be so secured.

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor any Borrower will,
nor will they permit any of their Restricted Subsidiaries (including, without
limitation, any Intermediate Holdco) to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, divide, or otherwise dispose of all or substantially
all of its properties and assets to any Person or group of Persons (which, for
the avoidance of doubt, shall not restrict the change in organizational form),
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

(i) any Restricted Subsidiary may merge into or consolidate with (A) any
Borrower so long as such Borrower shall be the continuing or surviving Person
(and continues to be organized under the laws of the same jurisdiction), (B) any
Restricted Subsidiary that is an Intermediate Holdco so long as the continuing
or surviving Person is also an Intermediate Holdco and (C) any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary and, if any party to such merger or consolidation is a Loan Party,
either (x) the continuing or surviving entity is a Loan Party or (y) the
acquisition of such Loan Party by such continuing or surviving Person is
otherwise permitted under 6.04; provided, that, after giving effect to any such
activities under this Section 6.03(a)(i), the Loan Parties are in compliance
with the Collateral and Guarantee Requirement in Sections 5.12 and 5.13;

 

132



--------------------------------------------------------------------------------

(ii) [reserved];

(iii) any Restricted Subsidiary that is neither an Intermediate Holdco nor a
Borrower may liquidate or dissolve if Holdings or the Swiss Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the business of the Restricted Group and is not materially disadvantageous to
the Lenders; provided that any such merger or consolidation involving a Person
that is not a wholly owned Restricted Subsidiary immediately prior to such
merger or consolidation shall not be permitted unless it is also permitted by
Section 6.04;

(iv) any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect an Investment
permitted pursuant to Section 6.04 or a disposition permitted pursuant to
Section 6.05; and

(v) so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, Holdings may merge or consolidate with (or Dispose of
all or substantially all of its assets to) any other Person; provided that
(A) Holdings shall be the continuing or surviving Person or (B) if (x) the
Person formed by or surviving any such merger or consolidation is not Holdings,
(y) Holdings is not the Person into which Holdings has been liquidated or (z) in
connection with a Disposition of all or substantially all of Holdings’s assets,
the Person that is the transferee of such assets is not Holdings (any such
Person, a “Successor Holdings”), (1) the Successor Holdings shall be an entity
organized or existing under the laws of the Cayman Islands, the Kingdom of the
Netherlands, the United States, Luxembourg, Jersey, Ireland or England and Wales
or any other jurisdiction reasonably consented to by the Administrative Agent
(each a “Specified Jurisdiction”); provided further that if Successor Holdings
shall as a result of such merger, consolidation or Disposition pursuant to this
clause (B) become an entity organized or existing in any Specified Jurisdiction,
then Successor Holdings will still be required to be such a Guarantor and
grantor, with such changes to the Collateral and Guarantee Requirement and
Guarantee and Security Principles as reasonably agreed between the Borrowers and
the Administrative Agent, (2) the Successor Holdings shall expressly assume all
the obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement, amendment or restatement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (3) if reasonably requested by the Administrative Agent, the Swiss Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement, amendment or restatement to this Agreement or any Loan Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Holdings, will succeed to, and be substituted for,
Holdings under this Agreement and the original Holdings will be released.

(b) The Borrowers, Holdings and the Restricted Subsidiaries, taken as a whole,
will not engage to any material extent in any business other than businesses of
the type to be conducted by the Borrowers, Holdings and the Restricted
Subsidiaries as described in the Form 10 if as a result thereof the business
conducted by the Borrowers, Holdings and the Restricted Subsidiaries, taken as a
whole, would be substantially different from the business conducted by the
Borrowers, Holdings and the Restricted Subsidiaries, taken as a whole, on the
Effective Date; provided that businesses reasonably related, incidental or
ancillary thereto to the business conducted by the Borrowers, Holdings and the
Restricted Subsidiaries, taken as a whole, on the Effective Date or reasonable
extensions thereof shall be permitted hereunder.

 

133



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor any Borrower will, nor will they permit any Restricted Subsidiary
to, make any Investment, except:

(a) Permitted Investments and cash;

(b) investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary if, after giving effect thereto on a Pro Forma Basis, the Borrowers
would be in compliance with Sections 6.12 and 6.13; provided that the aggregate
amount of cash consideration paid in respect of such investments (including in
the form of loans or advances made to Restricted Subsidiaries that are not Loan
Parties) by Loan Parties involving the acquisition of Restricted Subsidiaries
that do not become Loan Parties outstanding under this clause (b) at any time
shall not exceed the greater of (i) €100,000,000 and (ii) 5.50% of Consolidated
Total Assets (provided, that to the extent such Restricted Subsidiaries do
become Loan Parties, the aggregate amount outstanding in reliance on this clause
(b) shall be reduced by the amount initially utilized);

(c) [reserved];

(d) Investments existing on the Effective Date and to the extent having a
principal amount in excess of €5,000,000 individually or €10,000,000 in the
aggregate (other than with respect to intercompany Investments) set forth on
Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof;

(e) Investments by Holdings in the Borrowers and by Holdings, the Borrowers and
the Restricted Subsidiaries in Equity Interests of their respective
Subsidiaries; provided that (i) any such Equity Interests held by a Loan Party
in any other Loan Party shall be pledged to the extent required by the
definition of the term “Collateral and Guarantee Requirement” and (ii) the
making of such Investment by any Loan Party in any Restricted Subsidiary that is
not a Loan Party shall not, at the time such Investment is made and after giving
effect thereto, cause the Non-Guarantor Debt and Investment Basket to be
exceeded, provided that if any such investment under this subclause (ii) is made
for the purpose of making an investment, loan or advance permitted under clause
(u) of this Section, the amount available under this clause (e) shall not be
reduced by the amount of any such investment, loan or advance which reduces the
basket under clause (u) of this Section;

(f) loans or advances made by Holdings or any Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to any Borrower or any other
Restricted Subsidiary; provided that (i) any such loans and advances made by a
Loan Party shall be evidenced, on and after the Effective Date, by the Global
Intercompany Note or other promissory notes reasonably acceptable to the
Administrative Agent and (ii) the outstanding amount of such loans and advances
made by Loan Parties to Restricted Subsidiaries that are not Loan Parties at the
time such loans or advances are made, and after giving effect thereto, shall not
cause the Non-Guarantor Debt and Investment Basket to be exceeded, provided that
any intercompany loans or advances made by any Loan Party to any Restricted
Subsidiary that is not a Loan Party using the proceeds of intercompany loans or
advances received from Restricted Subsidiaries that are not Loan Parties no more
than 120 days prior to making such intercompany loan or advance shall not be
taken into account in the calculation of any restriction or basket set forth in
this subclause (ii) (including the Non-Guarantor Debt and Investment Basket);
provided further that if any such loan or advance

 

134



--------------------------------------------------------------------------------

under this subclause (ii) is made for the purpose of making an investment, loan
or advance permitted under clause (u) of this Section, the amount available
under this clause (f) shall not be reduced by the amount of any such investment,
loan or advance which reduces the basket under clause (u) of this Section,
provided further that any loan or advance made by any Loan Party to a Restricted
Subsidiary that is not a Loan Party, for the purposes of calculating usage under
this subclause (ii) and the Non-Guarantor Debt and Investment Basket, shall be
reduced euro-for-euro (or other applicable currency) by any amounts owed by such
Loan Party to such Restricted Subsidiary that is not a Loan Party;

(g) Guarantees by Holdings, the Borrower or any Restricted Subsidiary in respect
of Indebtedness permitted under Section 6.01 and in respect of other obligations
not otherwise contemplated by this Section 6.04, in each case of Holdings, any
Borrower or any Restricted Subsidiary; provided that any such Guarantees of
Indebtedness and such other obligations, in each case of Restricted Subsidiaries
that are not Loan Parties by any Loan Party shall not, at the time any such
Guarantee is provided and after giving effect thereto, cause the Non-Guarantor
Debt and Investment Basket to be exceeded;

(h) loans or advances to directors, officers, consultants or employees of
Holdings, any Borrower or any Restricted Subsidiary made in the ordinary course
of business of Holdings, such Borrower or such Restricted Subsidiary, as
applicable, not exceeding €10,000,000 in the aggregate outstanding at any time
(determined without regard to any write-downs or write-offs of such loans or
advances);

(i) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of Holdings, any
Borrower or any Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;

(j) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment, in each case in the ordinary
course of business;

(k) investments in the form of Hedging Agreements permitted by Section 6.07
(including any Back to Back Arrangements);

(l) investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with any Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;

(m) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(n) investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(o) investments that result solely from the receipt by Holdings, any Borrower or
any Restricted Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

 

135



--------------------------------------------------------------------------------

(p) receivables or other trade payables owing to a Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as any Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(q) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than Holdings, the Borrowers and Restricted Subsidiaries that
are wholly owned Restricted Subsidiaries;

(r) Investments in the form of letters of credit, bank guarantees, performance
bonds or similar instruments or other creditor support or reimbursement
obligations made in the ordinary course of business by Holdings or any Borrower
on behalf of any Restricted Subsidiary and made by any Restricted Subsidiary on
behalf of any Borrower or any other Restricted Subsidiary; provided that at the
time such letters of credit, bank guarantees, performance bonds or similar
instruments or other creditor support or reimbursement obligations are made by
Loan Parties on behalf of Restricted Subsidiaries that are not Loan Parties
pursuant to this clause (r), and after giving effect thereto, such obligations
shall not cause the Non-Guarantor Debt and Investment Basket to be exceeded;

(s) Guarantees by Holdings, any Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) [reserved]; and

(u) other Investments by any Borrower or any Restricted Subsidiary (and loans
and advances by Holdings) in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments (and the principal amount of any Indebtedness that is assumed or
otherwise incurred in connection with such Investment), outstanding under this
clause (u) at any time in an aggregate amount not exceeding the sum of (i) (x)
the greater of €85,000,000 and (y) 4.50% of Consolidated Total Assets plus
(ii) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Available Amount at such time in the aggregate for
all such investments made or committed to be made from and after the Effective
Date plus an amount equal to any returns of capital or sale proceeds actually
received in cash in respect of any such Investments (which amount shall not
exceed the amount of such Investment valued at cost at the time such investment
was made);

(v) Investments consisting of (i) extensions of trade credit and accommodation
guarantees in the ordinary course of business and (ii) loans and advances to
customers; provided that the aggregate principal amount of such loans and
advances outstanding under this clause (ii) at any time shall not exceed
€10,000,000;

(w) Investments on or prior to the Effective Date in connection with the
Transactions (or, if after the Effective Date, as reflected in the Tax Steps
Plan);

(x) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

 

136



--------------------------------------------------------------------------------

(y) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) in the form of
trade accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(z) non-cash Investments in connection with tax planning and reorganization
activities; provided that, after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(aa) customary Investments in connection with Permitted Receivables Facilities;

(bb) Investments in joint ventures and Unrestricted Subsidiaries; provided that
at the time of any such Investment on a Pro Forma Basis, the aggregate amount at
any time outstanding of all such Investments made in reliance on this clause
(bb) shall not exceed the greater of €25,000,000 and 1.50% of Consolidated Total
Assets;

(cc) Investments in the form of loans or advances made to distributors and
suppliers in the ordinary course of business; and

(dd) to the extent they constitute Investments, guaranties in the ordinary
course of business of the obligations of suppliers, customers, franchisees,
lessors and licensees of any Borrower and any Restricted Subsidiary.

For purposes of this Section 6.04, if any Investment (or a portion thereof)
would be permitted pursuant to one or more of the provisions described above
and/or one or more of the exceptions contained in this Section 6.04 (other than
ratio-based baskets, if any), Holdings, the Borrowers and the Restricted
Subsidiaries may divide and classify such Investment (or a portion thereof) in
any manner that complies with this covenant and may later divide and reclassify
any such Investment so long as the Investment (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

SECTION 6.05. Asset Sales. Neither Holdings nor any Borrower will, nor will they
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset (other than assets sold, transferred, leased or otherwise disposed
of in a single transaction or a series of related transactions with a fair
market value of €20,000,000 or less), including any Equity Interest owned by it,
nor will Holdings or any Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to a
Borrower or another Restricted Subsidiary), except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
obsolete, damaged, worn out or surplus equipment, (iii) property no longer used
or useful in the conduct of the business of the applicable Borrower and the
Restricted Subsidiaries (including intellectual property), (iv) immaterial
assets and (v) cash and Permitted Investments, in each case in the ordinary
course of business;

(b) sales, transfers, leases and other dispositions to a Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Sections 6.04 and 6.09;

 

137



--------------------------------------------------------------------------------

(c) sales, transfers and other dispositions or forgiveness of accounts
receivable in connection with the compromise, settlement or collection thereof
not as part of any accounts receivables financing transaction (including sales
to factors or other third parties);

(d) (i) sales, transfers, leases and other dispositions of assets to the extent
that such assets constitute an investment permitted by clause (j), (l) or (n) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Restricted Subsidiary, unless all Equity Interests in such Restricted
Subsidiary (other than directors’ qualifying shares) are sold) and (ii) sales,
transfers, and other dispositions of the Equity Interests of a Restricted
Subsidiary by a Borrower or a Restricted Subsidiary to the extent such sale,
transfer or other disposition would be permissible as an Investment in a
Restricted Subsidiary permitted by Section 6.04(e) or (u);

(e) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of Holdings, any
Borrower or any Restricted Subsidiary;

(f) non-exclusive licenses or sublicenses of IP Rights granted in the ordinary
course of business or other licenses or sublicenses of IP Rights granted in the
ordinary course of business that do not materially interfere with the business
of Holdings, any Borrower or any Restricted Subsidiary;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, and transfers of property arising from foreclosure or similar action with
regard to, any asset of Holdings, any Borrower or any Restricted Subsidiary;

(h) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(i) dispositions permitted by Section 6.08;

(j) dispositions set forth on Schedule 6.05;

(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance upon this clause (k) shall not exceed (A) in any fiscal year, 15% of
Consolidated Total Assets as of the fiscal year most recently ended prior to
such sale, transfer, lease or other disposition and (B) during the term of this
Agreement, 40% of Consolidated Total Assets as of the fiscal year most recently
ended prior to such sale, transfer, lease or other disposition and (ii) no Event
of Default has occurred and is continuing or would result therefrom;

(l) sales, transfers or other dispositions of accounts receivable in connection
with Permitted Receivables Facilities;

(m) [reserved];

 

138



--------------------------------------------------------------------------------

(n) sales, transfers or other dispositions of any assets (including Equity
Interests) (A) acquired in connection with any acquisition or other investment
permitted under Section 6.04, which assets are not used or useful to the core or
principal business of the Swiss Borrower and the Restricted Subsidiaries and/or
(B) made to obtain the approval of any applicable antitrust authority in
connection with an acquisition permitted under Section 6.04; and

(o) sales, transfers or other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a)(iii), (a)(iv) and (b)) for a
purchase price in excess of €25,000,000 shall be made for fair value (as
determined in good faith by the Swiss Borrower), and at least 75% of the
consideration from all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (d), (g) or (h)) since the
Effective Date, on a cumulative basis, is in the form of cash or Permitted
Investments; provided further that (i) any consideration in the form of
Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
such Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrowers and all the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing shall be
deemed to be cash consideration in an amount equal to the liabilities so assumed
and (iii) any Designated Non-Cash Consideration received by such Borrower or
such Subsidiary in respect of such sale, transfer, lease or other disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not in excess of €45,000,000 at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration.

SECTION 6.06. Sale and Leaseback Transactions. Neither any Borrower will, nor
will Holdings permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
any Borrower or any Restricted Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset; provided
that, if such sale and leaseback results in a Capital Lease Obligation, such
Capital Lease Obligation is permitted by Section 6.01(a)(vi) and any Lien made
the subject of such Capital Lease Obligation is permitted by Section 6.02(a)(v).

SECTION 6.07. Hedging Agreements. Neither Holdings nor any Borrower shall, nor
shall they permit any Restricted Subsidiary to, enter into any Hedging Agreement
other than Hedging Agreements (including any Back to Back Arrangements) entered
into in the ordinary course of business and not for speculative purposes.

 

 

139



--------------------------------------------------------------------------------

SECTION 6.08. Restricted Payments; Certain Payments of Junior Indebtedness. (a)
Neither Holdings nor any Borrower will, nor will they permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

(i) Holdings and/or any Restricted Subsidiary may make the Effective Date
Repayment and the Post-Effective Date Repayment;

(ii) any Borrower and any Restricted Subsidiary may declare and pay dividends or
make other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests;

(iii) U.S. HoldCo 2 may make payments pursuant to and required under the
Indemnity Agreement not exceeding the Euro equivalent of $175,000,000 (as
determined based on a currency exchange rate in effect on the Effective Date)
during any calendar year (provided that to the extent Cash True-Up Payments (as
defined in the Indemnity Agreement in effect as of the Effective Date) in
respect of a calendar year are payable on the True-Up Payment Date (as defined
in the Indemnity Agreement in effect on the Effective Date) occurring in the
immediately succeeding calendar year, in each case excluding any amounts
resulting from a late payment fee or a Payment Deferral (as defined in the
Indemnity Agreement in effect as of the Effective Date), such Cash True-Up
Payments shall count against the $175,000,000 Euro equivalent basket (as
determined based on a currency exchange rate in effect on the Effective Date)
for such prior calendar year as if it had been made on December 31 of such prior
calendar year); provided that U.S. HoldCo 2 may only make Restricted Payments
under this clause (iii) if (x) no Event of Default pursuant to Section 7.01(a),
(b), (h) or (i) has occurred and is continuing (or would result therefrom) and
(y) after giving effect thereto on a Pro Forma Basis, Holdings would be in
compliance with Sections 6.12 and 6.13;

(iv) Holdings may declare and pay dividends with respect to its Equity Interests
payable solely in shares of Qualified Equity Interests or Disqualified Equity
Interests permitted hereunder;

(v) Holdings may make Restricted Payments, not exceeding the greater of (A)
€25,000,000 and (B) 1.50% of Consolidated Total Assets (with unused amounts
being carried over to the succeeding fiscal years, subject to an aggregate cap
of up to €50,000,000 in any fiscal year under this clause (v)) during any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans approved by Holdings’s board of directors for directors, officers,
consultants or employees of Holdings, the Borrowers and the Restricted
Subsidiaries;

(vi) [reserved];

(vii) [reserved];

(viii) Holdings may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in Holdings in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Holdings;

(ix) Holdings may repurchase Equity Interests upon the exercise of stock options
if such Equity Interests represent a portion of the exercise price of such stock
options (and related redemption or cancellation of shares for payment of taxes
or other amounts relating to the exercise under such stock option or other
benefit plans);

 

140



--------------------------------------------------------------------------------

(x) concurrently with any issuance of Qualified Equity Interests, Holdings may
redeem, purchase or retire any Equity Interests of Holdings using the proceeds
of, or convert or exchange any Equity Interests of Holdings for, such Qualified
Equity Interests;

(xi) Holdings’s Subsidiaries may pay dividends to Holdings concurrently with
Holdings’s payment of dividends pursuant to Section 6.08(a)(xii);

(xii) Holdings (or, to the extent made in respect of obligations owing under the
Indemnity Agreement, U.S. HoldCo 2) may declare and make Restricted Payments in
an aggregate amount not to exceed, at the time such Restricted Payments are made
and after giving effect thereto, the sum of (A) €85,000,000 plus (B) the
Available Amount at such time; provided that Holdings may only make Restricted
Payments under this clause (xii) if (w) no Event of Default has occurred and is
continuing (or would result therefrom), (x) after giving effect thereto on a Pro
Forma Basis, Holdings would be in compliance with Sections 6.12 and 6.13, (y)
there is no outstanding payment obligation under the Indemnity Documents unless
such Restricted Payment under this clause (xii) will be applied to satisfy all
or a portion of such outstanding payment obligation and (z) €42,500,000 of such
Restricted Payments made under clause (A) of this Section 6.08 are used only for
payments of Accrued Amounts for so long as the Indemnity Agreement remains
outstanding;

(xiii) for any taxable period for which (A) any Borrower and/or any Subsidiaries
of Holdings are members of a consolidated, combined or similar income tax group
for U.S. federal and/or applicable state, local or non-U.S. income or
corporation Tax purposes of which a direct or indirect parent of such Borrower
is the common parent (a “Tax Group”) or (B) the assets, income, profits or
operations of any Borrower and/or any of its Subsidiaries are otherwise
reflected on any tax return of any direct or indirect parent of any Borrower (a
“Tax Inclusion”), Restricted Payments may be made in an amount not in excess of
(A) in the case of a Tax Group, the U.S. federal, state, local or non-U.S.
income Taxes that the applicable Borrower and/or applicable Subsidiaries of
Holdings would have paid had such Borrower and/or such Subsidiaries of Holdings
been a stand-alone taxpayer (or a stand-alone group) or (B) in the case of a Tax
Inclusion, the portion of any Taxes on any such tax return for such taxable
period that is attributable to the assets, income, profits or operations of the
applicable Borrower and/or its applicable Subsidiaries, net of any credits for
any foreign Taxes allocable to such Tax Inclusion, calculated as if such parent
had claimed such credits to the full extent permissible; provided that
Restricted Payments in respect of an Unrestricted Subsidiary shall be permitted
only to the extent that cash distributions were made by such Unrestricted
Subsidiary to Holdings, such Borrower or any of its Subsidiaries for such
purpose;

(xiv) (i) any non-cash repurchases or withholdings of Equity Interests in
connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise of, or withholding
obligations with respect to, such options, warrants or similar rights (for the
avoidance of doubt, it being understood that any required withholding or similar
tax related thereto may be paid by Holdings, any Borrower or any Restricted
Subsidiary in cash), and (ii) loans or advances to officers, directors and
employees of Holdings, any Borrower or any Restricted Subsidiary in connection
with such Person’s purchase of Equity Interests of Holdings, provided that no
cash is actually advanced pursuant to this clause (ii) other than to pay taxes
due in connection with such purchase, unless immediately repaid; and

(xv) U.S. HoldCo 2 may make payments pursuant to and required under the Tax
Matters Agreement.

 

141



--------------------------------------------------------------------------------

(b) Neither Holdings nor any Borrower will, nor will they permit any Restricted
Subsidiary to, prepay, redeem, purchase or otherwise satisfy any Indebtedness
that is subordinated in right of payment to the Obligations (excluding, for the
avoidance of doubt, the Senior Subordinated Notes and any subordinated
obligations owed to Holdings or any Restricted Subsidiary) (collectively,
“Restricted Debt Payments”), except for:

(i) payments of Indebtedness created under this Agreement or any other Loan
Document;

(ii) regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01; and

(iv) payments of or in respect of Indebtedness in an amount equal to, at the
time such payments are made and after giving effect thereto, (A) the greater of
(x) €65,000,000 and (y) 3.50% of Consolidated Total Assets plus (B) the
Available Amount at such time; provided that the Borrowers may only use the
Available Amount under this clause (iv) if (x) no Default or Event of Default
shall have occurred and be continuing (or would result therefrom) and (y) after
giving effect thereto on a Pro Forma Basis, the Borrowers would be in compliance
with Sections 6.12 and 6.13.

For purposes of this Section 6.08, if any Restricted Payment (or a portion
thereof) would be permitted pursuant to one or more provisions described above
and/or one or more of the exceptions contained in this Section 6.08, Holdings,
the Borrowers and the Restricted Subsidiaries may divide and classify such
Restricted Payment (or a portion thereof) in any manner that complies with this
covenant and may later divide and reclassify (other than with respect to
ratio-based baskets, if any) any such Restricted Payment so long as the
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor any Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions involving aggregate
consideration in excess of €25,000,000 with, any of its Affiliates, except
(i) transactions that are at prices and on terms and conditions not less
favorable to such Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) transactions between
or among the Loan Parties not involving any other Affiliate, (iii) advances,
equity issuances, repurchases, retirements or other acquisitions or retirements
of Equity Interests and other Restricted Payments permitted under Section 6.08
and investments, loans and advances to Restricted Subsidiaries permitted under
Section 6.04 and any other transaction involving the Borrowers and the
Restricted Subsidiaries permitted under Section 6.03 to the extent such
transaction is between Holdings, a Borrower and one or more Restricted
Subsidiaries or between two or more Restricted Subsidiaries and Section 6.05 (to
the extent such transaction is not required to be for fair value thereunder),
(iv) the payment of reasonable fees to directors of Holdings, any Borrower or
any Restricted Subsidiary who are not employees of Holdings, any Borrower or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers,
consultants or employees of Holdings, the Borrowers or the Restricted
Subsidiaries in the ordinary course of business, (v) any issuances of securities
or other payments, awards or grants in cash, securities or

 

142



--------------------------------------------------------------------------------

otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by the Swiss Borrower’s board of directors;
(vi) employment and severance arrangements entered into in the ordinary course
of business between Holdings, any Borrower or any Restricted Subsidiary and any
employee thereof and approved by the Swiss Borrower’s board of directors; and
(vii) payments made to other Restricted Subsidiaries arising from or in
connection with any customary tax consolidation and grouping arrangements.

SECTION 6.10. Restrictive Agreements. Neither Holdings nor any Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
any Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its assets that are Collateral or required to be Collateral
to secure the Obligations or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests, to
make or repay loans or advances to any Borrower or any Restricted Subsidiary, to
Guarantee Indebtedness of any Borrower or any Restricted Subsidiary, to transfer
any of its properties or assets to any Borrower or any Restricted Subsidiary or
to grant Liens on its assets (including Equity Interests) to the Administrative
Agent; provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement, any Spin-Off Document, any other
Loan Document, any Incremental Facility Amendment, any Refinancing Facility
Agreement, any document governing any Refinancing Term Loan Indebtedness or
Refinancing Indebtedness or any document governing Alternative Incremental
Facility Debt, (B) restrictions and conditions imposed by the Senior
Subordinated Notes Documents as in effect on the Effective Date or any agreement
or document evidencing Refinancing Term Loan Indebtedness in respect of the
Senior Subordinated Notes Documents permitted under clause (ii) of
Section 6.01(a); provided that the restrictions and conditions contained in any
such agreement or document taken as a whole are not materially less favorable to
the Lenders than the restrictions and conditions imposed by the Senior
Subordinated Notes Documents, (C) in the case of any Restricted Subsidiary that
is not a wholly owned Restricted Subsidiary, restrictions and conditions imposed
by its organizational documents or any related joint venture or similar
agreements; provided that such restrictions and conditions apply only to such
Restricted Subsidiary and to the Equity Interests of such Restricted Subsidiary,
(D) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary or any assets of Holdings, any Borrower or
any Restricted Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Restricted Subsidiary or the
assets that are to be sold and, in each case, such sale is permitted hereunder,
(E) restrictions and conditions existing on the Effective Date and identified on
Schedule 6.10 (and any extension or renewal of, or any amendment, modification
or replacement of the documents set forth on such schedule that do not expand
the scope of, any such restriction or condition in any material respect), (F)
restrictions and conditions imposed by any agreement relating to Indebtedness of
any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted by clause (vii) of
Section 6.01(a) or to any restrictions in any Indebtedness of a non-Loan Party
Restricted Subsidiary permitted by clause (viii) or clause (xviii) of
Section 6.01(a), in each case if such restrictions and conditions apply only to
such Restricted Subsidiary and its subsidiaries, (G) restrictions and conditions
imposed by the Indemnity Documents as in effect on the Effective Date (and any
extension or renewal of, or any amendment, modification or replacement of the
Indemnity Documents that do not expand the scope of, any such restriction or
condition in any material respect), (H) customary prohibitions, restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility,
(I) any encumbrance or restriction under documentation governing other
Indebtedness of Holdings, any Borrower and any Restricted Subsidiaries permitted
to be incurred pursuant to Section 6.01, provided that such encumbrances or
restrictions will not materially impair (1) the Borrower’s ability to make
principal

 

143



--------------------------------------------------------------------------------

and interest payments hereunder or (2) the ability of the Loan Party to provide
any Lien upon any of its assets that are Collateral or required to be
Collateral, (J) customary provisions in leases, licenses, sublicenses and other
contracts (including non-exclusive licenses and sublicenses of intellectual
property) restricting the assignment thereof, (K) restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement to the
extent such restriction applies only to the property securing such Indebtedness,
(L) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances); (M)
customary restrictions contained in leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (N) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Borrower or any Restricted Subsidiary and (O) customary net worth provisions
contained in real property leases entered into by Subsidiaries, so long as any
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of such Borrower and its
Subsidiaries to meet their ongoing obligations; and (ii) clause (a) of the
foregoing shall not apply to (A) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (vi) of
Section 6.01(a) if such restrictions and conditions apply only to the assets
securing such Indebtedness and (B) customary provisions in leases and other
agreements restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents, Etc.

(a) Holdings will not, nor will Holdings permit any of its Restricted
Subsidiaries to, amend, modify or waive, (i) its certificate of incorporation,
bylaws or other organizational documents, (ii) any of the Senior Subordinated
Notes Documents, (iii) any of the Spin-Off Documents or (iv) the TLB Proceeds
Loan, in each case if the effect of such amendment, modification or waiver would
be materially adverse to the Lenders without the consent of the Required
Lenders, it being understood that with respect to the Indemnity Documents, any
increase in the Cap (as defined in the Indemnity Agreement), any increase in a
late fee or the imposition of any new fees or any amendments to the covenants
thereunder that permit such covenants to be more restrictive than the
corresponding covenants hereunder shall be deemed to be materially adverse to
the Lenders; provided, that in the case of any change contemplated in clause
(iii) above with respect to the Indemnity Documents that is more restrictive to
Holdings than the corresponding covenant hereunder, such change shall not be
deemed to be an adverse change if Holdings, the Swiss Borrower and the
Administrative Agent agree in writing that such change shall apply hereunder
mutatis mutandis (resulting in the Lenders receiving the same benefit of such
more restrictive covenant).

(b) The Borrowers shall not, except as expressly permitted by this Agreement,
(i) change the stated maturity of the principal of, or any installment of
interest on any TLB Proceeds Loan; (ii) reduce the rate of interest on any TLB
Proceeds Loan; (iii) change the currency for payment of any amount under any TLB
Proceeds Loan; (iv) prepay or otherwise reduce or permit the prepayment or
reduction of any TLB Proceeds Loan (save to facilitate a corresponding payment
of principal on the Loans); (v) assign or novate any TLB Proceeds Loan or any
rights or obligations under the TLB Proceeds Loan Documents (other than to
secure the Obligations); or (vi) amend, modify or alter any TLB Proceeds Loan or
TLB Proceeds Loan Document in any manner adverse to the rights of Secured
Parties in any material respect. Notwithstanding the foregoing, the TLB Proceeds
Loan may be (x) prepaid, redeemed or reduced to facilitate or otherwise
accommodate or reflect a repayment, redemption or repurchase of the applicable
outstanding Loans and (y) increased to facilitate or otherwise accommodate or
reflect an Incremental Term Loan Increase.

 

144



--------------------------------------------------------------------------------

SECTION 6.12. Consolidated Interest Coverage Ratio. Holdings will not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
Holdings, in each case for any period of four consecutive fiscal quarters of
Holdings ending on the last day of such fiscal quarter, to be less than 2.75 to
1.00.

SECTION 6.13. Consolidated Total Leverage Ratio. Holdings will not permit the
Consolidated Total Leverage Ratio for any period of four consecutive fiscal
quarters of Holdings ending on or about any date during any period set forth
below, to exceed the ratio set forth below opposite such period:

 

Fiscal Quarter Ending

  

Consolidated Total Leverage Ratio

September 30, 2018    4.25 to 1.00 December 31, 2018    4.25 to 1.00 March 31,
2019    4.25 to 1.00 June 30, 2019    4.25 to 1.00 September 30, 2019    4.00 to
1.00 December 31, 2019    4.00 to 1.00 March 31, 2020    4.00 to 1.00 June 30,
2020    4.00 to 1.00 September 30, 2020    3.75 to 1.00 December 31, 2020   
3.75 to 1.00 March 31, 2021    3.75 to 1.00 June 30, 202    3.75 to 1.00
September 30, 2021 and thereafter    3.50 to 1.00

SECTION 6.14. Changes in Fiscal Periods. Holdings will not make any change in
fiscal year; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders, to make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 6.15. Indemnity Documents. Holdings and the Borrowers will not, and will
not permit any Subsidiary to, directly or indirectly (a) Guarantee any
obligations under the Indemnity Documents unless such Guarantee is subordinated
in right of payment to the Obligations and any refinancing thereof, in each case
on terms set forth in the Indemnity Agreement and the Intercreditor Agreement in
effect as of the Effective Date or otherwise reasonably satisfactory to the
Administrative Agent), (b) create, grant, assume or suffer to exist any Lien or
other security interest that secures any obligations under the Indemnity
Documents or (c) consent to any assignment of the Indemnity Agreement that
requires prior written consent of U.S. HoldCo 2 (or any successor Payor
thereunder) under Section 4.7 of the Indemnity Agreement prior to obtaining the
written consent of the Required Lenders.

SECTION 6.16. Limitation on Activities. Notwithstanding anything contained in
this Agreement:

(a) Neither Holdings nor any Intermediate Holdco shall own or acquire any assets
or property or engage in any business activity, other than (i) the ownership of
Equity Interests in accordance with paragraph (b) below, (ii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries, (iii)

 

145



--------------------------------------------------------------------------------

activities directly relating to the offering, sale, issuance, incurrence and
servicing, purchase, redemption, amendment, exchange, refinancing or retirement
of the Obligations, the Senior Subordinated Notes or the Proceeds Loans,
(iv) activities undertaken with the purpose of fulfilling any of its other
obligations under the Indemnity Documents, the Loan Documents, the Senior
Unsecured Notes Documents or the Proceeds Loans Documents, the Hedging
Agreements and the Spin-Off Documents, in each case to which it is a party,
(v) activities directly related or reasonably incidental to the establishment
and/or maintenance of its corporate existence, including the ability to incur
fees, costs and expenses relating to such establishment and maintenance and the
acquisition, holding or disposition of assets permitted to be held by it under
this Agreement or its function as a holding company, (vi) the receipt of any
Restricted Payments to the extent permitted by Section 6.08 and the making of
Restricted Payments to the extent permitted by Section 6.08, (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(viii) providing indemnification to officers and members of the board of
directors (or similar governing body), (ix) activities incidental to the
consummation of the Transactions, (x) the creation, incurrence, assumption or
existence of any Indebtedness or other liabilities in accordance with paragraph
(b) below, and (xi) activities reasonably incidental to the businesses or
activities described in clauses (i) through (x) of this paragraph;

(b) (i) Holdings and each of the following Intermediate Holdco may only own the
following Equity Interests: (A) in the case of U.S. HoldCo 2, Equity Interests
of any Intermediate Holdco (other than, for the avoidance of doubt, Luxco 2 or
the Lux Borrower), (B) in the case of U.S. HoldCo 1, Equity Interests of any
Subsidiary, (B) in the case of LuxCo 1, Equity Interests of LuxCo 2, (C) in the
case of LuxCo 2, Equity Interests of the Lux Borrower and (D) in the case of
Holdings, Equity Interests of any Subsidiary, (ii) the only Indebtedness
pursuant to which Holdings or an Intermediate Holdco may be a creditor must be
permitted under this Agreement and subordinated to the Obligations on the terms
set forth in the Intercreditor Agreement as Intra-Group Indebtedness (as defined
in the Intercreditor Agreement) and (iii) neither Holdings nor any Intermediate
Holdco shall grant any Liens over any of its assets other than to secure the
Obligations or to facilitate the making of the Proceeds Loans or to secure
Intra-Group Indebtedness provided that such Indebtedness and Liens are subject
to the terms of the Intercreditor Agreement in each case; and

(c) (i) Holdings shall not merge, consolidate, amalgamate or otherwise combine
with or into another Person unless otherwise permitted under
Section 6.03(a)(vi); (ii) neither any Lux Intermediate HoldCo nor U.S. HoldCo 1
shall merge, consolidate, amalgamate or otherwise combine with or into another
Person; (iii) no Non-Lux Intermediate Holdco (other than U.S. HoldCo 1) shall
merge, consolidate, amalgamate or otherwise combine with or into another Person
unless the surviving or continuing Person at the time of such merger,
consolidation, amalgamation or combination with an Intermediate Holdco (other
than U.S. HoldCo 1) is organized under the laws of the same jurisdiction of such
Intermediate Holdco (or if such Intermediate Holdco is a U.S. Subsidiary, the
laws of the United States of America, any State thereof or the District of
Columbia), and (iv) no Intermediate Holdco shall sell, convey, assign, transfer,
lease or otherwise dispose of all or substantially all of its properties or
assets to any Person or group of Persons except to another Intermediate Holdco
with whom it would have merged into pursuant to the foregoing clauses of this
Section 6.16(c).

SECTION 6.17. Intragroup Transactions. In any Fiscal Quarter (as defined in the
Indemnity Agreement), unless and until all amounts due in such Fiscal Quarter in
respect of Quarterly Payments (as defined in the Indemnity Agreement), 4Q
Payments (as defined in the Indemnity Agreement), Cash True-Up Payments (as
defined in the Indemnity Agreement) and

 

146



--------------------------------------------------------------------------------

Accrued Amounts (as defined in the Indemnity Agreement) have been paid in full,
other than in the Ordinary Course of Business or transactions with a maximum
aggregate consideration not to exceed €5,000,000, neither U.S. HoldCo 2 nor its
subsidiaries (the “US HoldCo Group”) shall assume or enter into any intercompany
transactions resulting directly or indirectly in the payment of any amount by a
member of the U.S. HoldCo Group to any of Holdings or its Subsidiaries that are
not part of the U.S. HoldCo Group; provided that this Section 6.17 shall not
prohibit the making of Restricted Payments permitted pursuant to Section 6.08.

SECTION 6.18. IFRS Equity Amount. The Lux Borrower shall not permit, as of the
end of each fiscal year, the aggregate amount directly or indirectly on-lent by
the Lux Borrower (for any of its direct or indirect Subsidiaries (other than any
Swiss Entity)) to the Swiss Borrower (and its direct or indirect Subsidiaries,
where such direct or indirect Subsidiaries are organized under the laws of
Switzerland or, if different, are considered to be tax resident in Switzerland
for Swiss Withholding Tax purposes (“Verrechnungssteuer”)) (collectively, the
“Swiss Entities” and individually, a “Swiss Entity”) (including the TLB Proceeds
Loan) and outstanding at such fiscal year-end to exceed the IFRS Equity Amount
at such fiscal year-end, it being understood and agreed that such on-lending
during the year may exceed such IFRS Equity Amount so long as such practice does
not violate the abuse of law principle according to the practice of the Swiss
Federal Tax Administration.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document but without limitation of the condition in Section 4.01(d),
no provision of this Agreement or any other Loan Document shall prevent or
restrict the consummation of the Transactions, nor shall the Transactions give
rise to any Default, or constitute the utilization of any basket, under this
Agreement (including this Article VI) or any other Loan Document.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, any Borrower or any Restricted Subsidiary in this Agreement or any
other Loan Document, or in any report, certificate or financial statement
furnished pursuant to or in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed made and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days
following written notice thereof from the Administrative Agent to the Swiss
Borrower;

 

147



--------------------------------------------------------------------------------

(d) Holdings or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of Holdings or any Borrower), 5.11(a) or Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent or any Lender to the Swiss Borrower;

(f) Holdings, any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal, interest, premium or otherwise and regardless of
amount) in respect of any Material Indebtedness when and as the same shall
become due and payable (after giving effect to any applicable grace period under
the documentation representing such Material Indebtedness);

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired); the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to
(x) any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the assets securing such Indebtedness (to the extent such
sale, transfer or other disposition is not prohibited under this Agreement), or
(y) any Indebtedness that becomes due as a result of a voluntary refinancing
thereof permitted under Section 6.01 or (z) termination events or similar events
occurring under any Hedging Agreement (other than a termination event or similar
event as to which Holdings or any of its Restricted Subsidiaries is the
defaulting party) that constitutes Material Indebtedness (it being understood
that paragraph (f) of this Section 7.01 will apply to any failure to make any
payment required as a result of such termination or similar event) or (ii) any
Default under and as defined in the Indemnity Agreement as a result of a breach
of Section 2.2(k), 2.3, 2.4, 2.5, 2.10, 2.11, 2.12 or 2.15 (or any successor
section thereto) of the Indemnity Agreement;

(h) except as otherwise provided in Section 7.02, (i) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(A) liquidation, reorganization or other relief in respect of Holdings, any
Borrower or any Restricted Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, State or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (B) the appointment of
a receiver, trustee, custodian, sequestrator, conservator, liquidator,
administrative receiver, administrator, receiver and manager or similar official
for Holdings, any Borrower or any Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered, (ii) Holdings, any Borrower or any Loan Party
that is a Material Subsidiary (A) admits publicly its inability to pay its debts
as they fall due or (B) has a moratorium declared in relation to any of its
Indebtedness or (iii) the Swiss Borrower admits publicly its inability to pay
its debts as they fall due (zahlungsunfähig), suspends or threatens to suspends
making payments on any of its debts, is over indebted (überschuldet), or (A) has
initiated against it or (B) initiates: (1) bankruptcy proceedings (Konkurs), (2)
proceedings leading to a provisional

 

148



--------------------------------------------------------------------------------

or a definitive composition moratorium (provisorische oder definitive
Nachlassstundung), (3) proceedings leading to an emergency moratorium
(Notstundung), (y) proceedings for a postponement of bankruptcy pursuant to
article 725a of the Swiss Code of Obligations (Konkursaufschub) or (4) any
proceedings pursuant to article 731b of the Swiss Code of Obligations, or any
proceeding having similar effects in force at that time;

(i) except as otherwise provided in Section 7.02, Holdings, any Borrower or any
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(iv)), reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, any
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j) [reserved];

(k) one or more judgments for the payment of money in an aggregate amount in
excess of €65,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer) shall
be rendered against Holdings, any Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Holdings, any Borrower or any Restricted Subsidiary that are
material to the business and operations of Holdings, any Borrower or any
Restricted Subsidiary, taken as a whole, to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing and remain uncured, would
reasonably be expected to result in a Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except as a result of (i) permission under any
Loan Document (including the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents), (ii) the
release thereof as provided in Section 9.14, (iii) the Administrative Agent’s
failure to (A) maintain possession of any stock certificate, promissory note or
other instrument delivered to it under any Security Document or (B) file Uniform
Commercial Code continuation statements (or equivalent statements in any other
relevant jurisdiction) or (iv) as to Collateral consisting of Mortgaged
Property, to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage;

(n) any material Security Document shall cease to be, or shall be asserted by
any Loan Party not to be a legal, valid and binding obligation of any Loan Party
party thereto, except as expressly permitted hereunder or thereunder or as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14;

 

149



--------------------------------------------------------------------------------

(o) any Guarantee purported to be created under any Loan Document shall cease to
be or shall be asserted by any Loan Party not to be, in full force and effect,
except as in accordance with the terms of the Loan Documents (including a result
of the release thereof as provided in the applicable Loan Document or
Section 9.14); or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Swiss
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at such time outstanding), in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of each Borrower hereunder, shall become due and payable immediately
and (iii) require the deposit of cash collateral in respect of LC Exposure as
provided in Section 2.05(i), in each case, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Holdings and the
Swiss Borrower; and in the case of any event with respect to Holdings or any
Borrower described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
each Borrower hereunder, shall immediately and automatically become due and
payable and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and each Borrower.

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such paragraph to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in such paragraph that is not a Material Subsidiary;
provided that (i) if it is necessary to exclude more than one Restricted
Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this paragraph in
order to avoid a Default, the aggregate consolidated assets of all such excluded
Restricted Subsidiaries as of such last day may not exceed 7.5% of the
Consolidated Total Assets of Holdings, the Borrowers and the Restricted
Subsidiaries and the aggregate consolidated revenues of all such excluded
Restricted Subsidiaries for such four fiscal quarter period may not exceed 7.5%
of the consolidated revenues of Holdings, the Borrowers and the Restricted
Subsidiaries and (ii) in no circumstance shall an LuxCo 1, LuxCo 2 or the Lux
Borrower be excluded from clause (h) of (i) of Section 7.01.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment and Other Matters.

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the

 

150



--------------------------------------------------------------------------------

Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and the Issuing Banks hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or such
Issuing Bank’s behalf. Each of the Secured Parties appoints the Collateral Agent
(as defined in the Security Documents) as its representative
(vertegenwoordiger/représentant) for the purposes of Article 5 of the Belgian
financial collateral law of 15 December 2004 (as amended from time to time) (the
“Belgian Financial Collateral Act”) for the purpose of executing, perfecting,
managing and enforcing the Security Documents governed by the laws of Belgium
and falling within the scope of the Belgian Financial Collateral Act. Without
limiting the foregoing, each Lender and each Issuer hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents. In addition, the Lux Borrower, in its capacity
as TLB Proceeds Loan Creditor (as defined in the Intercreditor Agreement),
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors to serve as collateral agent for
the benefit of the TLB Proceeds Loan Creditor and any assignee thereof as a
secured party (and as the pledgee on behalf of the Secured Parties of the
collateral securing the TLB Proceeds Loan) under those Security Documents (the
“TLB Proceeds Loan Security Documents”), where the “Secured Obligations” (or
equivalent term) (as defined in such Security Documents) includes the TLB
Proceeds Loan Obligations (as defined in the Intercreditor Agreement) and
authorizes such entity to take such actions and to exercise such powers as are
delegated to the collateral agent by the terms of the TLB Proceeds Loan Security
Documents, together with such actions and powers as are reasonably incidental
thereto. All provisions of this Article VIII which relate to the Administrative
Agent acting in its capacity as collateral agent under the Loan Documents
(including, for the avoidance of doubt, all such provisions (howsoever
described) which relate to the rights, duties or obligations of, or the
indemnification or liability-limitation of, or the resignation or retirement of,
the collateral agent acting in such capacity) shall apply mutatis mutandis to
the Administrative Agent acting in its capacity as collateral agent under the
TLB Proceeds Loan Security Documents.

(b) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 

151



--------------------------------------------------------------------------------

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the United
States of America, any State thereof or the District of Columbia, any Non-U.S.
Material Jurisdiction or any Non-U.S. Designated Jurisdiction, the obligations
and liabilities of the Administrative Agent to the Secured Parties in its
capacity as trustee shall be excluded to the fullest extent permitted by
applicable law;

(iii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by such Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iv) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(c) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent. The terms “Issuing Banks”, “Lenders”, “Required Lenders”
and any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity as a Lender, Issuing
Bank or as one of the Required Lenders, as applicable. The Person serving as
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings, any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or the Issuing Banks.

(d) The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative shall not have any duty to take any discretionary action
or to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such

 

152



--------------------------------------------------------------------------------

instructed action and may refrain from acting until such clarification or
direction has been provided, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings, any Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

(e) The Administrative Agent may perform any of and all its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
respective duties and exercise their respective rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Swiss
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

153



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

(h) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Swiss Borrower’s rights to consent pursuant to and subject to
the conditions set forth in this Article, none of Holdings, any Borrower or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by Holdings, the Swiss Borrower,
a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in this Agreement or any other
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in this Agreement or any
other Loan Document, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (vi) the creation, perfection or
priority of Liens on the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by any Borrower, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the Revolving
Exposure or the component amounts thereof or any portion thereof attributable to
each Lender or Issuing Bank, or of the Weighted Average Yield, or any Exchange
Rate or Euro Equivalent.

 

154



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Successor Administrative Agent.

(a) Subject to the terms of this paragraph, the Administrative Agent may resign
from its capacity as such upon 30 days’ notice of its intent to resign to the
Lenders, the Issuing Banks and the Swiss Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Swiss Borrower (which shall not be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by Holdings
and/or the Borrowers to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed by Holdings, the Swiss
Borrower and such successor.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Swiss Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such

 

155



--------------------------------------------------------------------------------

Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duty or obligation to take any further action under any Security Document,
including any action required to maintain the perfection of any such security
interest), and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

SECTION 8.04. Acknowledgements of Lenders and Issuing Banks.

(a) Each Lender and each Issuing Bank acknowledges that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender or Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their respective Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, this Agreement and each other Loan Document and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Effective Date.

SECTION 8.05. Collateral Matters.

(a) Except (x) with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.08, (y) with respect to a Secured Party’s right to
file a proof of claim in an insolvency proceeding or (z) as provided in the
Security Documents of a Non-U.S. Loan Party, and subject to the Intercreditor
Agreement, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents and the Intercreditor Agreement may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

 

156



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations and no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement, any other Loan Document or
the Intercreditor Agreement except as expressly provided in the Intercreditor
Agreement. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such arrangement in respect of Cash Management Services or
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
the Intercreditor Agreement and agreed to be bound by the Loan Documents and the
Intercreditor Agreement as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

(c) The Secured Parties party hereto irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release or subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document and the Intercreditor Agreement to the holder of any Lien on such
property that is permitted by Section 6.02(a)(v). The Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

(d) The Secured Parties hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including by accepting some or all of the applicable Collateral
in satisfaction of some or all of such Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the

 

157



--------------------------------------------------------------------------------

acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the applicable Secured Parties pro rata with their original
interest in such Obligations and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

(e) The Lenders and the other Secured Parties party hereto hereby irrevocably
authorize and instruct the Administrative Agent to, without any further consent
of any Lender or any other Secured Party, enter into (or acknowledge and consent
to) or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify the Intercreditor Agreement; provided that the specific consent of
counterparties to any Hedging Agreement the obligations under which constitute
Secured Hedging Obligations, each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations or each
Issuing Bank shall be required for any amendment, renewal, extension,
supplement, restatement, replacement or waiver to the extent its rights and
obligations solely in its capacity as such are materially adversely affected.
The Lenders and the other Secured Parties irrevocably agree that the
Intercreditor Agreement entered into by the Administrative Agent shall be
binding on the Secured Parties, and each Lender and each of the other Secured
Parties hereby agrees that it will take no actions contrary to the provisions of
the Intercreditor Agreement. The foregoing provisions are intended as an
inducement to any provider of any Indebtedness not prohibited by Section 6.01
hereof to extend credit to the Loan Parties and such persons are intended
third-party beneficiaries of such provisions.

SECTION 8.06. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

158



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax (to the
extent fax information is provided below), as follows:

 

159



--------------------------------------------------------------------------------

(i) if to Holdings, the Swiss Borrower, the Lux Borrower or the U.S.
Co-Borrower, to it at c/o Honeywell Technologies Sàrl, Z.A. La Pièce 16, 1180
Rolle, Switzerland, Attention: Cyril Grandjean (Cyril.Grandjean@Honeywell.com),
Brendan O’Connor (Brendan.OConnor@honeywell.com);

(ii) if to the Administrative Agent in respect of Borrowings (other than the
Euro Tranche B Term Loans) and all other matters, to it at JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 500 Staton Christiana Rd, NCC 5, 1st
Floor, Newark, DE 19713-2107, Attention: Ali.Zigami@chase.com;
copy: Lauren.Mayer@jpmorgan.com; Fax Number: 302-634-4733 No.: , Email:
European.loan.operations@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, Floor 24, New York, New York 10179, Attention: Allison
Sellers (allison.sellers@jpmorgan.com);

(iii) if to the Administrative Agent in respect of Euro Tranche B Term Loans, to
it at J.P. Morgan Europe Limited, Loans Agency 25th Floor, 25 Bank Street,
Canary Wharf, London E145JP, United Kingdom, Attention of Loans Agency (Fax No.:
+44 (0)20 7777 2360 E-Fax 12016395145@tls.ldsprod.com, Email:
loan_and_agency_london@jpmorgan.com; copy: hannah.j.needham@jpmorgan.com;

(iv) if to any Issuing Bank, to it at its address or email address (or fax
number) most recently specified by it in a notice delivered to the
Administrative Agent and the Swiss Borrower (or, in the absence of any such
notice, to the address or email address (or fax number) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof); and

(v) if to any other Lender, to it at its address or email address (or fax
number) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) of this Section, shall be effective as provided in such paragraph.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, Holdings or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or may be rescinded by any such Person by notice to each other
such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as

 

160



--------------------------------------------------------------------------------

available, return e-mail or other written acknowledgment) and (ii) notices and
other communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefore; provided that, for both clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Holdings and each Borrower agree that the Administrative Agent may, but
shall not be obligated to, make any Communications by posting such Communication
on Debt Domain, IntraLinks, SyndTrak or any other electronic platform chosen by
the Administrative Agent to be its electronic transmission system (the
“Platform”).

(ii) Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Platform is secured through a
per-deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, each of the Issuing Banks, Holdings
and each of the Borrowers acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Banks, Holdings and each of the Borrowers hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution.

(iii) THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY
CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE PLATFORM EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND
IN A FINAL AND NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM THE BAD FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF AN
APPLICABLE PARTY OR ANY OF ITS RELATED PARTIES.

 

161



--------------------------------------------------------------------------------

(iv) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender or Issuing Bank (as applicable) for purposes of the Loan Documents. Each
Lender and each Issuing Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Bank’s (as applicable) email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(v) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on Holdings or any Borrower in any case shall
entitle Holdings or such Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Except as provided in Sections 2.14(b), 2.21, 2.22, 2.23 and 9.02(c), none
of this Agreement, any other Loan Document or any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Holdings, the
Swiss Borrower, the Administrative Agent and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood and
agreed that a waiver of any Default or Event of Default will not constitute an
increase in the Commitment of any Lender), (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, in each case without the written consent of each
Lender adversely affected thereby (it being understood and agreed that a waiver
of any Default or Event of Default will not constitute a reduction in the
principal amount of any Loan), (iii) postpone the scheduled maturity date of any
Loan, or the date of any scheduled payment of the principal amount of any Term
Loan under

 

162



--------------------------------------------------------------------------------

Section 2.10 or the applicable Incremental Facility Amendment or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender adversely affected thereby (it being
understood and agreed that a waiver of any Default or Event of Default will not
constitute a postponement of the scheduled maturity date of any loan, or the
date of any scheduled payment of principal, interest or fees payable hereunder),
(iv) change Section 2.18(a), Section 2.18(b), Section 2.18(c) or any other
Section hereof providing for the ratable treatment of the Lenders, in each case
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or “Majority in Interest” or any other provision of this
Agreement or any other Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or otherwise modify
any rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders, the
provisions of this Section and the definition of the term “Required Lenders” or
“Majority in Interest” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (vi) release all or substantially all of
the value of the Guarantees provided by the Loan Parties under the Security
Documents, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the Security Documents) (including any
such release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), it being understood and agreed that an amendment or other
modification of the type of obligations guaranteed under the Security Documents
shall not be deemed to be a release of any Guarantee), (vii) release all or
substantially all the Collateral from the Liens of the Security Documents
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document (including any such release by
the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood and agreed that an amendment or other modification of the type of
obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of the Security Documents), (viii)
waive any condition set forth in Section 4.01 (other than as it relates to the
payment of fees and expenses of counsel), or, in the case of any Loans made or
Letters of Credit issued on the Effective Date, Section 4.02, without the
written consent of each Lender with a Revolving Commitment and each Issuing Bank
(as applicable), (ix) change any provisions of this Agreement or any other Loan
Document in a manner that by its terms adversely affects the rights in respect
of Collateral securing the obligations owed to, or payments due to, Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class, (x) change the rights of the Tranche A Term
Lenders, the Euro Tranche B Term Lenders or the Dollar Tranche B Term Lenders to
decline mandatory prepayments as provided in Section 2.11 or the rights of any
Additional Lenders of any Class to decline mandatory prepayments of Term Loans
of such Class as provided in the applicable Incremental Facility Amendment,
without the written consent of Tranche A Term Lenders, Euro Tranche B Term
Lenders, Dollar Tranche B Term Lenders or Additional Lenders of such Class, as
applicable, holding a majority of the outstanding Tranche A Term Loans, Euro
Tranche B Term Loans, Dollar Tranche B Term Loans or Incremental Term Loans of
such Class, or (xi) change Section 6.12 or 6.13 or the definitions of
“Consolidated Interest Coverage Ratio” or “Consolidated Total Leverage Ratio (or
in each case any of the component definitions thereof), without the written
consent of the Required Revolving Lenders, the Required Tranche A Term Lenders
and the Required Tranche B Term Lenders; as applicable;

 

163



--------------------------------------------------------------------------------

provided further that (A) no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent or any
Issuing Bank without the prior written consent of the Administrative Agent or
such Issuing Bank, as applicable, (B) any waiver, amendment or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by Holdings, the Swiss Borrower and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time (provided that any change that would
directly and adversely affect a Class of Lenders hereunder shall require the
written consent of the Majority in Interest with respect to each such
Class directly and adversely affected thereby), (C) if the terms of any waiver,
amendment or other modification of this Agreement or any other Loan Document
provide that any Class of Loans (together with all accrued interest thereon and
all accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full, and the Commitments of such Class (if any) terminated,
as a condition to the effectiveness of such waiver, amendment or other
modification, then so long as the Loans of such Class (together with such
accrued interest and fees) are in fact repaid or paid in full and such
Commitments are in fact terminated, in each case prior to or substantially
simultaneously with the effectiveness of such amendment, then such Loans and
Commitments shall not be included in the determination of the Required Lenders
with respect to such amendment and (D) no amendment, waiver or other
modification of Section 1.12 of this Agreement may be effected without the
written consent of all Restricted Credit Parties. Notwithstanding any of the
foregoing, (1) no consent with respect to any waiver, amendment or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any waiver, amendment or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such waiver, amendment or other modification, (2) any provision of
this Agreement, any other Loan Document or the Intercreditor Agreement may be
amended by an agreement in writing entered into by the Swiss Borrower and the
Administrative Agent (i) to cure any ambiguity, omission, mistake, defect or
inconsistency, (ii) to comply with local law or advice of local counsel,
(iii) to cause any guarantee, collateral security document (including Mortgages)
or other document to be consistent with this Agreement, the other Loan Documents
and the Intercreditor Agreement or (iv) to give effect to the provisions of
Section 2.14(b) and (3) this Agreement may be amended to provide for Incremental
Extensions of Credit in the manner contemplated by Section 2.21, the extension
of the Maturity Date as provided in Section 2.22 and the incurrence of
Refinancing Commitments and Refinancing Loans as provided in Section 2.23, in
each case without any additional consents.

(c) In connection with any Proposed Change requiring the consent of all Lenders
or all affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (iv) of paragraph (b) of this Section, the consent of a
Majority in Interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Swiss Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the Administrative Agent is not
such Non-Consenting Lender, the Swiss Borrower shall

 

164



--------------------------------------------------------------------------------

have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, each Issuing Bank), which consent shall
not unreasonably be withheld or delayed, (ii) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including, if applicable,
the prepayment fee pursuant to Section 2.11(h) (with such assignment being
deemed to be an optional prepayment for purposes of determining the
applicability of such Section) from the assignee (in the case of such principal
and accrued interest and fees (other than any fee payable pursuant to
Section 2.11(h)) or the applicable Borrower (in the case of all other amounts
(including any amount payable pursuant to Section 2.11(h), (iii) the applicable
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected. Any assignment required pursuant to this
Section 9.02(c) may be effected pursuant to an Assignment and Assumption
executed by the applicable Borrower, the Administrative Agent and the assignee,
and the Lender required to make such assignment shall not be required to be a
party to such Assignment and Assumption.

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement or
any Security Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

(e) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Holdings and the Borrowers
shall pay, (i) all reasonable, documented and invoiced out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents and their respective Affiliates (without duplication),
including the reasonable fees and documented charges and disbursements of a
single primary counsel and to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each appropriate
jurisdiction, in connection with the structuring, arrangement and syndication of
the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, as well as the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
waiver, amendments or modifications of the provisions hereof or thereof,
(ii) all reasonable, documented and invoiced out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank, any Lender or any Arranger,
including the reasonable, documented and invoiced fees, charges and
disbursements of counsel for any of the foregoing, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

165



--------------------------------------------------------------------------------

(b) Holdings and the Borrowers shall indemnify the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if reasonably necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Indemnitees, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Swiss Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected Indemnitee and, if reasonably necessary, of another firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected
Indemnitee)), incurred by or asserted against such Indemnitees arising out of,
in connection with or as a result of any actual or prospective claim,
litigation, investigation or proceeding relating to (i) the structuring,
arrangement and syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, any Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
any Borrower or any Subsidiary, in each case, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, liabilities or related expenses to the extent they are
found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the bad faith, willful misconduct or
gross negligence of such Indemnitee, (B) a claim brought by Holdings, any
Borrower or any Subsidiary against such Indemnitee for material breach of such
Indemnitee’s obligations under this Agreement or any other Loan Document or
(C) a proceeding that does not involve an act or omission by Holdings, any
Borrower or any of their respective Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent or any other agent or any Arranger in its
capacity or in fulfilling its roles as an agent or arranger hereunder or any
similar role with respect to the Indebtedness incurred or to be incurred
hereunder). This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that Holdings and each Borrower fail to indefeasibly pay any
amount required to be paid by them under paragraph (a) or (b) of this Section to
the Administrative Agent, any Issuing Bank or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or such
Related Party, as applicable, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood and agreed that any Borrower’s failure
to pay any such amount shall not relieve such Borrower of any default in the
payment thereof); provided that the unreimbursed expense or

 

166



--------------------------------------------------------------------------------

indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or asserted against the Administrative Agent or such Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or any Issuing Bank in connection
with such capacity; provided further that, with respect to such unpaid amounts
owed to any Issuing Bank in its capacity as such, or to any Related Party of any
of the foregoing acting for any Issuing Bank in connection with such capacity,
only the Revolving Lenders shall be required to pay such unpaid amounts. For
purposes of this Section, a Lender’s “pro rata share” shall be determined by its
share of the sum of the total Revolving Exposure, unused Revolving Commitments
and, except for purposes of the second proviso of the immediately preceding
sentence, the outstanding Term Loans and unused Term Commitments, in each case
at that time. The obligations of the Lenders under this paragraph are subject to
the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to the
Lenders’ obligations under this paragraph).

(d) To the fullest extent permitted by applicable law, (i) neither Holdings nor
any Borrower shall assert, or permit any of their respective Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
such damages are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, willful misconduct
or gross negligence of any Indemnitee or Related Party of any Indemnitee or
(ii) neither any Indemnitee nor any other party to this Agreement or any other
Loan Document shall be liable for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of, this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that nothing in
this clause (ii) shall limit the expense reimbursement and indemnification
obligations of Holdings and each Borrower set forth in paragraphs (a) and (b) of
this Section 9.03.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) neither Holdings nor any Borrower may assign, delegate or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment,
delegation or transfer by Holdings or a Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the Related Parties of any of the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its

 

167



--------------------------------------------------------------------------------

Commitment and the Loans at the time owing to it) with the prior written consent
of (A) the Swiss Borrower (in the case of the Revolving Commitments, the
Revolving Loans, the Tranche A Term Commitment and the Tranche A Term Loans,
such consent not to be unreasonably withheld or delayed (it being understood
that the Swiss Borrower withholding such consent for reasons related to the 10
Non-Bank Rule or the 20 Non-Bank Rule shall be deemed reasonable)) or the Lux
Borrower (in the case of the Tranche B Term Commitments and Tranche B Term
Loans, such consent not to be unreasonably withheld or delayed); provided that
no consent of any Borrower shall be required (1) with respect to (x) Tranche B
Term Commitments or Tranche B Term Loans, for an assignment and delegation to a
Tranche B Term Lender, an Affiliate of a Lender or an Approved Fund and
(y) Tranche A Term Commitments and Tranche A Term Loans, for an assignment and
delegation to a Tranche A Term Lender (provided that no consent of the Swiss
Borrower shall be required for (I) Goldman Sachs Bank USA to assign its
Commitments and Loans to Goldman Sachs Lending Partners LLC to the extent that
Goldman Sachs Lending Partners LLC is a Qualifying Bank, (II) Citibank N.A. to
assign its Commitments and Loans to Citibank Europe plc, a Qualifying Bank with
a banking license from the Central Bank of Ireland and (III) a Lender to assign
its Commitments and Loans to any of its Affiliates to the extent that such
Affiliate is a Qualifying Bank) and (2) if an Event of Default of the type set
forth in Section 7.01(a), (b), (h) or (i) has occurred and is continuing, for
any other assignment and delegation; provided further that the Lux Borrower
shall be deemed to have consented to an assignment and delegation of rights and
obligations of Term Loans unless it shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment and delegation of all
or any portion of a Term Commitment or Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund and (C) each Issuing Bank, in the case of any
assignment and delegation of all or a portion of a Revolving Commitment or any
Lender’s obligations in respect of its LC Exposure.

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than €5,000,000 or, in the case of Term
Loans, €1,000,000 (treating contemporaneous assignments by or to two or more
Approved Funds as a single assignment for purposes of such minimum transfer
amount), unless each of the Swiss Borrower and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Swiss Borrower shall be required if an
Event of Default of the type set forth in Section 7.01(a), (b), (h) or (i) has
occurred and is continuing, (B) each partial assignment and delegation shall be
made as an assignment and delegation of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit the assignment and delegation
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
and delegation shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that (1) only one such processing and recordation fee shall be
payable in the event of simultaneous assignments and delegations by or to two or
more Approved Funds, (2) the Administrative Agent may waive or reduce such fee
in its sole discretion and (3) with respect to any assignment and delegation
pursuant to Section 2.19(b) or 9.02(c), the parties hereto agree that such
assignment and

 

168



--------------------------------------------------------------------------------

delegation may be effected pursuant to an Assignment and Assumption executed by
the applicable Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto, and (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment, delegation or
other transfer by a Lender of rights or obligations under this Agreement that
does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Holdings,
the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and, as to entries pertaining to it, any Issuing Bank or any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as

 

169



--------------------------------------------------------------------------------

provided in this paragraph and, following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(vii) In the case of any assignment, transfer or novation by a Lender to an
Eligible Assignee, or any participation by such Lender in favor of a
Participant, of all or any part of such Lender’s rights and obligations under
this Agreement or any of the other Loan Documents to the extent permitted
hereunder, such Lender and the Eligible Assignee or Participant (as applicable)
and any Loan Party incorporated in Luxembourg hereby agree that, for the
purposes of Article 1278 and/or Article 1281 of the Luxembourg Civil Code (to
the extent applicable), any assignment, amendment, transfer and/or novation of
any kind permitted under, and made in accordance with the provisions of, this
Agreement or any agreement referred to herein to which a Loan Party incorporated
in Luxembourg is a party (including any Security Document), any security created
or guarantee given under or in connection with this Agreement or any other Loan
Document shall be preserved and shall continue in full force and effect for the
benefit of such Eligible Assignee or Participant (as applicable).

(c) Participations. Any Lender may, without the consent of the Borrowers, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(C) Holdings, the Borrowers, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(D) the relationship between the Lender and the Participant is that of a debtor
and creditor (including in the bankruptcy or similar event of the Lender) and
(E) the Participant will under no circumstances (x) be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement and (y) have
otherwise any contractual relationship with, or rights against, any Borrower
under or in relation to this Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii), (iii), (vi)

 

170



--------------------------------------------------------------------------------

or (vii) in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. Holdings and the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood and agreed that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment and delegation pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Swiss Borrower’s request and expense,
to use reasonable efforts to cooperate with the Swiss Borrower to effectuate the
provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the applicable Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Certain Pledges. Any Lender may, without the consent of the Borrowers, the
Administrative Agent or any Issuing Bank, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(other than to (x) a Disqualified Institution, to the extent the list of
Disqualified Institutions has been made available to the Lenders, or (y) a
natural person) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other
“central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Purchasing Borrower Parties. Notwithstanding anything else to the contrary
contained in this Agreement (including, without limitation, the definition of
“Eligible Assignee”), any Lender may assign and delegate all or a portion of its
Term Loans to any Purchasing Borrower Party (x) through open market purchases
made by such Purchasing Borrower Party on a non-pro rata basis (subject to
clause (v) below) or (y) otherwise in accordance with clauses (i) through (vii)
below (which assignment and delegation, in the case of the foregoing clauses
(x) and (y) will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Loan Documents); provided that, in the case of
assignments and delegations made pursuant to the foregoing clause (y):

 

171



--------------------------------------------------------------------------------

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(ii) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this paragraph and the Auction
Procedures;

(iii) the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;

(iv) for the avoidance of doubt, the Lenders shall not be permitted to assign or
delegate Revolving Commitments or Revolving Exposure to a Purchasing Borrower
Party;

(v) to the extent permitted by applicable law and not giving rise to any adverse
tax consequence, any Term Loans assigned and delegated to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and delegation and will thereafter no longer be
outstanding for any purpose hereunder (it being understood and agreed that
(A) except as expressly set forth in any such definition, any gains or losses by
any Purchasing Borrower Party upon purchase or acquisition and cancellation of
such Term Loans shall not be taken into account in the calculation of Excess
Cash Flow, Consolidated Net Income and Consolidated EBITDA and (B) any purchase
of Term Loans pursuant to this paragraph (f) shall not constitute a voluntary
prepayment of Term Loans for purposes of this Agreement);

(vi) the Purchasing Borrower Party shall either (A) not have any MNPI that has
not been disclosed to the assigning Lender (other than any such Lender that does
not wish to receive MNPI) on or prior to the date of any initiation of an
Auction by such Purchasing Borrower Party or (B) advise the assigning Lender
that it cannot make the statement in the foregoing clause (A), except to the
extent that such Lender has entered into a customary “big boy” letter with
Holdings or the Swiss Borrower; and

(vii) no Purchasing Borrower Party may use the proceeds from Revolving Loans to
purchase any Term Loans.

(f) Disqualified Institutions. The Administrative Agent (i) shall have no
obligation with respect to, and shall bear no responsibility or liability for,
the ascertaining, monitoring, inquiring or enforcing of the list of Persons who
are Disqualified Institutions (or any provisions relating thereto) at any time,
and shall have, and shall have no liability with respect to or arising out of
any assignment or participation of any Loans to any Disqualified Institution and
(ii) may share a list of Persons who are Disqualified Institutions with any
Lender, Participant, or any prospective assignee or Participant, upon request.
Notwithstanding anything to the contrary set forth in this Agreement, if the
applicable Borrower consents in writing to an Assignment and Assumption to any
Person or to otherwise permit any Person to become a Lender or Participant
hereunder, such Person shall not be considered a Disqualified Institution,
whether or not they would otherwise be considered a Disqualified Institution
pursuant to this Agreement.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made

 

172



--------------------------------------------------------------------------------

by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Arrangers, any Syndication Agent, any Documentation
Agent, any Issuing Bank, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the applicable
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(e). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment or prepayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such

 

173



--------------------------------------------------------------------------------

Lender or such Issuing Bank to or for the credit or the account of Holdings or
the applicable Borrower against any of and all the obligations then due of
Holdings or the applicable Borrower now or hereafter existing under this
Agreement held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations of Holdings or the applicable Borrower
are owed to a branch or office of such Lender or such Issuing Bank different
from the branch or office holding such deposit or obligated on such
Indebtedness. Each Lender and each Issuing Bank agrees to notify the applicable
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender and each Issuing Bank under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or such Issuing Bank may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Each of Holdings and each Borrower irrevocably and unconditionally agrees
that it will not, and will not permit any controlled Subsidiary to, commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Bank or any Related Party of any of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of such courts and
agrees that all claims in respect of any action, litigation or proceeding shall
be heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each party hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Lender or any Issuing Bank may
otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 9.09 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, THE LUX BORROWER, THE SWISS BORROWER AND EACH LOAN PARTY
THAT IS A PARTY HERETO THAT IS NOT A UNITED STATES PERSON HEREBY IRREVOCABLY

 

174



--------------------------------------------------------------------------------

DESIGNATE, APPOINT AND EMPOWER HOLDINGS AS ITS AUTHORIZED DESIGNEE, APPOINTEE
AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON THEIR BEHALF, AND IN
RESPECT OF THEIR PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and any failure of such Persons acting on
behalf of the Administrative Agent, any Issuing Bank or the relevant Lender to
comply with this Section 9.12 shall constitute a breach of this Section 9.12 by
the Administrative Agent, such Issuing Bank or the relevant Lender, as
applicable, (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, that to the
extent practicable and permitted by law, the Swiss Borrower has been notified
prior to such disclosure so that the Swiss Borrower may seek, at the Swiss
Borrower’s sole expense, a protective order or other appropriate remedy), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, provided that each Lender and the
Administrative Agent shall use commercially reasonable efforts to ensure that
such Information is kept confidential in connection with the exercise of such
remedies (f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to
Holdings, any Borrower or any Subsidiary and its obligations hereunder or under
any other Loan Document, (g) on a confidential basis to (i) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided for herein or (ii) the

 

175



--------------------------------------------------------------------------------

CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Swiss Borrower, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any Issuing Bank or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than Holdings, the Borrowers or any
Subsidiary, which source is not known by the recipient of such information to be
subject to a confidentiality obligation or (j) to any credit insurance provider
relating to a Borrower or its Obligations. To the extent permitted by section
275 of the Australian PPSA, the parties agree to keep all information of the
kind mentioned in section 275(1) and 275(4) of the Australian PPSA confidential
and not to disclose that information to any other person, other than to the
extent permitted hereunder. For purposes of this Section, “Information” means
all information received from Holdings, a Borrower or any Subsidiary relating to
Holdings, such Borrower or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by Holdings or
the Borrowers. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each Loan Party that is a party
hereto acknowledges receipt of the relevant TTS EEA Privacy Statement accessible
at https://www.citibank.com/tts/sa/tts-privacy-statements/index.html (or such
other URL or statement as a Lender may notify to such Loan Party from time to
time).

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender or Issuing Bank holding such
Loan or LC Disbursement or participation therein in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement or participation therein but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender or Issuing Bank in respect
of other Loans or LC Disbursements or participation therein or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or Issuing Bank.

SECTION 9.14. Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in any applicable Security Document, a Loan Party (other
than Holdings) shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by such Loan Party shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Party ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders (or if applicable, the Lenders) shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to Holdings, any Borrower or any
other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such

 

176



--------------------------------------------------------------------------------

Collateral created by the Security Documents shall be automatically released.
Upon the release of any Loan Party from its Guarantee (other than Holdings) in
compliance with this Agreement, the security interest in any Collateral owned by
such Loan Party created by the Security Documents shall be automatically
released. Upon the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with this Agreement, the security interest created by
the Security Documents in the Equity Interests of such Unrestricted Subsidiary
shall be automatically released. On the date on which all (1) Obligations have
been paid in full in cash (other than (x) Secured Hedging Obligations not yet
due and payable, (y) Secured Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
(2) all Letters of Credit have expired or been terminated (other than Letters of
Credit that have been cash collateralized or backstopped in an amount, by an
institution and otherwise pursuant to arrangements reasonably satisfactory to
the applicable Issuing Bank), all obligations under the Loan Documents and all
security interests under the Security Documents shall be automatically released.
In connection with any termination or release pursuant to this Section 9.14, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
file or register in any office, or to evidence, such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. Each of the Secured Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section.

SECTION 9.15. USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable.

SECTION 9.16. No Fiduciary Relationship. Each of Holdings and each Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrowers, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents, the Lenders, the Issuing Banks or
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders, the Issuing Banks and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Holdings, the
Borrowers, the Subsidiaries and their respective Affiliates, and none of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Lenders, the Issuing Banks or any of their respective Affiliates has
any obligation to disclose any of such interests to Holdings, the Borrowers, the
Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, each of Holdings and each Borrower hereby waives and releases
any claims that it or any of its Affiliates may have against the Administrative
Agent, the Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders, the Issuing Banks or any of their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

177



--------------------------------------------------------------------------------

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Holdings, the Swiss Borrower or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender represents to
Holdings, the Borrowers and the Administrative Agent that (i) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, State and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, State and foreign securities laws.

(b) Holdings, each Borrower and each Lender acknowledge that, if information
furnished by Holdings or a Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that Holdings or a
Borrower has indicated as containing MNPI solely on that portion of the Platform
as is designated for Lenders’ employees and representatives willing to receive
such MNPI (such employees and representatives, “Private-Siders”); and (ii) if
Holdings or a Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private-Siders. Each of Holdings
and each Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of Holdings or the Borrowers that is
suitable to be made available to Lenders’ public-side employees and
representatives who do not wish to receive MNPI (such employees and
representatives, “Public-Siders”), and the Administrative Agent shall be
entitled to rely on any such designation by Holdings and the Borrowers without
liability or responsibility for the independent verification thereof.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

178



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for the obligations of the other Borrowers
hereunder, including with respect to the payment of principal of and interest on
all Loans and the payment of LC Disbursements, fees and indemnities and
reimbursement of costs and expenses.

SECTION 9.20. Swiss Limitations. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, the obligations of any Swiss Loan
Party and the rights of the Administrative Agent and any other Secured Party
under this Agreement or any other Loan Document are subject to the following
limitations:

(a) If and to the extent a guarantee or security granted, indemnity or other
obligation assumed by a Swiss Loan Party under this Agreement or any other Loan
Document guarantees or secures obligations of any of its (direct or indirect)
parent companies (upstream security) or sister companies (cross-stream security)
(the “Upstream or Cross-Stream Secured Obligations”) and if and to the extent
using the proceeds from the enforcement of such guarantee, security, indemnity
or other obligation to discharge the Upstream or Cross-Stream Secured
Obligations would be unlawful under Swiss corporate law (inter alia, prohibiting
capital repayments or violation of the legally protected reserves (gesetzlich
geschützte Reserven) at such time, the proceeds from the enforcement of such
guarantee, security, indemnity or other obligation to be used to discharge the
Upstream or Cross-Stream Secured Obligations shall be limited to the maximum
amount of such Swiss Loan Party’s freely disposable shareholder equity at the
time of enforcement (the “Maximum Amount”); provided that such limitation is
required under the applicable Swiss corporate law at that time; provided,
further, that such limitation shall not free that Swiss Loan Party from its
obligations in excess of the Maximum Amount, but merely postpone the performance
date of those obligations until such time or times as performance is again
permitted under then applicable Swiss corporate law. This Maximum Amount of
freely disposable shareholder equity shall be determined in accordance with
Swiss law and applicable Swiss accounting principles.

(b) In respect of Upstream or Cross-Stream Secured Obligations, each Swiss Loan
Party shall, as concerns the proceeds resulting from the enforcement of any
guarantee or security granted or indemnity or other obligation assumed by such
Swiss Loan Party under this Agreement or any other Loan Document, if and to the
extent required by applicable law in force at the relevant time:

(i) procure that such enforcement proceeds can be used to discharge Upstream or
Cross-Stream Secured Obligations without deduction of Swiss Anticipatory Tax by
discharging the liability to such tax by notification pursuant to applicable law
(including double tax treaties) rather than payment of the tax;

(ii) if the notification procedure pursuant to sub-paragraph (i) above does not
apply and subject to paragraph (c) below, deduct the Swiss Anticipatory Tax at
such rate (currently 35% at the date of this Agreement) as is in force from time
to time from any such enforcement proceeds used to discharge Upstream or
Cross-Stream Secured Obligations, and pay, without delay, any such taxes
deducted to the Swiss Federal Tax Administration;

(iii) notify the Administrative Agent that such notification or, as the case may
be, deduction has been made, and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such taxes deducted have been paid to the Swiss Federal
Tax Administration; and

 

179



--------------------------------------------------------------------------------

(iv) in the case of a deduction of Swiss Anticipatory Tax,

(A) use its best efforts to ensure that any person, that is entitled to a full
or partial refund of the Swiss Anticipatory Tax deducted from such enforcement
proceeds, will, as soon as possible after such deduction request a refund of the
Swiss Anticipatory Tax under applicable law (including tax treaties), and pay to
the Administrative Agent upon receipt any amount so refunded; and

(B) if the Administrative Agent or any other Secured Party is entitled to a full
or partial refund of the Swiss Anticipatory Tax deducted from such payment, and
if requested by the Administrative Agent or such Secured Party, shall provide
that Administrative Agent or the respective Secured Party those documents that
are required by law and applicable tax treaties to be provided by the payer of
such tax to prepare a claim for refund of Swiss Anticipatory Tax.

(c) If a Swiss Loan Party is required to deduct Swiss Anticipatory Tax pursuant
to paragraph (b)(ii) above at the time the Administrative Agent is enforcing
security interests granted by the Swiss Borrower, the Administrative Agent
shall, upon request of such Swiss Loan Party, deduct from the proceeds received
from the enforcement of such security interests the Swiss Anticipatory Tax at
such rate (35% at the date of this Agreement) as is in force from time to time
and shall pay without delay, any such taxes deducted to the Swiss Federal Tax
Administration;

(d) If a Swiss Loan Party is obliged to withhold Swiss Anticipatory Tax in
accordance with paragraph (b) above, the Administrative Agent shall be entitled
to further enforce the guarantee or security granted or indemnity or other
obligation assumed by such Swiss Loan Party under this Agreement or any other
Loan Document and/or further apply proceeds therefrom against Upstream or
Cross-Stream Secured Obligations up to an amount which is equal to that amount
which would have been obtained if no withholding of Swiss Anticipatory Tax were
required, whereby such further enforcements/applications of proceeds shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Loan Party as set out in paragraph (a) above.

(e) If and to the extent requested by the Administrative Agent or if and to the
extent required under Swiss mandatory law applicable at the relevant time, in
order to allow the Administrative Agent or the Secured Parties to obtain a
maximum benefit under the guarantee or security granted or indemnity or other
obligation assumed by such Swiss Loan Party, such Swiss Loan Party shall, and
any parent company of such Swiss Loan Party incorporated in Switzerland being a
party to this Agreement shall procure that such Swiss Loan Party will, promptly
take and promptly cause to be taken any action, including the following:

(i) the passing of any shareholders’ resolutions or quotaholders’ resolutions,
as the case may be, to approve the use of the enforcement proceeds, which may be
required as a matter of Swiss mandatory law in force at the time of the
enforcement of the Upstream or Cross-Stream Secured Obligations in order to
allow a prompt use of the enforcement proceeds;

(ii) preparation of up-to-date audited balance sheet of that Swiss Loan Party;

 

180



--------------------------------------------------------------------------------

(iii) statement of the auditors of that Swiss Loan Party confirming the Maximum
Amount;

(iv) conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

(v) revaluation of hidden reserves (to the extent permitted by mandatory Swiss
law);

(vi) to the extent permitted by applicable law and Swiss accounting standards,
write-up or realize any of its assets that are shown in its balance sheet with a
book value that is significantly lower than the market value of the assets, in
case of realization, however, only if such assets are not necessary for the that
respective Swiss Loan Party’s business (nicht betriebsnotwendig); and

(vii) all such other measures necessary or useful to allow such Swiss Loan Party
to use enforcement proceeds as agreed hereunder with a minimum of limitations.

SECTION 9.21. Exclusion of the Australian PPSA Provisions.

(a) For the purposes of sections 115(1) and 115(7) of the Australian PPSA:

(i) each Secured Party with the benefit of the security interest need not comply
with sections 95, 118, 121(4), 125, 130, 132(3)(d) or 132(4) of the Australian
PPSA; and

(ii) sections 142 and 143 of the Australian PPSA are excluded;

(b) For the purposes of section 115(7) of the Australian PPSA, each Secured
Party with the benefit of the security interest need not comply with sections
132 and 137(3);

(c) Each Party waives its right to receive from any Secured Party any notice
required under the Australian PPSA (including a notice of a verification
statement); and

(d) If a Secured Party with the benefit of a security interest exercises a
right, power or remedy in connection with it, that exercise is taken not to be
an exercise of a right, power or remedy under the Australian PPSA unless the
Secured Party states otherwise at the time of exercise. However, this Section
does not apply to a right, power or remedy which can only be exercised under the
Australian PPSA.

SECTION 9.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum

 

181



--------------------------------------------------------------------------------

originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable Law).

SECTION 9.23. Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the First
Lien Administrative Agent and such Lender.

[Signature Pages Follow]

 

182



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRETT MOTION INC., as Holdings     by  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: President GARRETT LX I S.à r.l, as LuxCo 1     by  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Class A Manager and Authorised Signatory GARRETT LX
II S.à r.l, as LuxCo 2     by  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Class A Manager and Authorised Signatory

 

 

[Signature Page to Credit Agreement]

2



--------------------------------------------------------------------------------

HONEYWELL TECHNOLOGIES Sàrl, as Swiss Borrower     by  

/s/ Herwig Vanbeneden

  Name: Herwig Vanbeneden   Title: Managing Director GARRETT LX III S.à r.l, as
Lux Borrower     by  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Class A Manager and Authorised Signatory GARRETT
BORROWING LLC, as U.S. Co-Borrower     by  

/s/ Su Ping Lu

  Name: Su Ping Lu   Title: Manager

 

 

[Signature Page to Credit Agreement]

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, as a Euro Tranche B Term
Lender, a Dollar Tranche B Term Lender, a Tranche A Term Lender, a Revolving
Lender and an Issuing Bank,     by  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director

 

 

[Signature Page to Credit Agreement]

4



--------------------------------------------------------------------------------

JPMORGAN SECURITIES PLC, as Euro Tranche B Term lender,     by  

/s/ Christopher Bolland

  Name: Christopher Bolland   Title: Vice President

 

 

[Signature Page to Credit Agreement]

5



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Tranche A Term Lender, a Revolving Lender and an
Issuing Bank,     by  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]

6



--------------------------------------------------------------------------------

CITIBANK, N.A. London Branch, as a Tranche A term Lender, a Revolving Lender and
an Issuing Bank     by  

/s/ Camilo Mori

  Name: Camilo Mori   Title: Managing Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH, as a Tranche A Term Lender, a Revolving Lender
and an Issuing Bank,     by  

/s/ Ray Dukes

  Name: Ray Dukes   Title: Vice President     by  

/s/ Mark Dixson

  Name Mark Dixson   Title: Managing Director Bank of America Merrill Lynch
International Limited, as a Tranche A Term Lender, a Revolving Lender and an
Issuing Bank,     by  

/s/ Florian Jungkunz

  Name: Florian Jungkunz   Title: Director, Credit Risk Manager BARCLAYS BANK
PLC, as a Tranche A Term Lender and a Revolving Lender     by  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW
YORK BRANCH, as a Tranche A Term Lender and a Revolving Lender     by  

/s/ Brian Crowley

  Name: Brian Crowley   Title: Managing Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

    by  

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title: Sr. Vice President BNP Paribas (Suisse) SA, as
a Revolving Lender     by  

/s/ Celine Fournaise

  Name: Celine Fournaise   Title: Relationship Manager     by  

/s/ Florence Sabo

  Name: Florence Sabo   Title: Head of Multinational Coverage BNP PARIBAS, as a
Tranche A Term Lender     by  

/s/ David L. Berger

  Name: David L. Berger   Title: Director     by  

/s/ Julie Gauduffe

  Name: Julie Gauduffe   Title: Vice President MUFG Bank, Ltd., as a Tranche A
Term Lender and a Revolving Lender     by  

/s/ Maria Iarriccio

  Name: Maria Iarriccio   Title: Director

 

 

[Signature Page to Credit Agreement]

2



--------------------------------------------------------------------------------

UNICREDIT BANK, AG, as a Tranche A Term Lender and a Revolving Lender     by  

/s/ Stefan Koller

  Name: Stefan Koller   Title: Managing Director     by  

/s/ Simone Dumermuth-Eberhard

  Name: Simone Dumermuth-Eberhard   Title: Managing Director Sumitomo Mitsui
Banking Corporation, as a Tranche A Term Lender and a Revolving Lender     by  

/s/ Michael Oellers

  Name: Michael Oellers   Title: Managing Director     by  

/s/ Alexander Kowald

  Name: Alexander Kowald   Title: Director SOCIETE GENERALE, as a Tranche A Term
Lender and a Revolving Lender     by  

/s/ Shelley Yu

  Name: Shelley Yu   Title: Director

 

 

[Signature Page to Credit Agreement]

3